Exhibit 10.1

 

 

$1,225,000,000

SUPER PRIORITY DEBTOR IN POSSESSION AND EXIT CREDIT AND GUARANTEE AGREEMENT

 

Among

CITICORP USA, INC.

Administrative Agent

JPMORGAN CHASE BANK, N.A.

 

DEUTSCHE BANK SECURITIES INC

Syndication Agent

 

Documentation Agent

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

CALYON NEW YORK BRANCH

Co-Syndication Agent

 

Co-Documentation Agent

 

U.S. BANK NATIONAL ASSOCIATION

Agent

CITIGROUP GLOBAL MARKETS INC.

 

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES INC.

 

DEUTSCHE BANK SECURITIES INC.

Joint Lead Arrangers and Joint Book Runners

 

Joint Lead Arrangers and Joint Book Runners

for the DIP Facilities

 

for the Exit Facilities

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

CALYON NEW YORK BRANCH

Co-Arranger

 

Co-Arranger

 

NORTHWEST AIRLINES, INC.,

as Borrower

NORTHWEST AIRLINES CORPORATION, NORTHWEST AIRLINES HOLDINGS CORPORATION and NWA
INC.,

as Guarantors,

and

The Several Lenders

from Time to Time Parties Hereto

Dated as of August 21, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

SECTION 1 DEFINITIONS

 

2

 

 

 

1.1

 

Defined Terms

 

2

1.2

 

Other Definitional Provisions

 

21

 

 

 

 

 

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

 

21

 

 

 

2.1

 

Term Commitments

 

21

2.2

 

Procedure for Term Loan Borrowing

 

22

2.3

 

Repayment of Term Loans

 

22

2.4

 

Revolving Commitments

 

22

2.5

 

Procedure for Revolving Loan Borrowing

 

22

2.6

 

Letter of Credit Subcommitment

 

23

2.7

 

Procedure for Issuance of Letter of Credit

 

24

2.8

 

L/C Fees and Other Charges

 

24

2.9

 

L/C Participations

 

24

2.10

 

Reimbursement Obligation of the Borrower

 

25

2.11

 

Obligations Absolute

 

25

2.12

 

Letter of Credit Payments

 

26

2.13

 

Applications

 

26

2.14

 

Commitment and Administrative Fees

 

26

 

 

 

 

 

SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS

 

26

 

 

 

3.1

 

Optional Prepayments

 

26

3.2

 

Mandatory Prepayments

 

27

3.3

 

Conversion and Continuation Options

 

28

3.4

 

Limitations on Eurodollar Tranches

 

28

3.5

 

Interest Rates and Payment Dates

 

28

3.6

 

Computation of Interest and Fees

 

29

3.7

 

Inability to Determine Interest Rate

 

29

3.8

 

Pro Rata Treatment and Payments

 

30

3.9

 

Requirements of Law

 

31

3.10

 

Taxes

 

32

3.11

 

Indemnity

 

34

3.12

 

Change of Lending Office

 

34

3.13

 

Replacement of Lenders

 

34

3.14

 

Super Priority Nature of Obligations and Lenders’ Liens

 

35

 

 

 

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

 

36

 

 

 

4.1

 

Financial Condition; Financial Outlook

 

36

4.2

 

No Change

 

37

4.3

 

Corporate Existence; Compliance with Law

 

37

4.4

 

Corporate Power; Authorization; Enforceable Obligations

 

37

4.5

 

No Legal Bar

 

38

4.6

 

Litigation

 

38

4.7

 

Ownership of the Pool Assets

 

38

 

i


--------------------------------------------------------------------------------




 

4.8

 

Federal Regulation

 

38

4.9

 

ERISA

 

38

4.10

 

Investment Company Act

 

39

4.11

 

Subsidiaries

 

39

4.12

 

Use of Proceeds

 

39

4.13

 

True and Complete Disclosure

 

39

4.14

 

Air Carrier

 

39

4.15

 

Pacific Routes

 

39

4.16

 

Slot Utilization

 

39

4.17

 

Foreign Slot Utilization

 

39

4.18

 

Route Utilization

 

40

4.19

 

Security Documents

 

40

4.20

 

Secured, Super-Priority Obligations

 

40

 

 

 

 

 

SECTION 5 CONDITIONS PRECEDENT

 

41

 

 

 

5.1

 

Conditions to Initial Extension of Credit

 

41

5.2

 

Conditions to Each Extension of Credit

 

43

5.3

 

Exit Facilities Option

 

43

5.4

 

Conditions to Exit Facilities Option

 

43

5.5

 

Conversion to Exit Facilities

 

45

 

 

 

 

 

SECTION 6 AFFIRMATIVE COVENANTS

 

45

 

 

 

6.1

 

Financial Statements

 

46

6.2

 

Certificates; Other Information

 

46

6.3

 

Payment of Taxes

 

48

6.4

 

Maintenance of Existence; Compliance

 

48

6.5

 

Maintenance of Property; Insurance

 

48

6.6

 

Inspection of Property; Books and Records; Discussions

 

48

6.7

 

Notices

 

49

6.8

 

Performance of Obligations

 

49

6.9

 

End of Fiscal Years; Fiscal Quarters

 

49

6.10

 

Air Carrier

 

49

6.11

 

ERISA

 

49

6.12

 

Security Interests; Additional Collateral

 

50

6.13

 

Gate Utilization

 

50

6.14

 

Slot Utilization

 

51

6.15

 

Foreign Slot Utilization

 

51

6.16

 

Route Utilization; Route Reporting

 

51

6.17

 

Chapter 11 Cases

 

52

 

 

 

 

 

SECTION 7 NEGATIVE COVENANTS

 

52

 

 

 

7.1

 

Financial Condition Covenants

 

53

7.2

 

Indebtedness

 

53

7.3

 

Liens

 

54

7.4

 

Fundamental Changes

 

55

7.5

 

Disposition of Pool Assets

 

55

7.6

 

Restricted Payments

 

56

7.7

 

Transactions with Affiliates

 

56

 

ii


--------------------------------------------------------------------------------




 

7.8

 

Lines of Business

 

57

7.9

 

ERISA

 

57

7.10

 

Investments

 

57

7.11

 

Acquisitions.

 

57

7.12

 

Chapter 11 Claims; Adequate Protection.

 

58

7.13

 

The DIP Order.

 

58

 

 

 

 

 

SECTION 8 EVENTS OF DEFAULT

 

58

 

 

 

SECTION 9 GUARANTY

 

63

 

 

 

9.1

 

The Guaranty

 

63

9.2

 

Bankruptcy

 

63

9.3

 

Nature of Liability

 

63

9.4

 

Independent Obligation

 

63

9.5

 

Authorization

 

63

9.6

 

Reliance

 

64

9.7

 

Subordination

 

64

9.8

 

Waiver

 

64

9.9

 

Limitation on Enforcement

 

65

 

 

 

 

 

SECTION 10 THE AGENTS

 

65

 

 

 

10.1

 

Appointment

 

65

10.2

 

Delegation of Duties

 

65

10.3

 

Exculpatory Provisions

 

65

10.4

 

Reliance by Agents

 

66

10.5

 

Notice of Default

 

66

10.6

 

Non-Reliance on Agents and Other Lenders

 

66

10.7

 

Indemnification

 

67

10.8

 

Agent in Its Individual Capacity

 

67

10.9

 

Successor Administrative Agent

 

67

10.10

 

Other Agents

 

67

 

 

 

 

 

SECTION 11 MISCELLANEOUS

 

68

 

 

 

11.1

 

Amendments and Waivers

 

68

11.2

 

Notices

 

69

11.3

 

No Waiver; Cumulative Remedies

 

70

11.4

 

Survival of Representations and Warranties

 

70

11.5

 

Payment of Expenses and Taxes

 

70

11.6

 

Successors and Assign; Participations and Assignments

 

71

11.7

 

Adjustments; Set-off

 

73

11.8

 

Counterparts

 

73

11.9

 

Severability

 

73

11.10

 

Integration

 

73

11.11

 

GOVERNING LAW

 

74

11.12

 

Submission To Jurisdiction; Waivers

 

74

11.13

 

Acknowledgements

 

74

11.14

 

Intercreditor Agreement

 

75

11.15

 

Confidentiality

 

75

11.16

 

WAIVERS OF JURY TRIAL

 

75

11.17

 

Termination, Releases of Guarantees and Liens

 

75

 

iii


--------------------------------------------------------------------------------




 

SCHEDULES:

 

 

 

 

 

1.1(a)

 

Term Commitments

 

 

1.1(b)

 

Revolving Commitments

 

 

4.4

 

Consents, Authorizations, Filings and Notices

 

 

4.11

 

Subsidiaries

 

 

7.2(c)

 

Existing Indebtedness

 

 

7.5

 

Pool Assets

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

A

 

Form of Closing Certificate

 

 

B

 

Form of Assignment and Acceptance

 

 

C

 

Form of Exemption Certificate

 

 

D

 

Form of Compliance Certificate

 

 

E

 

Form of Certificate of Chief Financial Officer

 

 

F

 

Form of DIP Order

 

 

G

 

Form of Accession and Novation Agreement

 

 

H

 

Form of Intercreditor Agreement

 

 

I

 

Form of Notice of Borrowing

 

 

 

 

iv


--------------------------------------------------------------------------------


SUPER PRIORITY DEBTOR IN POSSESSION AND EXIT CREDIT AND GUARANTEE AGREEMENT,
dated as of August 21, 2006, among NORTHWEST AIRLINES CORPORATION, a Delaware
corporation, a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (as defined below) or such entity that becomes a guarantor and a
loan party hereunder pursuant to Section 5.5 herein, as applicable (“Holdings”),
NORTHWEST AIRLINES HOLDINGS CORPORATION, a Delaware corporation, a debtor and
debtor in possession under Chapter 11 of the Bankruptcy Code or such entity that
becomes a guarantor and a loan party hereunder pursuant to Section 5.5 herein,
as applicable (“NWAC”), NWA INC., a Delaware corporation, a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code or such entity that becomes a
guarantor and a loan party hereunder pursuant to Section 5.5 herein, as
applicable (“NWA”), NORTHWEST AIRLINES, INC., a Minnesota corporation, a debtor
and debtor in possession under Chapter 11 of the Bankruptcy Code or such entity
that becomes the borrower and loan party hereunder pursuant to Section 5.5
herein, as applicable (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), CITICORP USA, INC., as Administrative Agent for both the DIP
Facilities and the Exit Facilities (in such capacity, the “Administrative
Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent for both the DIP
Facilities and the Exit Facilities (in such capacity, the “Syndication Agent”),
DEUTSCHE BANK SECURITIES INC., as Documentation Agent for both the DIP
Facilities and the Exit Facilities (in such capacity, the “Documentation
Agent”), MORGAN STANLEY SENIOR FUNDING, INC., as Co-Syndication Agent for both
the DIP Facilities and the Exit Facilities (in such capacity, the
“Co-Syndication Agent”), CALYON NEW YORK BRANCH, as Co-Documentation Agent for
both the DIP Facilities and the Exit Facilities (in such capacity, the
“Co-Documentation Agent”), U.S. BANK NATIONAL ASSOCIATION, as Agent for both the
DIP Facilities and the Exit Facilities (in such capacity, the “Agent”),
CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES INC., as Joint Lead
Arrangers and Joint Bookrunners for the DIP Facilities (in such capacities, the
“DIP Joint Lead Arrangers”), CITIGROUP GLOBAL MARKETS INC. and DEUTSCHE BANK
SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners for the Exit
Facilities (in such capacity, the “Exit Joint Lead Arrangers”, and collectively
with the DIP Joint Lead Arrangers, the “Joint Lead Arrangers”), MORGAN STANLEY
SENIOR FUNDING, INC. and CALYON NEW YORK BRANCH, as Co-Arrangers for both the
DIP Facilities and the Exit Facilities (in such capacities, the “Co-Arrangers”).

W I T N E S S E T H:

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1 of this Agreement;

WHEREAS, on September 14, 2005 (“Petition Date”), Holdings, NWAC, NWA, the
Borrower and certain of the Borrower’s domestic Subsidiaries filed voluntary
petitions for relief (collectively, the “Cases”) under Chapter 11 of the
Bankruptcy Code with the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);

WHEREAS, from and after the Petition Date, Holdings, NWAC, NWA, the Borrower and
such Subsidiaries are continuing to operate their respective businesses and
manage their respective properties as debtors in possession under Sections 1107
and 1108 of the Bankruptcy Code;

WHEREAS, Lenders have agreed to extend certain credit facilities to the
Borrower, in an aggregate amount not to exceed $1,225,000,000, consisting of
$1,050,000,000 in aggregate principal amount of Term Loans and up to
$175,000,000 in aggregate principal amount of Revolving


--------------------------------------------------------------------------------




Commitments, the proceeds of which will be used (i) to repay in full all, but
not less than all, amounts outstanding under the Borrower’s existing
pre-petition Second Amended and Restated Credit and Guarantee Agreement, dated
as of April 15, 2005 (as amended to the date hereof, the “Pre-Petition Credit
Agreement”), among Borrower, as borrower thereunder, Guarantors, as guarantors
thereunder, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent thereunder, (ii) to pay related transaction costs, fees and
expenses, (iii) to provide working capital from time to time for the Borrower
and its Subsidiaries, and (iv) for other general corporate purposes;

WHEREAS, Borrower has agreed to secure all of its Obligations by granting
security interests in the Route Collateral pursuant to the Route Security
Agreement; and

WHEREAS, the Lenders have agreed to grant an option to Northwest Airlines, Inc.
to cause the DIP Facilities to be converted to the Exit Facilities subject to
terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:


SECTION 1 DEFINITIONS

1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus 0.5%. 
For the purposes hereof “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by the Reference Lender as its prime rate
in effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by the Reference Lender in
connection with extensions of credit to debtors).  Any change in the ABR due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Accession and Novation Agreement”:  as defined in Section 5.5(a).

“Acquisition”:  an acquisition, the consideration for which is paid (in whole or
in part) in cash (it being understood that any deferred purchase price or
assumed Indebtedness due within one year after any such acquisition shall be
treated as paid in cash as of the date of such acquisition), by any Person of
(a) the Capital Stock of any other Person which, upon consummation of such
acquisition, becomes a Subsidiary of such Person, (b) assets constituting all or
substantially all of the assets of any other Person, (c) assets constituting an
operating unit or division of any other Person, (d) one or more Routes in a
single transaction or series of related transactions to the extent that the cash
consideration for the acquisition of such Routes exceeds $50,000,000, (e)
Intellectual Property used in connection with the operation of an air passenger
or cargo business by any other Person purchased outside the ordinary course of
business from any such Person in a single transaction or series of related
transactions to the extent that the cash consideration for the acquisition of
such Intellectual Property exceeds $25,000,000 and (f) Flight Equipment from any
other Person (other than a manufacturer) in a single transaction or series of
related transactions to the extent the cash consideration for the acquisition of
such Flight

2


--------------------------------------------------------------------------------




Equipment exceeds $100,000,000, including any such acquisition in connection
with the establishment of a low cost air passenger business.

“Administrative Agent”:  as defined in the preamble to this Agreement.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agent”:  as defined in the preamble to this Agreement.

“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agent, the Co-Syndication Agent, the Co-Documentation Agent, the Agent, the
Co-Arrangers, the Joint Lead Arrangers, the Administrative Agent, the Collateral
Agent and, for purposes of Section 9 only, the Issuing Lender.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (i) the aggregate then unpaid principal amount of such Lender’s
Term Loans plus (ii) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  this Super Priority Debtor in Possession and Exit Credit and
Guarantee Agreement, as amended, supplemented or otherwise modified from time to
time.

“Applicable Rate”:

(a) with respect to Loans outstanding prior to the Exit Facilities Conversion
Date, (i)  1.50%, in the case of ABR Loans, and (ii) 2.50%, in the case of
Eurodollar Loans, and

(b) with respect to Loans outstanding on and after the Exit Facilities
Conversion Date, (i) at all times when the Total Appraised Value Ratio is equal
to or less than 1.75 to 1.00, (x) 2.00%, in the case of ABR Loans and (y) 3.00%
in the case of Eurodollar Loans, and (ii) at all times when the Total Appraised
Value Ratio is greater than 1.75 to 1.00, (x) 1.50%, in the case of ABR Loans
and (Y) 2.50% in the case of Eurodollar Loans, provided that each of the
Applicable Rates set forth in this clause (b) shall be increased by 0.50% during
such time as the Exit Facilities are assigned a credit rating of less than Ba3
by Moody’s or less than BB- by S&P.

“Allocable Prepayment Percentage”:  at any time, the ratio (expressed as a
percentage) of (a) the Aggregate Exposure of all Lenders to (b) the sum of the
Aggregate Exposure of all Lenders plus the aggregate outstanding principal
amount of any Pari Passu Obligations at such time.

3


--------------------------------------------------------------------------------




“Applicable Appraisal Discount Rate”:  on the date of any valuation done in
connection with an Appraisal, 11.5%; provided that, to the extent the Treasury
Rate as determined immediately prior to such Appraisal is greater than 8%, the
Applicable Appraisal Discount Rate will be increased by an amount equal to the
difference between such Treasury Rate and 8%; and provided further that, to the
extent the Treasury Rate as determined immediately prior to such Appraisal is
less than 3%, the Applicable Appraisal Discount Rate will be decreased by an
amount equal to the difference between 3% and such Treasury Rate.

“Application”:  an application, in such form as the Issuing Lender may
reasonably specify from time to time, requesting the Issuing Lender to open a
Letter of Credit.

“Appraisal”:  an appraisal, dated the date of delivery thereof to the Lenders
pursuant to the terms of this Agreement, by Morton, Beyer and Agnew or another
independent appraisal firm satisfactory at the time of such Appraisal to the
Borrower and the Administrative Agent, setting forth the current fair market
value of the Pacific Routes (as described in the Appraisal) utilizing the
Applicable Appraisal Discount Rate as of the date of such appraisal of each Pool
Asset or proposed Pool Asset, as the case may be.

“Appraised Value”:  as of any date of determination, the value as of such date
of each Pool Asset or proposed Pool Asset, as the case may be, as set forth in
the most recently delivered Appraisal.

“Assignee”:  as defined in Section 11.6(c).

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit B.

“Assignor”:  as defined in Section 11.6(c).

“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Avoidance Actions”:  rights, claims or causes of action arising under Sections
544, 547, 548 or 550 of the Bankruptcy Code and the proceeds thereof, excluding
Avoidance Actions relating to obligations paid with the proceeds of Loans and
the Liens securing such obligations.

“Authorized Officer”:  as to any Loan Party, the Chief Executive Officer, the
President, the Chief Financial Officer or any Vice President and above who
reports directly or indirectly to the Chief Financial Officer of such Loan
Party.

“Base Number of Japanese Foreign Slots”:  at any time, the sum of (a) the total
number of Japanese Foreign Slots at Narita Airport owned by the Borrower as of
the Closing Date, plus (b) any Japanese Foreign Slots at Narita Airport acquired
by the Borrower after the Closing Date.

“Benefitted Lender”:  as defined in Section 11.7(a).

“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy,” as
applicable to the Cases, as now and hereafter in effect, or any applicable
successor statute.

4


--------------------------------------------------------------------------------




“Bankruptcy Court”:  as defined in the recitals to this Agreement.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble to this Agreement.

“Borrowing Date”:  (a) with respect to the Term Loans, the Closing Date, and (b)
with respect to the Revolving Loans, the Closing Date and, at all times on or
after the Exit Facilities Conversion Date, any Business Day specified by the
Borrower as a date on which the Borrower requests the Lenders to make Revolving
Loans hereunder in accordance with Section 2.5.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Minneapolis, Minnesota are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cases”:  as defined in the recitals to this Agreement.

“Cash Liquidity”:  at any time, the sum of (a) unrestricted cash and cash
equivalents of Holdings and its Subsidiaries at such time and (b) unrestricted
short term investments of Holdings and its Subsidiaries at such time.

“Carve-Out”:  means the following claims:  (a) quarterly fees pursuant to 28
U.S.C. § 1930(a)(6), (b) fees payable to the clerk of the Bankruptcy Court and
any agent thereof, (c) fees and disbursements incurred after a Carve-Out Event
by the Loan Parties’ professionals (other than the Loan Parties’ ordinary course
professionals) and the professionals of the Committee retained prior to the Exit
Facilities Conversion Date (collectively, the “Professionals”) and, together
with any expenses of members of the Committee, allowed by order of the
Bankruptcy Court in the aggregate amount not to exceed $30,000,000, and (d) all
fees and expenses of the kind described in the preceding clauses (a), (b) and
(c) of this definition incurred prior to a Carve-Out Event but not yet paid to
the extent such fees and expenses are approved by the Bankruptcy Court, subject
to the right of the Administrative Agent, the Lenders and any other party in
interest to object to the award of such fees and expenses; provided, however,
that the Carve-Out shall not include, apply to, or be available for any fees or
expenses incurred by any party, including the Loan Parties, any Committee or any
Professional in connection with the investigation, initiation or prosecution of
any Claims or Defenses (as defined in the DIP Order) against

5


--------------------------------------------------------------------------------




the Agents or the Lenders in their respective capacities as such; provided,
further, that as long as no Event of Default shall occur and be continuing which
entitles the Lenders or any Agent to exercise remedies against the Collateral
and prior to the Exit Facilities Conversion Date, the Loan Parties shall be
permitted to pay compensation and reimbursement of expenses allowed and payable
under Sections 328, 330 and 331 of the Bankruptcy Code or otherwise pursuant to
an order of the Bankruptcy Court, as the same may be due and payable, and the
same shall not reduce the Carve-Out, subject to the right of the Administrative
Agent, the Lenders and any other party in interest to object to such payments;
provided, further, that in the event of any inconsistency in the definition of
“Carve-Out” between the provisions of this Agreement and the DIP Order, the
provisions of the DIP Order shall govern.

“Carve-Out Event” as defined in Section 8.

“Carve-Out Event Notice” as defined in Section 8.

“Certificated Air Carrier”:  a Citizen of the United States holding a carrier
operating certificate issued by the Secretary of Transportation pursuant to
Chapter 447 of Title 49, for aircraft capable of carrying ten or more
individuals or 6,000 pounds or more of cargo.

“Citicorp”:  Citicorp USA, Inc.

“Citizen of the United States”:  shall have the meaning provided in Section
40102(a)(15) of Title 49.

“Claim”:  as defined in Section 101(5) of the Bankruptcy Code.

“Closing Date”:  the date on which the conditions precedent set forth in
Sections 5.1 and 5.2 shall have been satisfied, which date is August 21, 2006.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent”:  as defined in the preamble to this Agreement.

“Co-Syndication Agent”:  as defined in the preamble to this Agreement.

“Collateral”:  any of the Pool Assets upon which a Lien is purported to be
created by any Security Document, including, without limitation, all Route
Collateral.

“Collateral Agent”:  Citicorp, in its capacity as Collateral Agent.

“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

“Committee”:  the official committee of unsecured creditors appointed in the
Cases pursuant to Section 1102 of the Bankruptcy Code on September 30, 2005.

“Commitment Fee Rate”:  0.50% per annum.

6


--------------------------------------------------------------------------------




“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”:  a certificate substantially in the form of Exhibit D
(with such changes as may be approved by the Administrative Agent).

“Consolidated EBITDAR”:  for any period, without duplication, the consolidated
operating income of Holdings and its Subsidiaries for such period (calculated on
a consolidated basis in accordance with GAAP and in a manner consistent with the
consolidated financial statements of Holdings and its Subsidiaries for the
period ended December 31, 2005) plus (i) consolidated aircraft operating rental
expenses of Holdings and its Subsidiaries that were deducted in arriving at the
amount of such consolidated operating income for such period plus (ii)
amortization and depreciation that were deducted in arriving at the amount of
such consolidated operating income for such period plus (iii) interest income of
Holdings and its Subsidiaries during such period plus (iv) all government
reimbursements in cash for losses incurred as a result of developments affecting
the aviation industry (including, without limitation, terrorist acts and
epidemic diseases) plus (v) any non-recurring non-cash charges of Holdings and
its Subsidiaries recorded during such period (excluding any such charge incurred
in the ordinary course of business that constitutes an accrual of or a reserve
for cash charges for any future period), all as determined on a consolidated
basis in accordance with GAAP plus (vi) cash or non-cash non-recurring charges
resulting from the Borrower’s fleet restructuring during the Cases and
professional fees and other direct bankruptcy costs related to the Cases,
provided, however, that cash payments made in such period or in any future
period in respect of such noncash charges (excluding any such charge incurred in
the ordinary course of business that constitutes an accrual of or a reserve for
cash charges for any future period) shall be subtracted in calculating
Consolidated EBITDAR in the period when such payments are made, and provided
further that Consolidated EBITDAR shall be calculated without giving effect to
any acceleration of flight equipment rental expense after the Closing Date
required as a result of the Borrower’s decision to remove an aircraft or
aircraft class from the operating fleet of the Borrower.

“Consolidated Fixed Charges”:  for any period, the total consolidated interest
expense of Holdings and its Subsidiaries for such period (calculated without
regard to any limitations on the payment thereof) plus, without duplication,
that portion of Capital Lease Obligations of Holdings and its Subsidiaries
representing the interest factor for such period, plus the total consolidated
aircraft operating rental expenses of Holdings and its Subsidiaries for such
period, all as determined on a consolidated basis in accordance with GAAP,
provided that Consolidated Fixed Charges shall be calculated without giving
effect to any acceleration of flight equipment rental expense after the Closing
Date required as a result of the Borrower’s decision to remove an aircraft or
aircraft class from the operating fleet of the Borrower.

“Contingent Obligation”:  as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (other than
Holdings or any of its Subsidiaries) (the “primary obligor”), in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the

7


--------------------------------------------------------------------------------




primary obligor to make payment of such primary obligation or (iv) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof, provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or; if less,
the maximum amount of such-primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such person in good faith.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Coverage Test”:  at any time, the Total Appraised Value Ratio shall not be less
than 150% at such time.

“Currency Exchange Rate Protection Agreement”:  any foreign currency exchange
agreement, currency swap agreement or other similar agreement or arrangement
entered into for the purpose of hedging foreign currency risk.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“DIP Facilities”:  Facilities prior to the Exit Facilities Conversion Date.

“DIP Order”:  an order (in substantially the form of Exhibit F and otherwise in
form and substance reasonably satisfactory to the Administrative Agent) of the
Bankruptcy Court pursuant to Section 364 of the Bankruptcy Code (i) approving
this Agreement and the other Loan Documents, including the granting of the
super-priority claims and first priority lien status, the waiver of rights under
Section 506(c) of the Bankruptcy Code and the payment of all fees constituting
Obligations hereunder, (ii) authorizing the indefeasible payment in full of all
(but not less than all) obligations under the Pre-Petition Credit Agreement and
related documents, including all principal, interest, fees, prepayment premiums
and expenses, and the termination of all commitments thereunder and the
termination of all Liens securing the obligations thereunder, (iii) modifying
the automatic stay to permit the Loan Parties to perform their obligations
hereunder and the Lenders and the Collateral Agent to exercise their rights and
remedies in accordance with Section 8 of this Agreement, and (iv) authorizing
the incurrence by the Loan Parties of permanent post-petition secured and
super-priority Indebtedness in accordance with this Agreement, and as to which
order no stay has been entered and which has not been reversed, vacated or
overturned, and which order has not been amended, supplemented or otherwise
modified in any respect adverse to the Lenders without the prior written consent
of the Administrative Agent and from which no appeal or motion to reconsider has
been timely filed, or if timely filed, such appeal or motion to reconsider has
been dismissed or denied unless the Administrative Agent waives such
requirement.

“Discharged Rights and Obligations”:  as defined in Section 5.5(a).

“Disposed Japanese Foreign Slots”:  at any time, the Japanese Foreign Slots at
Narita Airport sold, transferred, leased (so long as such lease remains in
effect and conveys to another Person

8


--------------------------------------------------------------------------------




the right to utilize the relevant Japanese Foreign Slot) or otherwise disposed
of by the Borrower after the Closing Date.

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding, however, the creation or imposition of any Lien).  The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agent”:  as defined in the preamble to this Agreement.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“DOT”:  the United States Department of Transportation.

“Eligible Transferee”:  a commercial bank, financial institution, other
“accredited investor” (as defined in Regulation D of the Securities Act of 1933,
as amended), any Person that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business, or any Lender Affiliate, other than an airline,
a commercial air carrier, an air freight forwarder, an entity engaged in the
business of parcel transport by air or other similar Person or a corporation or
other entity controlling, controlled by or under common control with such an
airline, commercial air carrier, air freight forwarder, entity engaged in the
business of parcel transport by air or other similar Person.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”:  each trade or business (whether or not incorporated) that
together with Holdings or any of its Subsidiaries would be deemed to be a
“single employer” within the meaning of Section 414(b), (c) or (o) of the Code.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on  page BBAM on
the Bloomberg Terminal screen (successor to Page 3750 of the Telerate Service
screen) as of 11:00 a.m., London time, two Business Days prior to the beginning
of such interest Period.  In the event that such rate does not appear on page
BBAM on the Bloomberg Terminal screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable

9


--------------------------------------------------------------------------------




publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent with the consent of the Borrower, or in the absence of
such availability or consent, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 a.m., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Existing Loan Parties”:  as defined in Section 5.5(a).

“Exit Facilities” means the Facilities after the Exit Facilities Conversion
Date.

“Exit Facilities Conversion Date”:  the first date on which the Exit Facilities
Option has been exercised and the conditions to exercising the Exit Facilities
Option set forth in Section 5.4 are satisfied.

“Exit Facilities Option”:  as defined in Section 5.3.

“Facility”:  each of (a) the Term Facility and (b) the Revolving Facility, and
“Facilities” shall mean the collective reference to the Term Facility and the
Revolving Facility.

“FAA”:  the Federal Aviation Administration.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

“Fifth Freedom Rights”:  the operational right pursuant to a bilateral treaty
between the United States and a foreign country to enplane passenger traffic and
cargo in such foreign country and deplane it in another foreign country.

10


--------------------------------------------------------------------------------




“Financial Outlook”:  the multi-year financial outlook for Holdings and its
consolidated Subsidiaries dated August 7, 2006.

“First Day Orders” means all orders entered by the Bankruptcy Court on the
Petition Date or within five Business Days of the Petition Date or based on
motions filed on the Petition Date.

“Flight”:  (a) the completion of a non-stop passenger and/or cargo flight
utilizing the Pacific Routes from a point of origin in the United States of
America to a destination in Japan or China and from a point of origin in Japan
or China to a destination in the United States of America and (b) the completion
of a non-stop passenger and/or cargo flight utilizing the Pacific Routes (other
than a flight described in clause (a) of this definition).

“Flight Equipment”:  any aircraft, airframes or engines and all parts
incorporated or installed in or attached or made a part of the aircraft,
airframes or engines.

“Foreign Aviation Authorities”:  foreign or governmental, regulatory or other
agency or agencies which exercise jurisdiction over the issuance or
authorization to serve any foreign point on each of the Pacific Routes and/or
operations related to the Pacific Routes and Supporting Route Facilities.

“Foreign Slot”:  all of the rights and operational authority, now held or
hereafter acquired, of the Borrower to conduct one landing or takeoff operation
during a specific hour or other period at each non-U.S. airport necessary to
operate a Pacific Route, whether or not utilized by the Borrower.

“Funding Office”:  the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

“Gate Leaseholds”:  at any time, all of the right, title, privilege, interest,
and authority now or hereafter acquired or held by the Borrower in connection
with the right to use, operate or occupy space in an airport terminal at which
the Borrower conducts scheduled operations for direct non-stop flights (or
flights originating at a Northwest Hub) to and within Asia using the Pacific
Routes to the extent such Gate Leasehold is utilized in connection with the
Pacific Routes at such time.  To the extent that the Borrower ceases to use any
Gate Leasehold in connection with the Pacific Routes, such Gate Leasehold shall
automatically cease to be a Gate Leasehold hereunder, including, without
limitation, for purposes of Section 7.5.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Guarantors”:  the collective reference to Holdings, NWAC and NWA.

11


--------------------------------------------------------------------------------




“Hedging Obligations”:  as to any Person, all obligations and liabilities of
such Person under any Interest Rate Protection Agreement or Currency Exchange
Rate Protection Agreement, which are payable upon the termination of such
agreement. Hedging Obligations under Specified Hedging Agreements shall be
valued on a mark-to-market basis from time to time pursuant to a methodology
agreed to among the Borrower, the applicable counterparty, and the
Administrative Agent.

“Holdings”:  as defined in the preamble to this Agreement.

“Indebtedness”:  as to any Person, without duplication, (i) all indebtedness
(including principal, interest, fees and charges) of such Person for borrowed
money or for the deferred purchase price of property or services but excluding
trade accounts payable and accrued expenses incurred in the ordinary course of
business, (ii) the maximum amount available to be drawn under all letters of
credit issued for the account of such Person and all unpaid drawings in respect
of such letters of credit, (iii) all Indebtedness of the types described in
clause (i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any
Lien on any property owned by such Person, whether or not such Indebtedness has
been assumed by such Person (to the extent of the value of the respective
property), (iv) Capital Lease Obligations, (v) all obligations of such person to
pay a specified purchase price for goods or services, whether or not delivered
or accepted, i.e. take-or-pay and similar obligations, (vi) all Contingent
Obligations of such Person and (vii) all Hedging Obligations under any Interest
Rate Protection Agreement or any Currency Exchange Rate Protection Agreement.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intercreditor Agreement”:  the Intercreditor Agreement, dated as of the Closing
Date, among the Administrative Agent, U.S. Bank National Association, the PBGC,
the Borrower and the Guarantors, substantially in the form of Exhibit H, as the
same may be amended, supplemented or otherwise modified from time to time.

“Interest Payment Date”:  (a) as to any ABR Loan, the fifteenth day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with

12


--------------------------------------------------------------------------------




respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(A)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(B)           the Borrower may not select an Interest Period for a particular
Facility that would extend beyond the anticipated final maturity date of the
relevant Loan;

(C)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(D)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

“Interest Rate Protection Agreement”:  any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement or other similar agreement or arrangement.

“Investments”:  as defined in Section 7.10.

“Issuing Lender”:  Citicorp or any of its Affiliates or any Lender appointed as
Issuing Lender by the Borrower with the consent of the Administrative Agent and
such Lender, in its capacity as an issuer of Letters of Credit.

“Japanese Foreign Slots”:  any Foreign Slot in Japan.

“JFK”:  New York’s John F. Kennedy (JFK) International Airport.

“Joint Lead Arrangers”:  as defined in the preamble to this Agreement.

“LAX Two”:  LAX TWO CORP., a non-profit California mutual benefit corporation.

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.10.

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“L/C Subcommitment Amount”:  $75,000,000.

13


--------------------------------------------------------------------------------




“Lease”:  any operating lease entered into by any Loan Party or any of its
Subsidiaries as lessee thereunder.

“Lenders”:  as defined in the preamble to this Agreement.

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Letters of Credit”:  as defined in Section 2.6(a)

“Lien”:  any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or security agreement of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement and
any capital lease having substantially the same economic effect as any of the
foregoing).

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, each Security Document, any Specified Hedging
Agreement and any Notes.

“Loan Parties”:  the Borrower and the Guarantors.

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Loans then outstanding
or committed, as the case may be, under such Facility.

“Material Adverse Effect”:  a material adverse effect on the financial condition
or results of operations of the Borrower and its Subsidiaries taken as a whole.

“Maturity Date”:  the earlier of (a) the second anniversary of the Closing Date,
if the Exit Facilities Conversion Date does not occur on or before the second
anniversary of the Closing Date and (b) the seventh anniversary of the Closing
Date, if the Exit Facilities Conversion Date occurs on or before the second
anniversary of the Closing Date.

“Maximum Amount”:  $1,225,000,000.

“Moody’s”:  Moody’s Investors Service, Inc.

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA with respect to which the Borrower or any of its ERISA Affiliates is an
“employer” as defined in Section 3(5) of ERISA.

“Non-Excluded Taxes”:  as defined in Section 3.10(a).

14


--------------------------------------------------------------------------------




“Non-U.S. Lender”:  as defined in Section 3.10(d).

“Northwest Hub”:  as of the Closing Date, the airports in Detroit, Michigan,
Minneapolis, Minnesota, Memphis, Tennessee and Narita Airport in Japan, and any
other airport which becomes a central connection point through which the
Borrower coordinates flights utilizing the Pacific Routes.

“Notes”:  the collective reference to any promissory note evidencing Loans.

“NWA”:  as defined in the preamble to this Agreement.

“NWAC”:  as defined in the preamble to this Agreement.

“Obligations”:  the unpaid principal of and interest on (including interest,
fees and costs accruing after the maturity of the Loans and Reimbursement
Obligations and interest, fees and costs accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest, fees or cost is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
to any Agent or Lender (or, in the case of Specified Hedging Agreements, any
Lender Affiliate), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which arise under, out of, or
in connection with, this Agreement, any other Loan Document, any Letters of
Credit, any Specified Hedging Agreement entered into with any Lender or any
Lender Affiliate or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or Lender that are required to be paid by
the Borrower pursuant hereto) or otherwise, including all such Obligations as
may be novated in accordance with Section 5.5; provided, however, that the
aggregate amount of all Hedging Obligations under all Specified Hedging
Agreements at any time outstanding that shall be included as “Obligations” shall
not exceed the lesser of (i) $150,000,000 and (ii) the amount, if any, by which
(x) the Maximum Amount exceeds (y) the sum of (1) the aggregate unpaid principal
amount of the Term Loans then outstanding plus (2) the aggregate amount of
Revolving Extensions of Credit of all Revolving Lenders then outstanding.

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other property taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, this Agreement or
any other Loan Document.

“Pacific Countries”:  (i) countries bordering the Pacific Ocean in Asia, North
America, Australia and New Zealand, (ii) islands surrounded by the Pacific Ocean
and (iii) Thailand, Myanmar (Burma), Laos and Cambodia.

“Pacific Routes”:  the Routes described on Schedule 7.5 and any other Routes to
the Pacific Countries that are acquired by or granted to the Borrower.

“Pari Passu Commitments”:  at any time, the amount of unfunded lending
commitments under the Pari Passu Obligations at such time.

“Pari Passu Obligations”:  as defined in the Intercreditor Agreement.

15


--------------------------------------------------------------------------------




“Participant”:  as defined in Section 11.6(b).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”:  any plan (other than a Multiemployer Plan) described in Section
4021(a) of ERISA, and not excluded pursuant to Section 4021(b) of ERISA, with
respect to which any Loan Party or any of its ERISA Affiliates is a
“contributing sponsor” as defined in Section 4001(a)(l3) of ERISA and each such
plan for the five year period immediately following the last date on which the
Borrower or any of its ERISA Affiliates contributed or had an obligation to
contribute to such plan.

“Permitted Liens”:  as defined in Section 7.3.

“Permitted Petition Date Liens”:  any non-avoidable, valid and perfected
Permitted Liens in existence on the Petition Date and any non-avoidable valid
Permitted Liens in existence on the Petition Date that were perfected subsequent
to the Petition Date as permitted by Section 546(b) of the Bankruptcy Code, in
each case, other than the Specified Primed Liens.

Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Petition Date”:  as defined in the recitals to this Agreement.

“Plan of Reorganization” means a joint chapter 11 plan of reorganization in the
Cases.

“Pool Assets”:  the assets of the Borrower listed on Schedule 7.5 (as modified
pursuant to Section 7.5) and any other Pacific Routes and related Slots and Gate
Leaseholds acquired by the Borrower.

“Pre-Petition Credit Agreement”:  as defined in the recitals to this Agreement.

“Rating Agency”:  S&P or Moody’s, as the case may be.

“Reference Lender”:  Citibank, N.A.

“Register”:  as defined in Section 11.6(d).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse a
Issuing Lender pursuant to Section 2.10 for amounts drawn under Letters of
Credit.

“Removed Pool Assets”:  assets which are no longer Pool Assets as a result of
having been involuntarily disposed of (whether by loss of property due to theft,
destruction, confiscation, prohibition or use, any similar event or otherwise).

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

16


--------------------------------------------------------------------------------




“Reorganized Loan Parties”:  as defined in Section 5.5(a).

“Replaced Lender”:  as defined in Section 3.13.

“Replacement Lender”:  as defined in Section 3.13.

“Replacement Route”:  a Route which has a value at least equal to the Route
which it is replacing and which shall have been made subject to the pledge of
the Route Security Agreement pursuant to Section 1 thereof, subject to the
satisfactory review and approval of the Administrative Agent.

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding..

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”:  as to any Loan Party, the chief executive officer,
president, chief financial officer, treasurer or chief accounting officer of
such Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer or chief accounting officer of such Loan Party.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1(b) to this Agreement or in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.  The original amount of the aggregate Revolving
Commitments of all Lenders is $175,000,000.

“Revolving Commitment Period”:  the period, if any, from and including the Exit
Facilities Conversion Date to the Termination Date.

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, and (b) such Lender’s Revolving Percentage of the
L/C Obligations then outstanding.

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds a
Revolving Loan.

“Revolving Loans”:  as defined in Section 2.4.

17


--------------------------------------------------------------------------------




“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the aggregate Revolving
Commitments of all Lenders (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate outstanding Revolving Extensions of Credit of all
Lenders).

“Route Collateral”:  all of the “Collateral” as defined in the Route Security
Agreements.

“Route Security Agreement”:  the Route Security Agreement, dated as of the
Closing Date, executed and delivered by the Borrower in favor of the Collateral
Agent, as the same may be amended, supplemented or otherwise modified from time
to time.

“Routes”:  the route authorities which the Borrower holds or hereafter acquires
the requisite authority to operate pursuant to Title 49 including without
limitation, applicable frequencies, exemption and certificate authorities,
Fifth-Freedom Rights and “behind/beyond rights”, whether or not utilized by the
Borrower.

“S&P”:  Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

“SEC”:  the Securities and Exchange Commission.

“Secured Creditors”:  the Agents, the Lenders, the Issuing Lender and the
holders of Obligations under Specified Hedging Agreements.

“Security Documents”:  the collective reference to the Route Security Agreement,
the Intercreditor Agreement and all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the obligations and liabilities of any Loan Party under any Loan
Document.

“Significant Subsidiary”:  any Subsidiary that would be a “significant
subsidiary” of any of the Loan Parties within the meaning of the SEC’s
Regulation S-X.

“Slot”:  at any time, all of the rights and operational authority of the
Borrower now held or hereafter acquired, to conduct one Instrument Flight Rule
(as defined under the FAA regulations) landing or takeoff operation during a
specific hour or half-hour period at JFK (or at any other slot-constrained
airport in the U.S.) pursuant to FAA regulations, including Title 14, to the
extent that any such slot is used to operate direct non-stop flights to Asia
using a Pacific Route and all take-off and landing rights and operational
authority of the Borrower at a Northwest Hub in the U.S. or other airport in the
U.S. which is an origination or destination point for flights utilizing the
Pacific Routes, in each case, at such time.  To the extent that the Borrower
ceases to use any Slot in connection with the Pacific Routes, such Slot shall
automatically cease to be a Slot hereunder, including, without limitation, for
purposes of Section 7.5.

“Specified Currency Exchange Rate Protection Agreement”:  any Currency Exchange
Rate Protection Agreement entered into by the Borrower and any Person that, at
the time such Person entered into such Currency Exchange Protection Agreement,
was a Lender or Lender Affiliate designated by the relevant Lender and the
Borrower, by written notice to the Administrative Agent, as a Specified Currency
Exchange Rate Protection Agreement, which notice shall include a copy of an
agreement

18


--------------------------------------------------------------------------------




providing for a methodology agreed to by the Borrower, such Lender or Lender
Affiliate and the Administrative Agent of valuing on a mark-to-market basis the
amount of Hedging Obligations under such Specified Currency Exchange Rate
Protection Agreement from time to time.

“Specified Hedging Agreement”;  any Specified Currency Exchange Rate Protection
Agreement or any Specified Interest Rate Protection Agreement.

“Specified Interest Rate Protection Agreement”:  any Interest Rate Protection
Agreement entered into by the Borrower and any Person that, at the time such
Person entered into such Interest Rate Protection Agreement, was a Lender or
Lender Affiliate designated by the relevant Lender and the Borrower, by written
notice to the Administrative Agent, as a Specified Interest Rate Protection
Agreement, which notice shall include a copy of an agreement providing for a
methodology agreed to by the Borrower, such Lender or Lender Affiliate and the
Administrative Agent of valuing on a mark-to-market basis the amount of Hedging
Obligations under such Specified Interest Rate Protection Agreement from time to
time.

“Specified Primed Liens”:  as defined in Section 3.14(a).

“Subsidiary”:  (i) any corporation more than 50% of whose stock having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any other class
or classes of such corporation shall have or might have voting power by reason
of the happening of any contingency) is at the time owned by such Person and/or
one or more Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Subsidiaries of such Person has more than a 50% equity
interest at the time; provided, however, that (a) LAX Two and its Subsidiaries
shall be deemed not to be Subsidiaries of Holdings or any of its Subsidiaries
for all purposes of this Agreement (including the calculation of the financial
covenants and the definitions relating thereto) and the other Loan Documents.

“Supporting Route Facilities”:  the Borrower’s gates, ticket counters, office
space and baggage claim areas at each airport necessary to operate a Pacific
Route.

“Syndication Agent”:  as defined in the preamble to this Agreement.

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan in an aggregate principal amount not to exceed the amount set
forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1(a) to this Agreement or in the Assignment and Acceptance pursuant
to which such Lender become a party hereto, as the same may be changed from time
to time pursuant to the terms hereof.  The original aggregate amount of the Term
Commitments is $1,050,000,000.

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan”:  as defined in Section 2.1.

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the total Term Commitments (or, at
any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

19


--------------------------------------------------------------------------------




“Term Facility”:  the Term Commitments and the Term Loans made thereunder.

“Termination Date”:  the earliest of (a) the Maturity Date, (b) the date on
which the Revolving Commitments are terminated pursuant to any provision of this
Agreement and (c) the date on which Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement or any other Loan
Document become due and payable as a result of an Event of Default in accordance
with this Agreement.

“Termination Event”:  means a “reportable event” described in Section 4043 of
ERISA or in the regulations thereunder (excluding events for which the
requirement for notice of such reportable event has been waived by the PBGC).

“Title 14”:  Title 14 of the U.S. Code of Federal Regulations, Part 93, Subparts
K and S, as amended from time to time or any successor or recodified regulation.

“Title 49”:  Title 49 of the United States Code, which, among other things,
recodified and replaced the U.S. Federal Aviation Act of 1958, and the
regulations promulgated pursuant thereto or any subsequent legislation that
amends, supplements or supercedes such provisions.

“Total Appraised Value”:  as of any date of determination, the Appraised Value
as of such date of all Pool Assets other than the Removed Pool Assets.

“Total Appraised Value Ratio”:  at any time, the ratio of (a) Total Appraised
Value (determined as of the then most recent Appraisal of the Pool Assets) to
(b) the sum of (i) the aggregate unpaid principal amount of all Term Loans then
outstanding, plus (ii) the aggregate Revolving Commitments of all Revolving
Lenders then in effect or, if the Revolving Commitments have been terminated,
the amount of aggregate Revolving Extensions of Credit of all Revolving Lenders
then outstanding, plus (iii) the amount of all Hedging Obligations under all
Specified Hedging Agreements then outstanding not to exceed the lesser of
(A) $150,000,000 and (B) the amount, if any, by which (x) the Maximum Amount
exceeds (y) the sum of (1) the aggregate unpaid principal amount of the Term
Loans then outstanding plus (2) the aggregate amount of Revolving Extensions of
Credit of all Revolving Lenders then outstanding, and plus (iv) any Pari Passu
Obligations (for purposes of this definition, Pari Passu Obligations shall
include any Pari Passu Commitments).

“Transferee”:  any Assignee or Participant.

“Treasury Rate”:  as of the date which is 10 Business Days prior to the date on
which an Appraisal is to be delivered in accordance with Section 6.2(f), the
effective yield of (x) direct obligations of the United States maturing on the
tenth anniversary of such date or (y) if there are no such obligations, the
effective yield determined by linear interpolation between the effective yield
borne by the two direct obligations of the United States maturing closest to,
but straddling, the tenth anniversary of such date, in each case as appearing on
the relevant Telerate service screen on such date.  In the event that such
screen is not available, the “Treasury Rate” shall be determined by reference to
such other comparable publicly available service selected by the Administrative
Agent for displaying such effective yield.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unavailable Japanese Foreign Slots”:  at any time, any Japanese Foreign Slot at
Narita Airport with respect to which the Borrower has lost its rights (including
as a result of any action of an

20


--------------------------------------------------------------------------------


applicable Governmental Authority revoking or suspending (whether temporarily or
permanently) such rights but excluding any failure to utilize the relevant
Japanese Foreign Slot which has been approved by all applicable Governmental
Authorities and as to which no revocation or suspension has occurred).

“United States”:  the United States of America.

“Use or Lose Rule”:  with respect to the Slots, the terms of 14 C.F.R. Section
93.227.

“U.S. Bank”:  U.S. Bank National Association.


1.2           OTHER DEFINITIONAL PROVISIONS.


(A)           UNLESS OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS
AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN THE OTHER LOAN DOCUMENTS
OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR
THERETO.


(B)           AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I)
ACCOUNTING TERMS RELATING TO HOLDINGS AND ITS SUBSIDIARIES NOT DEFINED IN
SECTION 1.1 SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II)
THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION,” AND (III) THE WORDS “ASSET” AND “PROPERTY”
SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND
ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, CAPITAL
STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD INTERESTS AND CONTRACT RIGHTS.


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(E)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS OF AN
ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP;
PROVIDED THAT, IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE
BORROWER REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT
OF ANY CHANGE OCCURRING AFTER THE CLOSING DATE IN GAAP OR IN THE APPLICATION
THEREOF, INCLUDING AS A RESULT OF FRESH START ACCOUNTING PRINCIPLES, ON THE
OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, INCLUDING AS A RESULT
OF FRESH START ACCOUNTING PRINCIPLES, THEN SUCH PROVISION SHALL BE INTERPRETED
ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE
SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH
PROVISION AMENDED IN ACCORDANCE HEREWITH.

SECTION 2  AMOUNT AND TERMS OF COMMITMENTS

2.1           Term Commitments.  Subject to the terms and conditions hereof,
each Term Lender severally agrees to make a term loan (a “Term Loan”) to the
Borrower on the Closing Date in an amount equal to the amount of the Term
Commitment of such Lender.  The Term Loans may from time to time

21


--------------------------------------------------------------------------------




be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 3.3.

2.2           Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, (a) three Business
Days prior to the anticipated Closing Date in the case of Eurodollar Loans and
(b) one Business Day prior to the anticipated Closing Date in the case of ABR
Loans) requesting that the Term Lenders make the Term Loans on the Borrowing
Date and specifying the amount to be borrowed.  Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof.  Not later
than 12:00 Noon, New York City time, on the Borrowing Date each Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Term Loan to be made by such Term
Lender.


2.3           REPAYMENT OF TERM LOANS. THE BORROWER HEREBY AGREES TO REPAY THE
TERM LOAN OF EACH TERM LENDER IN CONSECUTIVE ANNUAL INSTALLMENTS PAYABLE ON EACH
ANNIVERSARY OF THE CLOSING DATE (COMMENCING WITH THE FIRST ANNIVERSARY OF THE
CLOSING DATE), WITH THE FINAL INSTALLMENT DUE ON THE MATURITY DATE.  EACH
PAYMENT SHALL BE IN AN AMOUNT EQUAL TO SUCH LENDER’S TERM PERCENTAGE MULTIPLIED
BY THE AGGREGATE AMOUNT OF THE APPLICABLE INSTALLMENT.  EACH INSTALLMENT DUE
PRIOR TO THE MATURITY DATE SHALL BE IN AN AMOUNT EQUAL TO $10,500,000, AND THE
FINAL INSTALLMENT DUE ON THE MATURITY DATE SHALL BE IN AN AMOUNT EQUAL TO THE
REMAINING PRINCIPAL BALANCE OF THE TERM  LOANS.  ONCE REPAID, THE TERM LOANS MAY
NOT BE REBORROWED.


2.4           REVOLVING COMMITMENTS. SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
EACH REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS
(“REVOLVING LOANS”) TO THE BORROWER ON THE CLOSING DATE IN AN AMOUNT EQUAL TO
THE AMOUNT OF THE REVOLVING COMMITMENT OF SUCH LENDER AND FROM TIME TO TIME
DURING THE REVOLVING COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S REVOLVING EXTENSIONS OF
CREDIT THEN OUTSTANDING, (I) DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S
REVOLVING COMMITMENT AND (II) DOES NOT RESULT IN (A) THE SUM OF (1)  THE
AGGREGATE AMOUNT OF ALL HEDGING OBLIGATIONS UNDER ALL SPECIFIED HEDGING
AGREEMENTS THEN OUTSTANDING PLUS (2) THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
THE TERM LOANS THEN OUTSTANDING PLUS (3) THE AGGREGATE AMOUNT OF REVOLVING
EXTENSIONS OF CREDIT OF ALL REVOLVING LENDERS THEN OUTSTANDING EXCEEDING (B) THE
MAXIMUM AMOUNT.

Prior to the Exit Facilities Conversion Date, Revolving Loans that are repaid
may not be reborrowed.  On and after the Exit Facilities Conversion Date,
Revolving Loans that are repaid may be reborrowed during the Revolving
Commitment Period, subject to the terms and conditions hereof.  The Revolving
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 3.3.  The Borrower shall repay all outstanding Revolving Loans
on the Termination Date.


2.5           PROCEDURE FOR REVOLVING LOAN BORROWING.


(A)           WITH RESPECT TO THE REVOLVING LOANS TO BE MADE ON THE CLOSING
DATE, THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE
SUBSTANTIALLY IN THE FORM OF EXHIBIT I (WHICH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, (I) THREE BUSINESS
DAYS PRIOR TO THE ANTICIPATED CLOSING DATE IN THE CASE OF EURODOLLAR LOANS AND
(II) ONE BUSINESS DAY PRIOR TO THE ANTICIPATED CLOSING DATE IN THE CASE OF ABR
LOANS) REQUESTING THAT THE REVOLVING LENDERS MAKE THE REVOLVING LOANS ON THE
BORROWING DATE AND SPECIFYING THE AMOUNT TO BE

22


--------------------------------------------------------------------------------





BORROWED.  UPON RECEIPT OF SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH REVOLVING LENDER THEREOF.  NOT LATER THAN 12:00 NOON, NEW YORK CITY
TIME, ON THE BORROWING DATE EACH REVOLVING LENDER SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS EQUAL TO THE REVOLVING LOAN TO BE MADE BY SUCH REVOLVING LENDER.


(B)           DURING THE REVOLVING COMMITMENT PERIOD ON ANY BUSINESS DAY, THE
BORROWER MAY BORROW UNDER THE REVOLVING COMMITMENTS, PROVIDED THAT THE BORROWER
SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE, WHICH MUST BE RECEIVED
BY THE ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME, (A) THREE
BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE, IN THE CASE OF EURODOLLAR
LOANS, OR (B) ONE BUSINESS DAY PRIOR TO THE REQUESTED BORROWING DATE, IN THE
CASE OF ABR LOANS AND WHICH SHALL SPECIFY (I) THE AMOUNT AND TYPE OF REVOLVING
LOANS TO BE BORROWED, (II) THE REQUESTED BORROWING DATE, AND (III) IN THE CASE
OF EURODOLLAR LOANS, THE RESPECTIVE AMOUNTS OF EACH SUCH TYPE OF LOAN AND THE
RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIOD THEREFOR.  EACH BORROWING
UNDER THE REVOLVING COMMITMENTS DURING THE REVOLVING COMMITMENT PERIOD SHALL BE
IN AN AMOUNT EQUAL TO (X) IN THE CASE OF ABR LOANS, $1,000,000 OR A WHOLE
MULTIPLE THEREOF AND (Y) IN THE CASE OF EURODOLLAR LOANS, $10,000,000 OR A WHOLE
MULTIPLE OF $5,000,000 IN EXCESS THEREOF.  UPON RECEIPT OF ANY SUCH NOTICE FROM
THE BORROWER, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH REVOLVING
LENDER THEREOF.  EACH REVOLVING LENDER WILL MAKE THE AMOUNT OF ITS PRO RATA
SHARE OF EACH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE BORROWER AT THE FUNDING OFFICE PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON
THE BORROWING DATE REQUESTED BY THE BORROWER IN FUNDS IMMEDIATELY AVAILABLE TO
THE ADMINISTRATIVE AGENT.  SUCH AMOUNTS WILL THEN BE MADE AVAILABLE TO THE
BORROWER BY THE ADMINISTRATIVE AGENT CREDITING AN ACCOUNT OF THE BORROWER
MAINTAINED BY THE ADMINISTRATIVE AGENT, IN LIKE AMOUNTS AND FUNDS AS RECEIVED BY
THE ADMINISTRATIVE AGENT.


2.6           LETTER OF CREDIT SUBCOMMITMENT.


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE ISSUING LENDER, IN
RELIANCE ON THE AGREEMENTS OF THE OTHER LENDERS SET FORTH IN SECTION 2.9(A),
AGREES TO ISSUE LETTERS OF CREDIT (“LETTERS OF CREDIT”) FOR THE ACCOUNT OF THE
BORROWER ON ANY BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD IN SUCH FORM
AS MAY BE CUSTOMARILY USED FROM TIME TO TIME BY THE ISSUING LENDER OR IN SUCH
OTHER FORM AS MAY BE REASONABLY SATISFACTORY TO THE ISSUING LENDER; PROVIDED,
THAT THE ISSUING LENDER SHALL HAVE NO OBLIGATION TO ISSUE ANY LETTER OF CREDIT
IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, (X) THE L/C OBLIGATIONS WOULD EXCEED
THE L/C SUBCOMMITMENT AMOUNT, (Y) THE AGGREGATE AMOUNT OF THE AVAILABLE
REVOLVING COMMITMENTS WOULD BE LESS THAN ZERO OR (Z) THE SUM OF (1)  THE
AGGREGATE AMOUNT OF ALL HEDGING OBLIGATIONS UNDER ALL SPECIFIED HEDGING
AGREEMENTS THEN OUTSTANDING PLUS (2) THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
THE TERM LOANS THEN OUTSTANDING PLUS (3) THE AGGREGATE AMOUNT OF REVOLVING
EXTENSIONS OF CREDIT OF ALL REVOLVING LENDERS THEN OUTSTANDING WOULD EXCEED THE
MAXIMUM AMOUNT.  EACH LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS AND
EXPIRE NO LATER THAN THE EARLIER OF (I) THE FIRST ANNIVERSARY OF ITS DATE OF
ISSUANCE AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY
DATE, PROVIDED THAT ANY LETTER OF CREDIT WITH A ONE-YEAR TERM MAY PROVIDE FOR
THE RENEWAL THEREOF FOR ADDITIONAL PERIODS OF UP TO ONE YEAR (WHICH SHALL IN NO
EVENT EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE (II) ABOVE).


(B)           THE ISSUING LENDER SHALL NOT AT ANY TIME BE OBLIGATED TO ISSUE ANY
LETTER OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE THE
ISSUING LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY
APPLICABLE REQUIREMENT OF LAW.

23


--------------------------------------------------------------------------------





2.7           PROCEDURE FOR ISSUANCE OF LETTER OF CREDIT.


(A)           THE BORROWER MAY FROM TIME TO TIME REQUEST THAT THE ISSUING LENDER
ISSUE A LETTER OF CREDIT DURING THE REVOLVING COMMITMENT PERIOD BY DELIVERING TO
THE ISSUING LENDER AT ITS ADDRESS FOR NOTICES SPECIFIED HEREIN AN APPLICATION
THEREFOR, COMPLETED TO THE REASONABLE SATISFACTION OF THE ISSUING LENDER, AND
SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION AS THE
ISSUING LENDER MAY REASONABLY REQUEST.  UPON RECEIPT OF ANY APPLICATION, THE
ISSUING LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT OF THE AMOUNT, THE
BENEFICIARY AND THE REQUESTED EXPIRATION OF THE REQUESTED LETTER OF CREDIT, AND
UPON RECEIPT OF CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT AFTER GIVING
EFFECT TO THE REQUESTED ISSUANCE, THE AVAILABLE REVOLVING COMMITMENTS WOULD NOT
BE LESS THAN ZERO, THE ISSUING LENDER WILL PROCESS SUCH APPLICATION AND THE
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION DELIVERED TO IT IN
CONNECTION THEREWITH IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES AND SHALL
PROMPTLY ISSUE THE LETTER OF CREDIT REQUESTED THEREBY (BUT IN NO EVENT SHALL THE
ISSUING LENDER BE REQUIRED TO ISSUE ANY LETTER OF CREDIT EARLIER THAN TWO
BUSINESS DAYS AFTER ITS RECEIPT OF THE APPLICATION THEREFOR AND ALL SUCH OTHER
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION RELATING THERETO) BY
ISSUING THE ORIGINAL OF SUCH LETTER OF CREDIT TO THE BENEFICIARY THEREOF OR AS
OTHERWISE MAY BE AGREED TO BY THE ISSUING LENDER AND THE BORROWER.  THE ISSUING
LENDER SHALL FURNISH A COPY OF SUCH LETTER OF CREDIT TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) PROMPTLY FOLLOWING THE ISSUANCE THEREOF.  THE
ISSUING LENDER SHALL PROMPTLY FURNISH TO THE ADMINISTRATIVE AGENT, WHICH SHALL
IN TURN PROMPTLY FURNISH TO THE LENDERS, NOTICE OF THE ISSUANCE OF EACH LETTER
OF CREDIT (INCLUDING THE AMOUNT THEREOF).


(B)           THE MAKING OF EACH REQUEST FOR A LETTER OF CREDIT BY THE BORROWER
SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT SUCH
LETTER OF CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE
REQUIREMENTS OF, SECTION 2.6(A) OR ANY REQUIREMENT OF LAW.  UNLESS THE ISSUING
LENDER HAS RECEIVED NOTICE FROM THE ADMINISTRATIVE AGENT BEFORE IT ISSUES A
LETTER OF CREDIT THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN
SECTION 5.2 ARE NOT SATISFIED, OR THAT THE ISSUANCE OF SUCH LETTER OF CREDIT
WOULD VIOLATE SECTION 2.6, THEN THE ISSUING LENDER MAY ISSUE THE REQUESTED
LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER IN ACCORDANCE WITH THE ISSUING
LENDER’S USUAL AND CUSTOMARY PRACTICES.


2.8           L/C FEES AND OTHER CHARGES.


(A)           THE BORROWER WILL PAY A FEE ON ALL OUTSTANDING LETTERS OF CREDIT
AT A PER ANNUM RATE EQUAL TO THE APPLICABLE MARGIN THEN IN EFFECT WITH RESPECT
TO EURODOLLAR LOANS, SHARED RATABLY AMONG THE REVOLVING LENDERS AND PAYABLE
QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE AFTER THE ISSUANCE DATE.  IN
ADDITION, THE BORROWER SHALL PAY TO THE ISSUING LENDER FOR ITS OWN ACCOUNT A
FRONTING FEE ON THE UNDRAWN AND UNEXPIRED AMOUNT OF EACH LETTER OF CREDIT
COMPUTED AT THE RATE OF 0.125% PER ANNUM AND PAYABLE QUARTERLY IN ARREARS ON
EACH L/C FEE PAYMENT DATE.


(B)           IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR
REIMBURSE THE ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS
ARE INCURRED OR CHARGED BY THE ISSUING LENDER IN ISSUING, EFFECTING PAYMENT
UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT.


2.9           L/C PARTICIPATIONS.


(A)           THE ISSUING LENDER IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS
TO EACH L/C PARTICIPANT, AND, TO INDUCE THE ISSUING LENDER TO ISSUE LETTERS OF
CREDIT HEREUNDER, EACH L/C PARTICIPANT IRREVOCABLY AGREES TO ACCEPT AND PURCHASE
AND HEREBY ACCEPTS AND PURCHASES FROM THE ISSUING LENDER, ON THE TERMS AND
CONDITIONS SET FORTH BELOW, FOR SUCH L/C PARTICIPANT’S OWN ACCOUNT AND RISK AN
UNDIVIDED INTEREST EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING PERCENTAGE IN THE
ISSUING LENDER’S OBLIGATIONS AND

24


--------------------------------------------------------------------------------





RIGHTS UNDER AND IN RESPECT OF EACH LETTER OF CREDIT ISSUED HEREUNDER AND THE
AMOUNT OF EACH DRAFT PAID BY THE ISSUING LENDER THEREUNDER.  EACH L/C
PARTICIPANT UNCONDITIONALLY AND IRREVOCABLY AGREES WITH THE ISSUING LENDER THAT,
IF A DRAFT IS PAID UNDER ANY LETTER OF CREDIT FOR WHICH THE ISSUING LENDER IS
NOT REIMBURSED IN FULL BY THE BORROWER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND OF THE ISSUING LENDER AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING
PERCENTAGE OF THE AMOUNT OF SUCH DRAFT, OR ANY PART THEREOF, THAT IS NOT SO
REIMBURSED.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY FORWARD SUCH AMOUNTS TO THE
ISSUING LENDER.


(B)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER PURSUANT TO SECTION
2.9(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY THE ISSUING
LENDER UNDER ANY LETTER OF CREDIT IS PAID TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH
PAYMENT IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE ISSUING LENDER ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF
(I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE
DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO THE
DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE ISSUING LENDER, TIMES
(III) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING
SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO
BE PAID BY ANY L/C PARTICIPANT PURSUANT TO SECTION 2.9(A) IS NOT MADE AVAILABLE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER BY SUCH L/C
PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, THE
ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE
RATE PER ANNUM APPLICABLE TO ABR LOANS.  A CERTIFICATE OF THE ISSUING LENDER
SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


(C)           WHENEVER, AT ANY TIME AFTER THE ISSUING LENDER HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO
RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.9(A), THE ADMINISTRATIVE
AGENT OR THE ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF
CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
COLLATERAL APPLIED THERETO BY THE ISSUING LENDER), OR ANY PAYMENT OF INTEREST ON
ACCOUNT THEREOF, THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER, AS THE CASE MAY
BE, WILL DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF;
PROVIDED, THAT IF ANY SUCH PAYMENT RECEIVED BY ADMINISTRATIVE AGENT OR THE
ISSUING LENDER, AS THE CASE MAY BE, SHALL BE REQUIRED TO BE RETURNED BY THE
ADMINISTRATIVE AGENT OR THE ISSUING LENDER, SUCH L/C PARTICIPANT SHALL RETURN TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER THE PORTION
THEREOF PREVIOUSLY DISTRIBUTED TO SUCH L/C PARTICIPANT.

2.10         Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse the Issuing Lender on the same Business Day on which the Issuing
Lender notifies the Borrower of the date and amount of a draft presented under
any Letter of Credit and paid by the Issuing Lender or on the next Business Day,
if such notice is received any time after 11:00 a.m., New York time on such same
Business Day, for the amount of such draft so paid.  Each such payment shall be
made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.  Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (i) until the Business Day next succeeding the
date of the relevant notice, Section 3.5(b) and (ii) thereafter, Section 3.5(c).

2.11         Obligations Absolute.  The Borrower’s obligations under Section
2.10 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim

25


--------------------------------------------------------------------------------




or defense to payment that the Borrower may have or have had against the Issuing
Lender, any beneficiary of a Letter of Credit or any other Person.  The Borrower
also agrees with the Issuing Lender that the Issuing Lender shall not be
responsible for, and the Borrower’s Reimbursement Obligations under Section 2.10
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee.  The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender.  The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.

2.12         Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

2.13         Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 2, the provisions of this Section 2 shall apply.


2.14         COMMITMENT AND ADMINISTRATIVE FEES.


(A)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REVOLVING LENDER A COMMITMENT FEE FOR THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO THE TERMINATION DATE, COMPUTED AT THE COMMITMENT
FEE RATE ON THE AVERAGE DAILY AMOUNT OF THE AVAILABLE REVOLVING COMMITMENT OF
SUCH REVOLVING LENDER DURING THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE
MONTHLY IN ARREARS ON THE FIRST BUSINESS DAY OF THE SUCCEEDING MONTH AND ON THE
TERMINATION DATE, COMMENCING ON THE FIRST OF SUCH DATES TO OCCUR AFTER THE DATE
HEREOF.


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT AND
CITIGROUP GLOBAL MARKETS INC. (“CGMI”) THE FEES IN THE AMOUNTS, ON THE DATES AND
FOR THE ACCOUNT OF PERSONS AGREED TO IN WRITING BY THE BORROWER AND THE
ADMINISTRATIVE AGENT OR CGMI.


SECTION 3  GENERAL PROVISIONS APPLICABLE TO LOANS


3.1           OPTIONAL PREPAYMENTS.


(A)           THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY THE
LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY, UPON IRREVOCABLE NOTICE
(WHICH MAY BE GIVEN BY TELEPHONE IF

26


--------------------------------------------------------------------------------





CONFIRMED PROMPTLY IN WRITING) DELIVERED TO THE ADMINISTRATIVE AGENT AT LEAST
ONE BUSINESS DAY PRIOR THERETO, WHICH NOTICE SHALL SPECIFY THE DATE AND AMOUNT
OF PREPAYMENT AND WHETHER THE PREPAYMENT IS OF EURODOLLAR LOANS OR ABR LOANS;
PROVIDED THAT IF A EURODOLLAR LOAN IS PREPAID ON ANY DAY OTHER THAN THE LAST DAY
OF THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL ALSO PAY ANY
AMOUNTS OWING PURSUANT TO SECTION 3.11.  UPON RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF. IF ANY
SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH ACCRUED INTEREST TO SUCH
DATE ON THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF LOANS SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT OF $10,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN
EXCESS THEREOF.  PREPAYMENTS MADE PURSUANT TO THIS SECTION SHALL BE APPLIED TO
PREPAY ANY OUTSTANDING TERM LOANS (RATABLY TO THE REMAINING SCHEDULED
INSTALLMENTS THEREOF) AND ANY OUTSTANDING REVOLVING LOANS (AND TO CASH
COLLATERALIZE OUTSTANDING L/C OBLIGATIONS FOLLOWING THE REPAYMENT OF ALL
OUTSTANDING REVOLVING LOANS) WITH A CORRESPONDING REDUCTION IN THE REVOLVING
COMMITMENTS, ON A PRO RATA BASIS, BASED UPON THE RESPECTIVE PRINCIPAL BALANCE OF
THE TERM LOANS AND THE AGGREGATE REVOLVING EXTENSIONS OF CREDIT THEN
OUTSTANDING.


(B)           AFTER THE EXIT FACILITIES CONVERSION DATE (IF ANY), THE BORROWER
MAY, BY GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS’ PRIOR
IRREVOCABLE NOTICE (WHICH MAY BE GIVEN BY TELEPHONE IF PROMPTLY CONFIRMED BY
WRITING, WHICH NOTICE THE ADMINISTRATIVE AGENT WILL PROMPTLY TRANSMIT TO EACH
APPLICABLE REVOLVING LENDER), AT ANY TIME AND FROM TIME TO TIME TERMINATE IN
WHOLE OR PERMANENTLY REDUCE IN PART, WITHOUT PREMIUM OR PENALTY, THE REVOLVING
COMMITMENTS IN AN AMOUNT UP TO THE AMOUNT BY WHICH THE REVOLVING COMMITMENTS
EXCEED THE AGGREGATE AMOUNT OF THE REVOLVING EXTENSIONS OF CREDIT OUTSTANDING AT
THE TIME OF SUCH PROPOSED TERMINATION OR REDUCTION; PROVIDED, ANY SUCH PARTIAL
REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE IN AN AGGREGATE MINIMUM AMOUNT
OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF.   THE
BORROWER’S NOTICE TO THE ADMINISTRATIVE AGENT SHALL DESIGNATE THE DATE (WHICH
SHALL BE A BUSINESS DAY) OF SUCH TERMINATION OR REDUCTION AND THE AMOUNT OF ANY
PARTIAL REDUCTION, AND SUCH TERMINATION OR REDUCTION OF THE REVOLVING
COMMITMENTS SHALL BE EFFECTIVE ON THE DATE SPECIFIED IN BORROWER’S NOTICE AND
SHALL REDUCE THE REVOLVING COMMITMENTS OF THE REVOLVING LENDERS PRO RATA IN
ACCORDANCE TO THE RESPECTIVE REVOLVING PERCENTAGES OF THE REVOLVING LENDERS.


3.2           MANDATORY PREPAYMENTS


(A)           THE BORROWER SHALL PREPAY THE LOANS AS SET FORTH IN THIS SECTION
3.2(A) TO THE EXTENT NECESSARY TO MAINTAIN COMPLIANCE WITH SECTION 7.5(A). 
PREPAYMENTS MADE PURSUANT TO THIS CLAUSE (A)  SHALL BE USED TO PREPAY ANY
OUTSTANDING TERM LOANS (RATABLY TO THE REMAINING SCHEDULED INSTALLMENTS THEREOF)
AND ANY OUTSTANDING REVOLVING LOANS (AND TO CASH COLLATERALIZE OUTSTANDING L/C
OBLIGATIONS FOLLOWING THE REPAYMENT OF ALL OUTSTANDING REVOLVING LOANS) WITH A
CORRESPONDING REDUCTION IN THE REVOLVING COMMITMENTS, ON A PRO RATA BASIS, BASED
UPON THE RESPECTIVE PRINCIPAL BALANCE OF THE TERM LOANS THEN OUTSTANDING AND THE
AGGREGATE REVOLVING COMMITMENTS THEN IN EFFECT.


(B)           IN ADDITION, IF AT ANY TIME THE SUM OF (I) THE AGGREGATE AMOUNT OF
ALL HEDGING OBLIGATIONS UNDER ALL SPECIFIED HEDGING AGREEMENTS THEN OUTSTANDING,
PLUS (II) THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE TERM LOANS THEN
OUTSTANDING PLUS (III) THE AGGREGATE AMOUNT OF REVOLVING EXTENSIONS OF CREDIT OF
ALL REVOLVING LENDERS THEN OUTSTANDING EXCEEDS THE MAXIMUM AMOUNT, THE BORROWER
SHALL IMMEDIATELY PREPAY THE LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS. 
PREPAYMENTS MADE PURSUANT TO THIS CLAUSE (B) SHALL BE USED TO PREPAY ANY
OUTSTANDING REVOLVING LOANS (AND TO CASH COLLATERALIZE OUTSTANDING L/C
OBLIGATIONS FOLLOWING THE REPAYMENT OF ALL OUTSTANDING REVOLVING LOANS)

27


--------------------------------------------------------------------------------





WITHOUT A CORRESPONDING REDUCTION IN THE REVOLVING COMMITMENTS, ON A PRO RATA
BASIS, BASED UPON THE AGGREGATE REVOLVING COMMITMENTS THEN IN EFFECT.


3.3           CONVERSION AND CONTINUATION OPTIONS.


(A)           THE BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT EURODOLLAR
LOANS TO ABR LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS
DAYS’ PRIOR IRREVOCABLE NOTICE (WHICH MAY BE GIVEN BY TELEPHONE IF PROMPTLY
CONFIRMED BY WRITING) OF SUCH ELECTION, PROVIDED THAT ANY SUCH CONVERSION OF
EURODOLLAR LOANS MAY ONLY BE MADE ON THE LAST DAY OF AN INTEREST PERIOD WITH
RESPECT THERETO.  THE BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT ABR LOANS
TO EURODOLLAR LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS
DAYS’ PRIOR IRREVOCABLE NOTICE (WHICH MAY BE BY TELEPHONE IF PROMPTLY CONFIRMED
BY WRITING) OF SUCH ELECTION (WHICH NOTICE SHALL SPECIFY THE LENGTH OF THE
INITIAL INTEREST PERIOD THEREFOR), PROVIDED THAT NO ABR LOAN UNDER A PARTICULAR
FACILITY MAY BE CONVERTED INTO A EURODOLLAR LOAN WHEN ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE MAJORITY
FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE DETERMINED IN ITS OR THEIR
SOLE DISCRETION NOT TO PERMIT SUCH CONVERSIONS. UPON RECEIPT OF ANY SUCH NOTICE
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.


(B)           ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE (WHICH MAY BE GIVEN BY TELEPHONE IF PROMPTLY CONFIRMED IN
WRITING) TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF THE LENGTH
OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED THAT NO
EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY BE CONTINUED AS SUCH WHEN ANY
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS
OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE DETERMINED IN
ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATIONS, AND PROVIDED
FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS
DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED
PURSUANT TO THE PRECEDING PROVISO SUCH LOANS SHALL BE AUTOMATICALLY CONVERTED TO
ABR LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD.  UPON RECEIPT
OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT
LENDER THEREOF.

3.4           Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to at least $10,000,000
and (b) no more than fifteen Eurodollar Tranches under all Facilities shall be
outstanding at any one time.


3.5           INTEREST RATES AND PAYMENT DATES.


(A)           EACH EURODOLLAR LOAN SHALL BEAR INTEREST FOR EACH DAY DURING EACH
INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR
RATE DETERMINED FOR SUCH DAY PLUS THE APPLICABLE RATE.


(B)           EACH ABR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
ABR PLUS THE APPLICABLE RATE.


(C)           (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN SHALL
NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR

28


--------------------------------------------------------------------------------





INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THAT WOULD OTHERWISE BE
APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION PLUS 2%,
AND (II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR OTHER AMOUNT
PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE
PER ANNUM EQUAL TO THE RATE THEN APPLICABLE TO ABR LOANS PLUS 2%, IN EACH CASE,
WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT
UNTIL SUCH AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE JUDGMENT).


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION
SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


3.6           COMPUTATION OF INTEREST AND FEES.


(A)           INTEREST AND FEES PAYABLE PURSUANT HERETO SHALL BE CALCULATED ON
THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED, EXCEPT THAT, WITH
RESPECT TO ABR LOANS THE RATE OF INTEREST ON WHICH IS CALCULATED ON THE BASIS OF
THE PRIME RATE, THE INTEREST THEREON SHALL BE CALCULATED ON THE BASIS OF A 365-
(OR 366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE
ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE
RELEVANT LENDERS OF EACH DETERMINATION OF A EURODOLLAR RATE. ANY CHANGE IN THE
INTEREST RATE ON A LOAN RESULTING FROM A CHANGE IN THE ABR OR THE EUROCURRENCY
RESERVE REQUIREMENTS SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE
DAY ON WHICH SUCH CHANGE BECOMES EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS
SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE RELEVANT LENDERS OF THE
EFFECTIVE DATE AND THE AMOUNT OF EACH SUCH CHANGE IN INTEREST RATE.


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR. THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 3.5(A).

3.7           Inability to Determine Interest Rate.  If prior to the fast day of
any Interest Period:


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT, BY REASON OF
CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT THE MAKING OR
CONTINUATION OF ANY EURODOLLAR LOAN HAS BECOME (X) UNLAWFUL BY ANY LAW OR
GOVERNMENTAL RULE, REGULATION OR ORDER, (Y) IMPOSSIBLE BY COMPLIANCE BY ANY
LENDER IN GOOD FAITH WITH ANY GOVERNMENTAL REQUEST (WHETHER OR NOT HAVING FORCE
OF LAW) OR (Z) IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE
DATE OF THIS AGREEMENT WHICH MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK
EURODOLLAR MARKET,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the

29


--------------------------------------------------------------------------------




right to convert Loans under the relevant Facility to Eurodollar Loans.  Upon
the cessation of the circumstances giving rise to the delivery of such notice,
the Administrative Agent or the Majority Facility Lenders, as the case may be,
shall promptly withdraw such notice.


3.8           PRO RATA TREATMENT AND PAYMENTS.


(A)           EXCEPT AS PROVIDED IN SECTION 11.1,

(I)            EACH BORROWING BY THE BORROWER FROM THE TERM LENDERS HEREUNDER
AND EACH PAYMENT, INCLUDING EACH PREPAYMENT, BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE TERM LOANS SHALL BE MADE PRO RATA ACCORDING TO
THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS HELD BY THE TERM
LENDERS;

(II)           EACH BORROWING BY THE BORROWER FROM THE REVOLVING LENDERS
HEREUNDER, EACH PAYMENT BY THE BORROWER ON ACCOUNT OF ANY COMMITMENT FEE AND ANY
REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE MADE PRO RATA  ACCORDING TO THE
RESPECTIVE REVOLVING PERCENTAGES OF THE REVOLVING LENDERS; AND

(III)          EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS SHALL BE MADE PRO
RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING
LOANS THEN HELD BY THE REVOLVING LENDERS.


(B)           ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER
HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL
BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 2:00 P.M., NEW
YORK CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE
LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED. IF ANY PAYMENT
HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY. IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION
WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH
PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF
ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO
SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING
SUCH EXTENSION.


(C)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO THE APPLICABLE BORROWING DATE THAT SUCH LENDER
WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS COMMITMENT (OR ANY PORTION
THEREOF) AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE
AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE APPLICABLE
BORROWING DATE, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON-DEMAND,
SUCH AMOUNT WITH INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE FEDERAL
FUNDS EFFECTIVE RATE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S COMMITMENT (OR ANY PORTION THEREOF) IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE

30


--------------------------------------------------------------------------------





AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS OF THE APPLICABLE BORROWING
DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT
WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS UNDER THE
RELEVANT FACILITY, ON DEMAND, FROM THE BORROWER.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY THE BORROWER PRIOR TO THE DATE OF ANY PAYMENT REQUIRED TO BE MADE
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH
PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR RESPECTIVE
PRO RATA SHARES OF A CORRESPONDING AMOUNT. IF SUCH PAYMENT IS NOT MADE TO THE
ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS OF SUCH REQUIRED
DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM
EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE
PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM
EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE. NOTHING HEREIN SHALL BE
DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST THE
BORROWER.


3.9           REQUIREMENTS OF LAW.

(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof after the date hereof or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(I)            SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE THE BASIS OF TAXATION OF
PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR NON-EXCLUDED TAXES
COVERED BY SECTION 3.10 AND CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME
OR PROFITS OF SUCH LENDER);

(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EURODOLLAR RATE HEREUNDER; OR

(III)          SHALL IMPOSE ANY OTHER CONDITION AFFECTING THE INTERBANK
EURODOLLAR MARKET;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF AFTER THE DATE HEREOF OR COMPLIANCE BY
SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW)
FROM ANY GOVERNMENTAL

31


--------------------------------------------------------------------------------





AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF
CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION BY SUCH LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) OF A WRITTEN REQUEST THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION.
IN DETERMINING SUCH ADDITIONAL AMOUNTS, SUCH LENDER WILL ACT REASONABLY AND IN
GOOD FAITH AND WILL USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE.


(C)           A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. THE
OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER, PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS INCURRED MORE THAN
SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF SUCH
LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; AND PROVIDED FURTHER THAT, IF
THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH
180 DAYS PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE
EFFECT.


3.10         TAXES.


(A)           EXCEPT AS OTHERWISE PROVIDED HEREIN ALL PAYMENTS MADE BY THE
BORROWER UNDER THIS AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY TAXES, LEVIES, IMPOSTS,
DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW OR HEREAFTER IMPOSED,
LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL AUTHORITY, EXCLUDING
NET INCOME OR PROFITS TAXES AND FRANCHISE TAXES (BASED ON THE NET INCOME OR
PROFITS OF AN AGENT OR LENDER OR IMPOSED IN LIEU OF NET INCOME TAXES) IMPOSED ON
ANY AGENT OR ANY LENDER AS A RESULT OF A PRESENT OR FORMER CONNECTION BETWEEN
SUCH AGENT OR SUCH LENDER AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY
IMPOSING SUCH TAX OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR
THEREIN (OTHER THAN ANY SUCH CONNECTION ARISING SOLELY FROM SUCH AGENT OR SUCH
LENDER HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A
PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT).  IF ANY
SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR
WITHHOLDINGS (“NON-EXCLUDED TAXES”) OR OTHER TAXES ARE REQUIRED TO BE WITHHELD
FROM ANY AMOUNTS PAYABLE TO ANY AGENT OR ANY LENDER HEREUNDER, THE AMOUNTS SO
PAYABLE TO SUCH AGENT OR SUCH LENDER SHALL BE INCREASED TO THE EXTENT NECESSARY
TO YIELD TO SUCH AGENT OR SUCH LENDER (AFTER PAYMENT OF ALL NON-EXCLUDED TAXES
AND OTHER TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE
RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT, PROVIDED, HOWEVER, THAT THE
BORROWER SHALL NOT BE REQUIRED TO INCREASE ANY SUCH AMOUNTS PAYABLE TO ANY
LENDER WITH RESPECT TO ANY NON-EXCLUDED TAXES (I) THAT ARE ATTRIBUTABLE TO SUCH
LENDER’S FAILURE TO COMPLY WITH THE REQUIREMENTS OF PARAGRAPH (D) OR (E) OF THIS
SECTION OR (II) THAT ARE UNITED STATES WITHHOLDING TAXES UNLESS SUCH WITHHOLDING
RESULTS FROM A CHANGE IN APPLICABLE LAW OR TREATY AFTER SUCH LENDER BECOMES A
PARTY TO THIS AGREEMENT.


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY PROPERLY IMPOSED OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

32


--------------------------------------------------------------------------------





(C)           WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWER, THE BORROWER SHALL PROMPTLY SEND TO THE ADMINISTRATIVE AGENT FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT AGENT OR LENDER, AS THE CASE MAY
BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE BORROWER
SHOWING PAYMENT THEREOF OR, IF NOT AVAILABLE, OTHER DOCUMENTATION EVIDENCING
SUCH PAYMENT.  IF THE BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES OR OTHER
TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE
ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE, THE BORROWER SHALL INDEMNIFY THE AGENTS AND THE LENDERS FOR ANY
INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY ANY AGENT OR
ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


(D)           EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED
IN SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED WHO SHALL
IN TURN DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT) TWO COPIES OF
EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8130, OR, IN THE CASE
OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER
SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO
INTEREST,” A STATEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C AND A FORM W-8BEN,
OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO, PROPERLY COMPLETED AND
DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A
REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. SUCH FORMS SHALL BE DELIVERED
BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS
AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR BEFORE THE DATE SUCH
PARTICIPANT PURCHASES THE RELATED PARTICIPATION). IN ADDITION, EACH NON-U.S.
LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF
ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S. LENDER.  EACH NON-U.S. LENDER
SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT DETERMINES THAT IT IS NO
LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE
BORROWER (OR ANY OTHER FORM OF CERTIFICATION ADOPTED BY THE U.S. TAXING
AUTHORITIES FOR SUCH PURPOSE). NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT
TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.


(E)           A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER
IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


(F)            THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


(G)           THE BORROWER SHALL BE ENTITLED TO CONTEST, OR, UPON-WRITTEN
REQUEST OF THE BORROWER, TO REQUIRE A LENDER TO TAKE REASONABLE MEASURES TO
CONTEST, AT THE BORROWER’S COST AND EXPENSE, THE IMPOSITION OF ANY NON-EXCLUDED
TAX OR OTHER TAX. NOTWITHSTANDING THIS PARAGRAPH (G), THE BORROWER STILL MUST
SATISFY ITS OBLIGATIONS TO PAY ADDITIONAL AMOUNTS OR INDEMNIFY THE LENDER IF
SUCH TAX HAS ALREADY BEEN WITHHELD, PAID, OR DEDUCTED.

33


--------------------------------------------------------------------------------




3.11         Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a payment
or prepayment of Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto.  Such indemnification may include (but
shall in no event exceed) an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Rate included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error.  No Lender shall be deemed to have any loss, expense or
liability incurred by the reason of the liquidation or reemployment of deposits
as a result of the repayment of Eurodollar Loans prior to the end of an Interest
Period unless the Eurodollar Rate which would be applicable to the Eurodollar
Loan being repaid if such Eurodollar Rate were being determined on the date of
repayment (assuming for purposes of this determination that the Interest Period
or the maturity utilized in making such determination is the Interest Period
originally applicable to such Eurodollar Loan) is less than the Eurodollar Rate
actually applicable to the Eurodollar Loan being repaid.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

3.12         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.9 or 3.10(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event, provided that such
designation is made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage.

3.13         Replacement of Lenders.  If (x) any Lender defaults in its
obligations to make Loans, (y) any Lender refuses to give timely consents to
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as provided in
Section 11.1 but which requires the approval of one or more additional Lenders
to become effective in accordance with such Section or (z) any Lender is owed
increased costs under Sections 3.9 or 3.10 which in the judgment of the Borrower
are material in amount and which are not otherwise requested by Lenders
constituting at least the Required Lenders (assuming for this purpose that the
percentage in such definition was 80%), the Borrower shall have the right, if no
Event of Default then exists and, in the case of a Lender described in clause
(z) above, such Lender has not withdrawn its request for such compensation or
changed its applicable lending office with the effect of eliminating or
substantially decreasing (to a level which in the judgment of the Borrower is
not material) such increased cost, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferee or Transferees
(collectively, the “Replacement Lender”) with the consent of the Administrative
Agent, which consent

34


--------------------------------------------------------------------------------




shall not be unreasonably withheld or delayed, provided that (i) at the time of
any replacement pursuant to this Section, the Replacement Lender shall enter
into an Assignment and Acceptance pursuant to which the Replacement Lender shall
acquire all of the Commitments and outstanding Loans of, the Replaced Lender
and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Replaced Lender and the Borrower or Replacement Lender
shall pay any fees payable in connection with such assignment pursuant to
Section 11.6, (ii) all obligations of the Borrower owing to the Replaced Lender
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement and
(iii) and in the case of any replacement pursuant to clause (y) above, the
Replacement Lender shall approve the proposed changes, waivers, discharges or
terminations at the time of such replacement.  Upon the execution of the
respective assignment documentation, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Notes executed by the
Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such Replaced Lender.


3.14         SUPER PRIORITY NATURE OF OBLIGATIONS AND LENDERS’ LIENS. AT ALL
TIMES PRIOR TO THE EXIT FACILITIES CONVERSION DATE:


(A)           ALL OBLIGATIONS SHALL CONSTITUTE ADMINISTRATIVE EXPENSES OF THE
LOAN PARTIES IN THE CASES, WITH SUPER-PRIORITY STATUS UNDER SECTION 364(C)(1) OF
THE BANKRUPTCY CODE.  SUBJECT TO THE CARVE-OUT AND AVOIDANCE ACTIONS, SUCH
SUPER-PRIORITY ADMINISTRATIVE CLAIMS SHALL HAVE PRIORITY OVER ALL OTHER COSTS
AND EXPENSES OF THE KINDS SPECIFIED IN, OR ORDERED PURSUANT TO, SECTIONS 105,
326, 328, 330, 331, 503(B), 506(C), 507(A), 507(B), 546(C), 726, 1114 OR ANY
OTHER PROVISION OF THE BANKRUPTCY CODE OR OTHERWISE, AND SHALL AT ALL TIMES BE
SENIOR TO THE RIGHTS OF THE LOAN PARTIES, THE ESTATES OF THE LOAN PARTIES, AND
ANY SUCCESSOR TRUSTEE OR ESTATE REPRESENTATIVE IN THE CASES OR ANY SUBSEQUENT
PROCEEDING OR CASE UNDER THE BANKRUPTCY CODE.  PURSUANT TO SECTION 364(D)(1) OF
THE BANKRUPTCY CODE AND THE DIP ORDER, THE LIENS GRANTED TO THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED CREDITORS ON THE COLLATERAL OWNED BY THE LOAN
PARTIES SHALL HAVE PRIORITY PARI PASSU WITH THE LIENS SECURING THE PARI PASSU
OBLIGATIONS AND PRIORITY OVER THE JUNIOR LIEN (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), THE PBGC LIEN (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND ANY
LIENS ON THE COLLATERAL THAT SECURE THE OBLIGATIONS UNDER PRE-PETITION CREDIT
AGREEMENT TO THE EXTENT SUCH LIENS ARE NOT SATISFIED, RELEASED AND DISCHARGED
(COLLECTIVELY, THE JUNIOR LIEN, THE PBGC LIEN, THE LIENS SECURING THE PARI-PASSU
OBLIGATIONS AND THE LIENS SECURING THE OBLIGATIONS UNDER THE PRE-PETITION CREDIT
AGREEMENT ARE REFERRED TO HEREIN AS THE “SPECIFIED PRIMED LIENS”).  IN ADDITION,
PURSUANT TO SECTIONS 364(C)(2), 364(C)(3) AND 364(D)(1) OF THE BANKRUPTCY CODE
AND THE DIP ORDER, THE LIENS GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED CREDITORS ON THE COLLATERAL OWNED BY THE LOAN PARTIES SHALL HAVE
PRIORITY PARI PASSU WITH THE LIENS SECURING THE PARI PASSU OBLIGATIONS AND
PRIORITY OVER ALL OTHER LIENS ON THE COLLATERAL, SUBJECT ONLY TO (I) PERMITTED
PETITION DATE LIENS AND (II) THE CARVE-OUT.


(B)           WITHOUT LIMITING THE FOREGOING, THE COLLATERAL AGENT’S LIENS ON
THE COLLATERAL OWNED BY THE LOAN PARTIES AND THE AGENTS’ AND LENDERS’
SUPER-PRIORITY ADMINISTRATIVE CLAIMS UNDER SECTION 364(C)(1) OF THE BANKRUPTCY
CODE SHALL HAVE PRIORITY OVER ANY CLAIMS ARISING UNDER SECTION 506(C) OF THE
BANKRUPTCY CODE SUBJECT AND SUBORDINATE ONLY TO THE CARVE-OUT.  EXCEPT AS SET
FORTH HEREIN OR IN THE DIP ORDER, NO OTHER CLAIM HAVING A PRIORITY SUPERIOR OR
PARI PASSU TO THAT GRANTED TO THE AGENTS  AND LENDERS BY THE DIP ORDER SHALL BE
GRANTED OR APPROVED WHILE ANY OBLIGATIONS OR COMMITMENTS UNDER

35


--------------------------------------------------------------------------------





THIS AGREEMENT REMAIN OUTSTANDING.  EXCEPT FOR THE CARVE OUT, NO COSTS OR
EXPENSES OF ADMINISTRATION SHALL BE IMPOSED AGAINST THE AGENTS, THE LENDERS OR
ANY OF THE COLLATERAL UNDER SECTIONS 105 OR 506(C) OF THE BANKRUPTCY CODE, OR
OTHERWISE, AND EACH OF THE LOAN PARTIES HEREBY WAIVES FOR ITSELF AND ON BEHALF
OF ITS ESTATE IN BANKRUPTCY, ANY AND ALL RIGHTS UNDER SECTIONS 105 OR 506(C), OR
OTHERWISE, TO ASSERT OR IMPOSE OR SEEK TO ASSERT OR IMPOSE, ANY SUCH COSTS OR
EXPENSES OF ADMINISTRATION AGAINST ANY AGENT OR THE LENDERS.


(C)           SUBJECT TO THE DIP ORDER AND SECTION 8 HEREOF, UPON THE MATURITY
(WHETHER BY ACCELERATION OR OTHERWISE) OF ANY OF THE OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, LENDERS SHALL BE ENTITLED TO
IMMEDIATE PAYMENT OF SUCH OBLIGATIONS WITHOUT FURTHER APPLICATION TO OR ORDER OF
THE BANKRUPTCY COURT.


(D)           THE LOAN PARTIES AGREE THAT (I) THE OBLIGATIONS HEREUNDER SHALL
NOT BE DISCHARGED BY THE ENTRY OF AN ORDER CONFIRMING A PLAN OF REORGANIZATION
IN ANY CASE (AND THE LOAN PARTIES, PURSUANT TO SECTION 1141(D)(4) OF THE
BANKRUPTCY CODE, HEREBY WAIVE ANY SUCH DISCHARGE) AND (II) THE SUPER-PRIORITY
ADMINISTRATIVE CLAIM GRANTED TO THE COLLATERAL AGENT AND LENDERS PURSUANT TO THE
DIP ORDER AND THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE DIP
ORDER SHALL NOT BE AFFECTED IN ANY MANNER BY THE ENTRY OF AN ORDER CONFIRMING A
PLAN OF REORGANIZATION IN ANY CASE.


(E)           UPON THE CLOSING DATE, AND ON BEHALF OF THEMSELVES AND THEIR
ESTATES, AND FOR SO LONG AS ANY OBLIGATIONS OR COMMITMENTS SHALL BE OUTSTANDING,
THE LOAN PARTIES HEREBY IRREVOCABLY WAIVE ANY RIGHT, PURSUANT TO SECTIONS 364(C)
OR 364(D) OF THE BANKRUPTCY CODE OR OTHERWISE, TO GRANT ANY LIEN OF EQUAL OR
GREATER PRIORITY THAN THE LIENS SECURING THE OBLIGATIONS, OR TO APPROVE A CLAIM
OF EQUAL OR GREATER PRIORITY THAN THE OBLIGATIONS, EXCEPT AS EXPRESSLY PERMITTED
UNDER THE DIP ORDER.

Notwithstanding the foregoing, so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower and the Guarantors shall be
permitted to pay fees and expenses allowed and payable under Sections 330 and
331 of the Bankruptcy Code, as the same may be due and payable, and the same
shall not reduce the Carve-Out.

SECTION 4  REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each of Holdings,
NWAC, NWA and the Borrower hereby jointly and severally represent and warrant to
each Agent and Lender that:


4.1           FINANCIAL CONDITION; FINANCIAL OUTLOOK.


(A)           THE AUDITED CONSOLIDATED BALANCE SHEETS OF HOLDINGS AND ITS
SUBSIDIARIES AS AT DECEMBER 31, 2005, AND THE RELATED CONSOLIDATED STATEMENTS OF
OPERATIONS, OF COMMON STOCKHOLDERS’ DEFICIT AND OF CASH FLOWS FOR THE FISCAL
YEAR ENDED ON SUCH DATE, REPORTED ON BY ERNST & YOUNG LLP, PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF SUCH ENTITIES AS AT
SUCH DATE, AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND THEIR
CONSOLIDATED CASH FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN ENDED.  THE
UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS OF HOLDINGS AND ITS SUBSIDIARIES
AS AT MARCH 31, 2006, AND THE RELATED UNAUDITED CONDENSED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS FOR THE THREE-MONTH PERIOD ENDED ON SUCH
DATE, PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
CONDITION OF SUCH ENTITIES AS AT SUCH DATE AND THE CONSOLIDATED RESULTS OF THEIR
OPERATIONS AND THEIR CONSOLIDATED CASH FLOWS FOR THE THREE-MONTH PERIOD THEN
ENDED (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS).  ALL SUCH FINANCIAL
STATEMENTS, INCLUDING THE RELATED SCHEDULES AND NOTES

36


--------------------------------------------------------------------------------





THERETO (IN THE CASE OF SUCH ANNUAL STATEMENTS), HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED
(EXCEPT AS DISCLOSED THEREIN).


(B)           ON AND AS OF THE CLOSING DATE, THE FINANCIAL OUTLOOK, PREVIOUSLY
DELIVERED TO THE AGENTS AND THE LENDERS, WAS PREPARED ON A BASIS CONSISTENT IN
ALL MATERIAL RESPECTS WITH THE FINANCIAL STATEMENTS REFERRED TO IN SECTION
4.1(A) (OTHER THAN AS SET FORTH OR PRESENTED IN SUCH FINANCIAL OUTLOOK), AND
THERE ARE NO STATEMENTS OR CONCLUSIONS IN THE FINANCIAL OUTLOOK WHICH ARE BASED
UPON OR INCLUDE INFORMATION KNOWN TO ANY LOAN PARTY TO BE MISLEADING IN ANY
MATERIAL RESPECT OR WHICH FAIL TO TAKE INTO ACCOUNT MATERIAL INFORMATION
REGARDING THE MATTERS REPORTED THEREIN.  THE FINANCIAL OUTLOOK IS BASED ON GOOD
FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY THE LOAN PARTIES TO BE REASONABLE AT
THE TIME MADE, IT BEING RECOGNIZED BY THE LENDERS THAT THE FINANCIAL OUTLOOK AS
TO FUTURE EVENTS IS NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE
PERIOD OR PERIODS COVERED BY THE FINANCIAL OUTLOOK MAY DIFFER FROM THE RESULTS
SET FORTH IN THE FINANCIAL OUTLOOK.

4.2           No Change.  Since December 31, 2005, there has been no material
adverse change in the financial condition or results of operations of any Loan
Party.

4.3           Corporate Existence; Compliance with Law.  Holdings and each of
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged and presently proposes to engage in, (c) is duly qualified as
a foreign corporation and in good standing under the laws of each jurisdiction
where it is required to be so qualified and where the failure to be so qualified
would have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law (including, without limitation, Environmental Laws) except
to the extent that the failure to comply therewith would not, in the aggregate,
have a Material Adverse Effect.

4.4           Corporate Power; Authorization; Enforceable Obligations.  Each
Loan Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder.  Each Loan Party has
taken all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement.  Except for the DIP Order, no material consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person, including, without limitation, U.S. Bank and the
PBGC under the Intercreditor Agreement, is required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect and any such other consent, authorization,
filing, notice or other act required to be made or obtained after the Closing
Date in the ordinary course of business.  Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

37


--------------------------------------------------------------------------------




4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate in any material respect any material
Requirement of Law or any material Contractual Obligation of Holdings and its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

4.6           Litigation.  There are no actions, suits or proceedings pending or
threatened with respect to any Loan Party or any of its Subsidiaries (i) that
have had a material adverse affect on the financial condition or results of
operations of any Loan Party or (ii) that affect the legality, validity, binding
effect or enforceability of any Loan Document.

4.7           Ownership of the Pool Assets.  The Pool Assets are owned by the
Borrower and are not subject to any Lien except as permitted by Section 7.3.

4.8           Federal Regulation.  Not more than 25% of the value of the assets
of the Borrower, or of Holdings and its Subsidiaries on a consolidated basis,
constitutes “margin stock” within the meaning of such term under Regulation U. 
Neither the making of any Loan nor the use of the proceeds of any thereof will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board.


4.9           ERISA


(A)           AS OF EACH BORROWING DATE FOLLOWING THE EXIT FACILITIES CONVERSION
DATE AND EXCLUDING ANY ACT OR OMISSION PRIOR TO THE EXIT FACILITIES CONVERSION
DATE AND ANY CONSEQUENCES THEREOF THAT ARE PROVIDED FOR IN THE PLAN OF
REORGANIZATION: (I) EACH PENSION PLAN HAS BEEN OPERATED AND ADMINISTERED IN
COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF ERISA AND, IF INTENDED TO QUALIFY
UNDER SECTION 401(A) OR 403(A) OF THE CODE, IN COMPLIANCE WITH ALL APPLICABLE
REQUIREMENTS OF SUCH PROVISION EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT
RESULT IN, TAKING ALL INSTANCES IN THE AGGREGATE, LIABILITY IN EXCESS OF
$2,000,000; (II) FULL PAYMENT HAS BEEN MADE BY EACH LOAN PARTY OR ANY OF ITS
ERISA AFFILIATES OF ALL AMOUNTS WHICH SUCH PERSONS ARE REQUIRED UNDER THE TERMS
OF EACH PENSION PLAN AND MULTIEMPLOYER PLAN TO HAVE PAID AS CONTRIBUTIONS TO
SUCH PENSION PLAN AND MULTIEMPLOYER PLAN EXCEPT WHERE THE FAILURE TO SO COMPLY,
TAKING ALL INSTANCES IN THE AGGREGATE, WOULD NOT RESULT IN LIABILITY IN EXCESS
OF $2,000,000;  (III) NONE OF THE PENSION PLANS HAD AN ACCUMULATED FUNDING
DEFICIENCY AS (DEFINED IN SECTION 302 OF ERISA AND SECTION 412 OF THE CODE),
WHETHER OR NOT WAIVED, AS OF THE LAST DAY OF THE MOST RECENT PLAN YEAR OF SUCH
PENSION PLAN; (IV) NO TERMINATION EVENT HAS OCCURRED OR, TO THE BEST KNOWLEDGE
OF ANY LOAN PARTY, IS EXPECTED BY SUCH LOAN PARTY TO OCCUR WITH RESPECT TO ANY
PENSION PLAN OR MULTIEMPLOYER PLAN SUCH THAT ANY LOAN PARTY OR ANY OF ITS ERISA
AFFILIATES WOULD INCUR, TAKING ALL INSTANCES IN THE AGGREGATE, LIABILITIES IN
EXCESS OF $10,000,000 (SUCH LIABILITY TO INCLUDE, WITHOUT LIMITATION, ANY
LIABILITY TO THE PBGC OR TO ANY OTHER PARTY UNDER SECTION 4062, 4063 AND 4064 OF
ERISA OR TO ANY MULTIEMPLOYER PLAN DETERMINED UNDER SECTION 4201 ET SEQ. OF
ERISA) RESULTING FROM OR ASSOCIATED WITH ALL SUCH TERMINATION EVENTS.


(B)           NO LOAN PARTY NOR ANY OF ITS ERISA AFFILIATES HAS ENGAGED IN ANY
TRANSACTION IN CONNECTION WITH WHICH ANY SUCH ENTITY HAS BEEN OR COULD BE
SUBJECTED TO EITHER A TAX IMPOSED BY SECTION 4975 OF THE CODE OR THE
CORRESPONDING CIVIL PENALTY ASSESSED PURSUANT TO SECTIONS 502(I) AND 502(L) OF
ERISA, WHICH PENALTIES AND TAXES FOR ALL SUCH TRANSACTIONS ARE IN AN AGGREGATE
AMOUNT IN EXCESS OF $2,500,000.  USING ACTUARIAL ASSUMPTIONS AND COMPUTATION
METHODS CONSISTENT WITH PART 1 OF SUBTITLE E OF TITLE IV OF ERISA, THE AGGREGATE
LIABILITIES OF HOLDINGS AND ITS SUBSIDIARIES, THE BORROWER AND ITS

38


--------------------------------------------------------------------------------





SUBSIDIARIES AND THEIR ERISA AFFILIATES TO ALL MULTIEMPLOYER PLANS IN THE EVENT
OF A COMPLETE WITHDRAWAL THEREFROM, AS OF THE CLOSE OF THE MOST RECENT FISCAL
YEAR OF EACH SUCH MULTIEMPLOYER PLAN ENDED PRIOR TO THE BORROWING DATE WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT UPON THE RESULTS OF OPERATION OR FINANCIAL
CONDITION OF ANY LOAN PARTY.  NO LOAN PARTY NOR ANY OF ITS SUBSIDIARIES
MAINTAINS OR CONTRIBUTES TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN
SECTION 3(1) OF ERISA) WHICH PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER
FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA OR ANY EMPLOYEE
PENSION BENEFIT PLAN (AS DEFINED IN SECTION 3(2) OF ERISA) THE OBLIGATIONS WITH
RESPECT TO WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF ANY LOAN
PARTY TO PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.

4.10         Investment Company Act.  No Loan Party is an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

4.11         Subsidiaries.  As of the Closing Date, Schedule 4.11 correctly sets
forth the percentage ownership (direct and indirect) of Holdings, NWAC, NWA and
the Borrower in each of their respective Subsidiaries.

4.12         Use of Proceeds.  The proceeds of the Loans shall be used (i) to
repay in full all, but not less than all, amounts outstanding under Pre-Petition
Credit Agreement (ii) to pay related transaction costs, fees and expenses, (iii)
to provide working capital from time to time for the Borrower and its
Subsidiaries, and (iv) for other general corporate purposes.

4.13         True and Complete Disclosure.  All factual information (taken as a
whole) furnished by or on behalf of any Loan Party in writing to any Agent or
any Lender for purposes of or in connection with this Agreement, the other Loan
Documents or any transaction contemplated herein or therein is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of any such Persons in writing to any Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.

4.14         Air Carrier.  The Borrower is a Certificated Air Carrier.

4.15         Pacific Routes.  As of the Closing Date, Schedule 7.5 identifies
all of the Routes held by the Borrower in connection with its route system in
the Pacific Countries.

4.16         Slot Utilization.  The Borrower is utilizing the Slots in a manner
consistent in all material respects with applicable regulations and contracts in
order to preserve both its right to hold and operate the Slots, taking into
account any waivers or other relief granted to the Borrower by the FAA.  The
Borrower has not received any notice from the FAA, and is not aware of any other
event or circumstance, that would be reasonably likely to impair its right to
hold and operate the Slots in any material respect.

4.17         Foreign Slot Utilization.  The Borrower is utilizing the Foreign
Slots in a manner consistent in all material respects with applicable
regulations, foreign laws, and contracts in order to preserve both its right to
hold and operate the Foreign Slots.  The Borrower has not received any notice
from any applicable Foreign Aviation Authorities, nor is the Borrower aware of
any other event or circumstance, that would be reasonably likely to impair its
right to hold and operate the Foreign Slots in any material respect.

39


--------------------------------------------------------------------------------




4.18         Route Utilization.  The Borrower holds the requisite authority to
operate over each of the Pacific Routes pursuant to Title 49, all rules and
regulations promulgated thereunder, applicable foreign law, and the applicable
rules and regulations of the FAA, the DOT and any applicable Foreign Aviation
Authorities, and has, at all times after being awarded each such Pacific Route,
complied in all material respects with all of the terms, conditions and
limitations of each such certificate or order issued by the DOT and the
applicable Foreign Aviation Authorities regarding such Pacific Route and with
all applicable provisions of Title 49 or applicable foreign law.  There exists
no violation of such terms, conditions or limitations that gives the FAA, DOT or
any applicable Foreign Aviation Authorities the right to terminate, cancel,
withdraw or modify in any material adverse respect the rights of the Borrower in
any such Pacific Route.


4.19         SECURITY DOCUMENTS.


(A)           THE SECURITY DOCUMENTS REMAIN IN FULL FORCE AND EFFECT, ARE
EFFECTIVE TO SECURE THE OBLIGATIONS UNDER THIS AGREEMENT, AND ARE ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR
AT LAW).


(B)           EXCEPT AS EXPRESSLY STATED THEREIN, EACH SECURITY INTEREST THAT IS
PURPORTED TO BE GRANTED UNDER THE SECURITY DOCUMENTS CONSTITUTES A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED CREDITORS IN THE COLLATERAL SUBJECT THERETO (TO THE
EXTENT SUCH PERFECTION AND PRIORITY CAN BE OBTAINED BY FILING A UNIFORM
COMMERCIAL CODE FINANCING STATEMENT AND ANY REQUISITE FILINGS WITH THE FAA), AND
SUCH SECURITY INTERESTS (I) ARE CONTINUING, VALID AND ENFORCEABLE, (II) ARE NOT
SUBJECT TO ANY DEFENSE, COUNTERCLAIM OR SETOFF AND (III) ARE ENTITLED TO THE
BENEFITS, RIGHTS AND PROTECTIONS AFFORDED UNDER THE INTERCREDITOR AGREEMENT.


4.20         SECURED, SUPER-PRIORITY OBLIGATIONS. ON AND AFTER THE CLOSING DATE
AND UNTIL THE EXIT FACILITIES CONVERSION DATE:


(A)           THE PROVISIONS OF THE LOAN DOCUMENTS AND THE DIP ORDER ARE
EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED CREDITORS, LEGAL, VALID AND PERFECTED LIENS ON AND SECURITY INTERESTS IN
ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE COLLATERAL, HAVING THE
PRIORITY PROVIDED FOR HEREIN AND IN THE DIP ORDER AND ENFORCEABLE AGAINST THE
LOAN PARTIES.


(B)           PURSUANT TO SUBCLAUSES (2) AND (3) OF CLAUSE (C) AND SUBCLAUSE (1)
OF CLAUSE (D) OF SECTION 364 OF THE BANKRUPTCY CODE AND THE DIP ORDER, ALL
OBLIGATIONS ARE SECURED BY A FIRST PRIORITY PERFECTED LIEN ON THE COLLATERAL,
SUBJECT ONLY TO (I) PERMITTED PETITION DATE LIENS, (II) THE CARVE-OUT AND
(III) SUBJECT TO THE TERMS AND CONDITIONS OF THE INTERCREDITOR AGREEMENT, LIENS
SECURING THE PARI PASSU OBLIGATIONS.


(C)           PURSUANT TO CLAUSE (C)(1) OF SECTION 364 OF THE BANKRUPTCY CODE
AND THE DIP ORDER, ALL OBLIGATIONS AND ALL OTHER OBLIGATIONS OF THE LOAN PARTIES
UNDER THE LOAN DOCUMENTS AT ALL TIMES SHALL CONSTITUTE ALLOWED SUPER-PRIORITY
ADMINISTRATIVE EXPENSE CLAIMS IN THE CASES HAVING PRIORITY OVER ALL
ADMINISTRATIVE EXPENSES OF THE KIND SPECIFIED IN CLAUSE (B) OF SECTION 503 OR
CLAUSE (B) OF SECTION 507 OF THE BANKRUPTCY CODE, IN EACH CASE SUBJECT ONLY TO
THE CARVE-OUT.

40


--------------------------------------------------------------------------------



(D)           THE DIP ORDER AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN VACATED, REVERSED, MODIFIED,
AMENDED OR STAYED WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS.

SECTION 5  CONDITIONS PRECEDENT

5.1           Conditions to Initial Extension of Credit.  The effectiveness of
this Agreement and the agreement of each Lender to make the initial Loan
requested to be made by it hereunder is subject to the satisfaction on the
Closing Date of the following conditions precedent:

(a)           Credit Agreement.  The Administrative Agent shall have received
(i) this Agreement, executed and delivered by the Administrative Agent,
Holdings, NWAC, NWA, the Borrower, and each Lender, (ii)  the Route Security
Agreement executed and delivered by the Borrower and the Collateral Agent and
(iii) the Intercreditor Agreement, executed and delivered by the Administrative
Agent, U.S. Bank, the PBGC, the Borrower and the Guarantors.

(b)           Security Interest.  The Collateral Agent shall have received
evidence satisfactory to it of the perfection of its security interest in the
Collateral under applicable foreign, federal and state law.

(c)           Approvals.  All governmental and third party approvals deemed
reasonably necessary by the Joint Lead Arrangers shall have been obtained and be
in full force and effect.

(d)           Debtors in Possession.  The Borrower and the Guarantors shall each
be a debtor and a debtor-in-possession under Chapter 11 of the Bankruptcy Code.

(e)           DIP Order and Other Bankruptcy Court Filings.  The Bankruptcy
Court shall have entered the DIP Order, which shall be certified by the Clerk of
the Bankruptcy Court as having been duly entered, and the DIP Order shall be in
full force and effect and shall not have been vacated, reversed, modified,
amended or stayed without the written consent of the Required Lenders and, if
the DIP Order is the subject of a pending appeal in any respect, neither the
making of the Loans nor the performance by the Loan Parties of their respective
obligations under the Loan Documents shall be the subject of a presently
effective stay pending appeal.

(f)            Fees; Expenses; Accrued Interest.  The Lenders and the Agents
shall have received:

(i)              all fees due and payable in connection with this Agreement on
or before the Closing Date; and

(ii)             all expenses payable by the Borrower as set forth herein for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel) on or before the Closing Date.

(g)           Financial Information and Appraisal.  The Lenders shall have
received and be satisfied with such financial information as may be reasonably
requested by the Administrative Agent, including a copy of the January 2006
Appraisal of the Pool Assets.

41


--------------------------------------------------------------------------------




(h)           Closing Certificates.  The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of each Loan Party,
dated the Closing Date, substantially in the form of Exhibit A, with appropriate
insertions and attachments.


(I)            LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
EXECUTED LEGAL OPINIONS OF COUNSEL TO THE BORROWER AND THE GUARANTORS (INCLUDING
AVIATION COUNSEL), ADDRESSING SUCH MATTERS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, THE ENFORCEABILITY OF ALL
LOAN DOCUMENTS, COMPLIANCE WITH ALL LAWS AND REGULATIONS (INCLUDING REGULATION U
OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), THE PERFECTION OF ALL
SECURITY INTERESTS PURPORTED TO BE GRANTED AND NO CONFLICTS WITH MATERIAL
AGREEMENTS, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(J)            LIEN SEARCH RESULTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED UNIFORM COMMERCIAL CODE AND OTHER LIEN SEARCHES (INCLUDING PBGC, TAX
LIENS AND JUDGMENTS) CONDUCTED IN THE JURISDICTIONS IN WHICH THE BORROWER AND
THE GUARANTORS ARE INCORPORATED (DATED AS OF A DATE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT), REFLECTING THE ABSENCE OF LIENS AND ENCUMBRANCES ON
THE COLLATERAL OTHER THAN LIENS SECURING THE PARI PASSU OBLIGATIONS AND THE
JUNIOR LIEN AND THE PBGC LIEN (AS SUCH TERMS ARE DEFINED IN THE INTERCREDITOR
AGREEMENT).


(K)           LABOR SAVINGS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO IT THAT THE ANNUAL LABOR SAVINGS OF THE
BORROWER AND THE GUARANTORS IS AT LEAST $1.3 BILLION, AS MEASURED ON A
STEADY-STATE ANNUAL BASIS FROM WAGES, PRODUCTIVITY, OUTSOURCING AND BENEFITS
(EXCLUDING PENSIONS OTHER THAN APPROXIMATELY $70 MILLION OF PENSION-RELATED
SAVINGS INCLUDED IN THE 2004 PILOT BRIDGE AGREEMENT) MEASURED AT APPROXIMATELY
93 BILLION ANNUAL AVAILABLE SEAT MILES AND AGAINST INITIAL BASE COSTS OF
APPROXIMATELY $3.5 BILLION THROUGH ONE OR MORE OF THE FOLLOWING: (I) NEW
COLLECTIVELY BARGAINED AGREEMENTS (INCLUDING THE 2004 PILOT BRIDGE AGREEMENT)
AND ANY CORRESPONDING SALARIED EMPLOYEE SAVINGS, (II) SECURING RELIEF UNDER
SECTION 1113(C) OF THE BANKRUPTCY CODE, AND (III) IMPOSITION OF NEW CONTRACT
TERMS.


(L)            RATING.  THE FACILITIES, AFTER GIVING EFFECT TO THE TRANSACTIONS
TO BE CONSUMMATED ON THE CLOSING DATE, INCLUDING THE MAKING OF THE INITIAL
LOANS, SHALL HAVE BEEN ASSIGNED CREDIT RATINGS BY MOODY’S AND S&P.


(M)          REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY-LOAN-PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON SUCH DATE (IT BEING UNDERSTOOD
AND AGREED THAT ANY REPRESENTATION OR WARRANTY WHICH BY ITS TERMS IS MADE AS OF
A SPECIFIED DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ONLY AS OF SUCH SPECIFIED DATE).


(N)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE.

Upon the satisfaction (in the good faith judgment of the Administrative Agent)
of the foregoing conditions, the Administrative Agent shall notify the Borrower
and the Lenders of the satisfaction thereof, such notice shall be conclusive and
binding and the Closing Date shall be deemed to have occurred.

42


--------------------------------------------------------------------------------




5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit (including any issuance of a Letter of
Credit or any extension thereof) requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:


(A)           NO DEFAULT. NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF CREDIT
REQUESTED TO BE MADE ON SUCH DATE.


(B)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON
AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.

Each borrowing by and issuance (or extension) of a Letter of Credit on behalf of
the Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

5.3           Exit Facilities Option.  The Lenders hereby grant Northwest
Airlines, Inc. the option (the “Exit Facilities Option”) to cause the DIP
Facilities to be converted to Exit Facilities in accordance with Section 5.5
upon the effective date of a Plan of Reorganization, such option being
irrevocable, subject only to the satisfaction (or waiver in accordance with
Section 11.1) of the conditions of Section 5.4.


5.4           CONDITIONS TO EXIT FACILITIES OPTION.  THE AGREEMENT OF EACH
LENDER TO EXTEND THE MATURITY OF THE FACILITIES BEYOND THE SECOND ANNIVERSARY OF
THE CLOSING DATE IS SUBJECT TO THE SATISFACTION, OR WAIVER IN ACCORDANCE WITH
SECTION 11.1, OF THE FOLLOWING CONDITIONS ON OR BEFORE THE SECOND ANNIVERSARY OF
THE CLOSING DATE:


(A)           THE BORROWER SHALL HAVE GIVEN AND THE LENDERS SHALL HAVE RECEIVED
NOT LESS THAN TEN BUSINESS DAYS’ PRIOR WRITTEN IRREVOCABLE NOTICE OF THE
EXERCISE OF THE EXIT FACILITIES OPTION.


(B)           (A) THE BANKRUPTCY COURT SHALL HAVE ENTERED AN ORDER CONFIRMING
THE PLAN OF REORGANIZATION AND APPROVING AND AUTHORIZING THE TRANSACTIONS
CONTEMPLATED THEREBY AND THE GRANTING OF LIENS UNDER THE EXIT FACILITIES AND
CONTAINING A RELEASE IN FAVOR OF THE ADMINISTRATIVE AGENT AND THE LENDERS AND
THEIR RESPECTIVE AFFILIATES; (B) THE PLAN OF REORGANIZATION SHALL NOT HAVE BEEN
MODIFIED, ALTERED, AMENDED OR OTHERWISE CHANGED OR SUPPLEMENTED IN ANY MANNER
ADVERSE IN ANY MATERIAL RESPECT TO THE LENDERS OR THE ADMINISTRATIVE AGENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT; AND (C) ALL
CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THE PLAN OF REORGANIZATION (OTHER
THAN THE EXTENSION OF CREDIT HEREUNDER) SHALL HAVE BEEN SATISFIED (OR WAIVED IN
ACCORDANCE WITH THE PLAN OF REORGANIZATION), THE EFFECTIVE DATE (AS DEFINED IN
THE PLAN OF REORGANIZATION) SHALL HAVE OCCURRED AND THE PLAN OF REORGANIZATION
SHALL HAVE BEEN SUBSTANTIALLY CONSUMMATED (AS DEFINED IN SECTION 1101 OF THE
BANKRUPTCY CODE AND WHICH FOR PURPOSES HEREOF SHALL BE NO LATER THAN THE
EFFECTIVE DATE (AS DEFINED IN THE PLAN OF REORGANIZATION)).


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE ACCESSION AND
NOVATION AGREEMENT, EXECUTED AND DELIVERED IN ACCORDANCE WITH SECTION 5.5(A).

43


--------------------------------------------------------------------------------





(D)           AFTER SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN
PARAGRAPHS (A), (B) AND (C) OF THIS SECTION, THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE SECURED CREDITORS, SHALL HAVE A PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE COLLATERAL, AND THE LOAN PARTIES SHALL HAVE TAKEN ALL ACTIONS
REASONABLY REQUESTED BY THE COLLATERAL AGENT TO GRANT TO THE COLLATERAL AGENT,
FOR THE BENEFIT OF THE SECURED CREDITORS, A PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE COLLATERAL, INCLUDING THE FILING OF UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY THE SECURITY
DOCUMENTS OR BY LAW OR AS MAY BE REASONABLY REQUESTED BY THE COLLATERAL AGENT.


(E)           THE PROJECTIONS SET FORTH IN THE DISCLOSURE STATEMENT RELATED TO
THE CONFIRMED PLAN OF REORGANIZATION SHALL REFLECT THAT THE BORROWER IS IN
PRO-FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 7.1(A)
AND 7.1(B) FOR THE TERM OF THIS AGREEMENT.


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT THE ANNUAL LABOR SAVINGS OF THE BORROWER AND THE
GUARANTORS IS AT LEAST $1.3 BILLION, AS DETERMINED IN ACCORDANCE WITH SECTION
5.1(K).


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT THE BORROWER AND THE GUARANTORS HAVE RECEIVED
LEGISLATIVE PENSION RELIEF CONSISTENT WITH THE BUSINESS PLAN PREVIOUSLY
FURNISHED TO THE ADMINISTRATIVE AGENT OR HAVE TERMINATED THEIR PENSION PLANS
WITHOUT INCURRING CHANGES IN CASH FLOW IN EXCESS OF THOSE CONTEMPLATED IN THE
BUSINESS PLAN PREVIOUSLY FURNISHED TO THE ADMINISTRATIVE AGENT AFTER GIVING
EFFECT TO ALL FORMS OF CASH PAYMENTS MADE TO EMPLOYEES IN LIEU OF CASH PENSION
BENEFITS.


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COMPLIANCE
CERTIFICATE OF THE BORROWER CERTIFYING THAT, AS OF THE EXIT FACILITIES
CONVERSION DATE, AND AFTER GIVING EFFECT TO THE TRANSACTIONS TO BE CONSUMMATED
ON THE EXIT FACILITIES CONVERSION DATE, THE SUM OF CASH LIQUIDITY AND THE
AGGREGATE UNUSED AVAILABILITY UNDER COMMITTED CREDIT FACILITIES AVAILABLE TO
HOLDINGS AND ITS SUBSIDIARIES IS NOT LESS THAN $2,000,000,000.


(I)            THE EXIT FACILITIES, AFTER GIVING EFFECT TO THE TRANSACTIONS TO
BE CONSUMMATED ON THE EXIT FACILITIES CONVERSION DATE, SHALL HAVE BEEN ASSIGNED
CREDIT RATINGS BY MOODY’S AND S&P.


(J)            AS OF THE EXIT FACILITIES CONVERSION DATE, NO EVENT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD RESULT FROM THE EXERCISE BY THE BORROWER OF
THE EXIT FACILITIES OPTION THAT WOULD CONSTITUTE AN EVENT OF DEFAULT OR A
DEFAULT.


(K)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN APPRAISAL OF THE
POOL ASSETS DATED NO EARLIER THAN 90 DAYS PRIOR TO THE EXIT FACILITIES
CONVERSION DATE AND A COMPLIANCE CERTIFICATE OF THE BORROWER CERTIFYING THAT, AS
OF THE EXIT FACILITIES CONVERSION DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS
TO BE CONSUMMATED ON THE EXIT FACILITIES CONVERSION DATE AND BASED ON SUCH
UPDATED APPRAISAL, THE TOTAL APPRAISED VALUE RATIO IS NOT LESS THAN 1.50 TO
1.00.


(L)            EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY ANY LOAN PARTY
IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE EXIT FACILITIES CONVERSION DATE AS IF MADE ON AND AS
OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE.

44


--------------------------------------------------------------------------------





5.5           CONVERSION TO EXIT FACILITIES.


(A)           PURSUANT TO THE PLAN OF REORGANIZATION AND UPON THE EFFECTIVE DATE
THEREOF, ALL OF THE ASSETS OF THE LOAN PARTIES (THE “EXISTING LOAN PARTIES”)
SHALL HAVE VESTED IN THE REORGANIZED LOAN PARTIES (THE “REORGANIZED LOAN
PARTIES”) IN A MANNER REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.  IN THE
EVENT THAT THE BORROWER EXERCISES THE EXIT FACILITIES OPTION AND UPON (X) THE
EXECUTION AND DELIVERY TO THE ADMINISTRATIVE AGENT BY THE REORGANIZED LOAN
PARTIES, THE EXISTING LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT OF AN ACCESSION, ASSUMPTION AND NOVATION AGREEMENT SUBSTANTIALLY IN THE
FORM OF EXHIBIT G (THE “ACCESSION AND NOVATION AGREEMENT”) AND (Y) THE
SATISFACTION (OR WAIVER IN ACCORDANCE WITH SECTION 11.1) OF THE OTHER CONDITIONS
PRECEDENT SET FORTH IN SECTION 5.4:

(i)            each of (x) the Existing Loan Parties and (y) the Administrative
Agent, the Collateral Agent, the Lenders and the Issuing Lender shall be
released from further obligations towards one another under this Agreement and
the other Loan Documents and their respective rights against one another shall
be cancelled (being the “Discharged Rights and Obligations”);

(ii)           (A) each of (x) the Reorganized Loan Parties and (y) the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Lender
shall, by novation, assume obligations towards one another and/or acquire rights
against one another which differ from the Discharged Rights and Obligations only
insofar as each Reorganized Loan Party, the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Lender shall have assumed and/or acquired the
same respective obligations and rights in place of each Existing Loan Party (in
each case as either Borrower or Guarantor, as specified in the Accession and
Novation Agreement), the Administrative Agent, the Collateral Agent, the Lenders
and Issuing Lender and (B) each Reorganized Loan Party shall become a party
hereto as the “Borrower” or as a “Guarantor”, as applicable;

(iii)          The Administrative Agent, the Collateral Agent, the Lenders and
the Issuing Lender shall retain the same rights and obligations among themselves
as they would have had the Reorganized Loan Parties at all times been Existing
Loan Parties; and

(iv)          on and following the Exit Facilities Conversion Date the defined
terms “Borrower”, “Guarantor” and “Loan Parties” shall be construed to refer to
each applicable Reorganized Loan Party, in accordance with the provisions of
this Section 5.5(a).


(B)           EACH OF THE EXISTING LOAN PARTIES, THE REORGANIZED LOAN PARTIES,
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE LENDERS AND THE ISSUING
LENDER SHALL TAKE SUCH ACTIONS AND EXECUTE AND DELIVER SUCH AGREEMENTS,
INSTRUMENTS OR OTHER DOCUMENTS (AT THE SOLE COST AND EXPENSE OF THE EXISTING
LOAN PARTIES AND THE REORGANIZED LOAN PARTIES) AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST AND SOLELY AS ARE NECESSARY TO GIVE EFFECT TO THE PROVISIONS
OF THIS SECTION 5.5 INCLUDING AMENDING THIS AGREEMENT TO REMOVE THOSE PROVISIONS
THAT APPLY SOLELY TO THE PERIOD PRIOR TO THE EXIT FACILITIES CONVERSION DATE;
PROVIDED, HOWEVER THAT THE CONSENT OF, OR OTHER ACTION BY, ANY OF THE LENDERS OR
THE ISSUING LENDER IS NOT A CONDITION PRECEDENT TO THE EFFECTIVENESS OF THE
ACCESSION AND NOVATION AGREEMENT AND THE PROVISIONS OF SECTION 5.5(A).


SECTION 6  AFFIRMATIVE COVENANTS

Each of Holdings, NWAC, NWA and the Borrower hereby agrees that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or Agent hereunder, each of
Holdings, NWAC, NWA and the Borrower shall and shall cause each of its
Subsidiaries to:

45


--------------------------------------------------------------------------------




6.1           Financial Statements.  Furnish to the Administrative Agent (and
the Administrative Agent shall promptly following receipt thereof furnish to the
Lenders):


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE
END OF EACH FISCAL YEAR OF HOLDINGS, A COPY OF THE SEC FORM 10-K FILED BY
HOLDINGS WITH THE SEC FOR SUCH FISCAL YEAR, OR, IF NO SUCH FORM 10-K WAS SO
FILED BY HOLDINGS FOR SUCH FISCAL YEAR, THE AUDITED CONSOLIDATED BALANCE SHEET
OF HOLDINGS AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE
RELATED AUDITED CONSOLIDATED STATEMENTS OF OPERATIONS, OF COMMON STOCKHOLDERS’
EQUITY AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, REPORTED BY ERNST & YOUNG OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED
STANDING, WHICH REPORT, IN RESPECT OF ANY FISCAL YEAR ENDING AFTER THE EXIT
FACILITIES CONVERSION DATE, SHALL BE WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION, OR, IN RESPECT OF ANY FISCAL YEAR, WITHOUT
QUALIFICATION ARISING OUT OF THE SCOPE OF THE AUDIT; AND


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS
AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR
OF HOLDINGS, A COPY OF THE SEC FORM 10-Q FILED BY HOLDINGS WITH THE SEC FOR SUCH
QUARTERLY PERIOD, OR, IF NO SUCH FORM 10-Q WAS SO FILED BY HOLDINGS WITH RESPECT
TO ANY SUCH QUARTERLY PERIOD, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR SUCH QUARTER AND THE PORTION
OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN EACH CASE
IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, CERTIFIED BY A
RESPONSIBLE OFFICER OF HOLDINGS, AS THE CASE MAY BE, AS BEING FAIRLY STATED IN
ALL MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS).

All such financial statements shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).  Subject to the next succeeding sentence, information
delivered pursuant to this Section 6.1 to the Administrative Agent may be made
available by the Administrative Agent to the Lenders by posting such information
on the Intralinks website on the Internet at http://www.intralinks.com. 
Information delivered pursuant to this Section 6.1 may also be delivered by
electronic communication pursuant to procedures approved by the Administrative
Agent pursuant to Section 11.2(b) hereto.  Information required to be delivered
pursuant to this Section 6.1 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been posted on the Borrower’s website on the Internet
at http://www.nwa.com (to the extent such information has been posted or is
available as described in such notice).  Information required to be delivered
pursuant to this Section 6.1 shall be in a format which is suitable for
transmission

6.2           Certificates; Other Information.  Furnish to the Administrative
Agent (and the Administrative Agent shall promptly following receipt thereof
furnish to the Lenders):

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

46


--------------------------------------------------------------------------------




(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer of Holdings
and the Borrower stating that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate and
(ii) a Compliance Certificate of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be;


(C)           NOT MORE THAN 90 DAYS FOLLOWING THE COMMENCEMENT OF EACH FISCAL
YEAR OF THE BORROWER, A BUDGET OF THE BORROWER AND ITS SUBSIDIARIES IN
REASONABLE DETAIL FOR EACH FISCAL MONTH OF SUCH FISCAL YEAR AS IS CUSTOMARILY
PREPARED BY MANAGEMENT FOR ITS INTERNAL USE SETTING FORTH, WITH APPROPRIATE
DISCUSSION, THE PRINCIPAL ASSUMPTIONS UPON WHICH SUCH BUDGET IS BASED;


(D)           PROMPTLY AFTER ANY SENIOR FINANCIAL OR LEGAL OFFICER OF ANY LOAN
PARTY OBTAINS KNOWLEDGE THEREOF, NOTICE OF ANY CHANGE IN THE RATING ASSIGNED BY
EITHER RATING AGENCY TO THE FACILITIES;


(E)           WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS THAT HOLDINGS SENDS TO THE HOLDERS OF ANY CLASS OF ITS
DEBT SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE SAME
ARE FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT HOLDINGS MAY MAKE
TO, OR FILE WITH, THE SEC (INCLUDING, WITHOUT LIMITATION, ANY FORM 10-K OR FORM
10-Q);


(F)            ON THE TWELVE MONTH ANNIVERSARY OF THE CLOSING DATE AND ON EACH
ONE YEAR ANNIVERSARY THEREAFTER, AN APPRAISAL OF THE POOL ASSETS;


(G)           WITHIN 45 DAYS AFTER THE CLOSE OF EACH CALENDAR QUARTER, NOTICE OF
(I) ANY ACQUISITION OF ANY ROUTE, SLOT, OR FOREIGN SLOT AND (II) ANY SALE OR
TRANSFER OF ANY ROUTE, SLOT OR FOREIGN SLOT, IN EACH CASE DURING SUCH CALENDAR
QUARTER AND CONFIRMING THE ROUTES, SLOTS AND FOREIGN SLOTS THEN IN EXISTENCE;


(H)           WITHIN TEN DAYS AFTER THE END OF EACH FISCAL QUARTER, A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER (I) STATING THAT THE
BORROWER, IS UTILIZING THE PACIFIC ROUTES, THE SLOTS AND THE FOREIGN SLOTS, IN
EACH CASE, IN A MANNER CONSISTENT IN ALL MATERIAL RESPECTS WITH APPLICABLE
REGULATIONS AND CONTRACTS AND WHETHER THE BORROWER HAS SATISFIED ALL APPLICABLE
UTILIZATION REQUIREMENTS SET FORTH IN ANY SUCH REGULATIONS AND CONTRACTS, (II)
SHOWING THE NUMBER OF FLIGHTS BY THE BORROWER DURING SUCH QUARTERLY PERIOD USING
THE PACIFIC ROUTES, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE NUMBER OF
FLIGHTS BY THE BORROWER USING SUCH ROUTES DURING THE CORRESPONDING QUARTERLY
PERIOD IN FISCAL YEAR 2004, AND (III) SHOWING THE AGGREGATE NUMBER OF DISPOSED
JAPANESE FOREIGN SLOTS PLUS UNAVAILABLE JAPANESE FOREIGN SLOTS, WHICH
CERTIFICATE SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT E;


(I)            PROMPTLY, SUCH INFORMATION AS TO THE SLOTS, FOREIGN SLOTS, THE
PACIFIC ROUTES AND GATE LEASEHOLDS AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME REASONABLY REQUEST; AND


(J)            PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS THE
REQUIRED LENDERS MAY (THROUGH THE ADMINISTRATIVE AGENT) FROM TIME TO TIME
REASONABLY REQUEST.

Subject to the next succeeding sentence, information delivered pursuant to this
Section 6.2 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. 

47


--------------------------------------------------------------------------------




Information delivered pursuant to this Section 6.2 may also be delivered by
electronic communication pursuant to procedures approved by the Administrative
Agent pursuant to Section 11.2(b) hereto.  Information required to be delivered
pursuant to this Section 6.2 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been posted on the Borrower’s website on the Internet
at http://www.nwa.com (to the extent such information has been posted or is
available as described in such notice).  Information required to be delivered
pursuant to this Section 6.2 shall be in a format which is suitable for
transmission.

If any notice or other communication delivered pursuant to this Section 6.2, or
otherwise pursuant to this Agreement, contains any material non-public
information, the Borrower, or other Loan Party if applicable, shall, at the time
of such delivery, notify the Administrative Agent that such communication or
notice contains material non-public information.  If a Lender has notified the
Administrative Agent that it does not want to receive material non-public
information, the Administrative Agent will not forward to such Lender any notice
or communication which is identified by the Borrower as including such
information until such Lender notifies the Administrative Agent otherwise.

6.3          Payment of Taxes.  Pay, discharge or otherwise satisfy, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all material lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
any Loan Party or any of its Subsidiaries, provided that no Loan Party nor any
of its Subsidiaries shall required to pay any such tax, assessment, charge, levy
or claim (i) which is being contested in good faith and by proper proceedings if
it has maintained adequate reserves (in the good faith judgment of management)
with respect thereto in accordance with GAAP or (ii) the nonpayment of which
would not have a Material Adverse Effect.

6.4          Maintenance of Existence; Compliance.  Except as permitted by
Section 7.4, do all things necessary to preserve and keep in full force and
effect its existence and material rights, authority and franchises, unless the
failure to, keep in full force and effect any such right, authority or franchise
would not have a Material Adverse Effect; and (b) comply in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions impose by, all governmental bodies, domestic or foreign,
in respect of the conduct of its business and the ownership of its property
(including Environmental Laws) other than those the non-compliance with which
would not have a Material Adverse Effect.

6.5          Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and from time to time make in such properties and equipment all
needed and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in similar businesses, except where the failure to keep such
properties and equipment in good repair, working order and condition or to make
such repairs, renewals, replacements, extensions, additions, betterments or
improvements would not have a Material Adverse Effect and maintain in full force
and effect insurance in such amounts, covering such risks and liabilities and
with such deductibles or self-insured retentions as are in accordance with
normal industry practice and as is required by law.

6.6          Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit,

48


--------------------------------------------------------------------------------




upon reasonable notice given by the Administrative Agent to the Borrower on
behalf of any Lender, officers and designated representatives of any Lender
(including without limitation, appraisers) to visit and inspect the properties
or assets of Holdings and any of its Subsidiaries and to examine the books of
account of Holdings and any of its Subsidiaries and discuss the affairs,
finances and accounts of Holdings and of any of its Subsidiaries with its and
their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as such Lender may desire.

6.7          Notices.  Promptly give notice to the Administrative Agent and each
Lender of:


(A)           (I) THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT AND (II) ANY
LITIGATION OR GOVERNMENTAL PROCEEDING PENDING AGAINST OR AFFECTING HOLDINGS OR
ANY OF ITS SUBSIDIARIES WHICH IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; AND


(B)           THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
15 DAYS AFTER THE BORROWER KNOWS OR HAS REASON TO KNOW THEREOF, IF SUCH EVENTS,
INDIVIDUALLY OR IN THE AGGREGATE HAVE HAD OR WOULD HAVE A MATERIAL ADVERSE
EFFECT: (I) THE OCCURRENCE OF ANY TERMINATION EVENT WITH RESPECT TO ANY PENSION
PLAN, A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A PENSION PLAN, THE
CREATION OF ANY LIEN IN FAVOR OF THE PBGC OR A PENSION PLAN OR ANY WITHDRAWAL
FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER
PLAN OR PENSION PLAN OR (II) THE INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY
OTHER ACTION BY THE PBGC OR THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY OR
ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY PENSION PLAN.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings or the relevant Subsidiary proposes to take
with respect thereto.

6.8           Performance of Obligations.  Perform all of its obligations under
the terms of each mortgage, indenture, security agreement and other debt
instrument by which it is bound, except where the failure to perform would not
have a Material Adverse Effect.

6.9           End of Fiscal Years; Fiscal Quarters.  For financial reporting
purposes, end Holdings’ and each of its Subsidiaries’ (i) fiscal years on
December 31 of each year and (ii) fiscal quarters on March 31, June 30,
September 30 and December 31 of each year.

6.10         Air Carrier.  The Borrower will at all times be a Certificated Air
Carrier.


6.11         ERISA.


(A)           AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN FIFTEEN DAYS AFTER
ANY LOAN PARTY OR ANY OF ITS ERISA AFFILIATES KNOWS OR HAS REASON TO KNOW OF THE
OCCURRENCE OF ANY (I) TERMINATION EVENT IN CONNECTION WITH ANY PENSION PLAN,
(II) NON-EXEMPT “PROHIBITED TRANSACTION” AS DESCRIBED IN SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE, (III) ACCUMULATED FUNDING DEFICIENCY OR APPLICATION TO
THE SECRETARY OF THE TREASURY FOR A WAIVER OR MODIFICATION OF THE MINIMUM
FUNDING STANDARD (INCLUDING ANY REQUIRED INSTALLMENT PAYMENTS) OR AN EXTENSION
OF ANY AMORTIZATION PERIOD UNDER SECTION 412 OF THE CODE, (IV) INSTITUTION
PURSUANT TO SECTION 515 OF ERISA TO COLLECT A DELINQUENT CONTRIBUTION, OR (V)
MATERIAL LIABILITY BY ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY
PURSUANT TO ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN SECTION 3(1) OF
ERISA) THAT PROVIDES BENEFITS TO RETIRED EMPLOYEES OR OTHER FORMER EMPLOYEES
(OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY EMPLOYEE PENSION

49


--------------------------------------------------------------------------------





BENEFIT PLAN (AS DEFINED IN SECTION 3(2) OF ERISA) IN ADDITION TO THE LIABILITY
FOR BENEFITS EXISTING ON THE CLOSING DATE PURSUANT TO ANY SUCH WELFARE OR
PENSION PLAN OR PLANS IN CONNECTION WITH ANY PENSION PLAN OR MULTIEMPLOYER PLAN
OR ANY TRUST CREATED THEREUNDER, IF AS A RESULT OF SUCH EVENT OR TRANSACTION,
CONSIDERED TOGETHER WITH OTHER SUCH EVENTS AND TRANSACTIONS OCCURRING WITHIN THE
PRIOR TWO YEARS, THE LOAN PARTIES AND THEIR ERISA AFFILIATES INCUR OR COULD
REASONABLY EXPECT TO INCUR LIABILITIES FROM ALL SUCH EVENTS AND TRANSACTIONS IN
EXCESS OF $5,000,000, SUCH LOAN PARTY SHALL DELIVER TO EACH OF THE LENDERS A
CERTIFICATE, SIGNED BY AN AUTHORIZED OFFICER OF SUCH LOAN PARTY, SPECIFYING THE
NATURE THEREOF, WHAT ACTION SUCH LOAN PARTY OR SUCH ERISA AFFILIATE HAS TAKEN,
IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO, AND ANY ACTION TAKEN OR
THREATENED BY THE INTERNAL REVENUE SERVICE, DEPARTMENT OF LABOR, PBGC, PENSION
PLAN OR MULTIEMPLOYER PLAN, AS APPLICABLE, TO BE TAKEN WITH RESPECT THERETO
(TOGETHER WITH COPIES OF ALL RELEVANT NOTICES OR OTHER COMMUNICATIONS RECEIVED
FROM SUCH ENTITY). FOR THE PURPOSES OF THIS SECTION 6.11, A LOAN PARTY SHALL BE
DEEMED TO HAVE KNOWLEDGE OF ALL FACTS KNOWN BY THE PLAN “ADMINISTRATOR” (AS
DEFINED IN SECTION 3(16)(A) OF ERISA) OF ANY PENSION PLAN OF WHICH SUCH LOAN
PARTY OR ANY OF ITS ERISA AFFILIATES IS THE “PLAN SPONSOR” (AS DEFINED IN
SECTION 3(16)(B) OF ERISA).


(B)           TO THE EXTENT REASONABLY REQUESTED BY ANY LENDER, AS SOON AS
PRACTICABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER THE FILING OF A FORM 5500
SERIES ANNUAL REPORT BY A LOAN PARTY OR ANY OF ITS ERISA AFFILIATES WITH THE
INTERNAL REVENUE SERVICE WITH RESPECT TO EACH PENSION PLAN, SUCH LOAN PARTY
SHALL FURNISH TO SUCH LENDER A COPY OF SUCH FORM 5500 SERIES ANNUAL REPORT AND
THE SCHEDULE B (ACTUARIAL INFORMATION) THERETO (AND SHALL MAKE AVAILABLE FOR
INSPECTION BY SUCH LENDER AT REASONABLE TIMES COPIES OF THE FULL ANNUAL REPORT
WITH RESPECT TO EACH PENSION PLAN).


6.12         SECURITY INTERESTS; ADDITIONAL COLLATERAL.


(A)           PERFORM ANY AND ALL ACTS AND EXECUTE ANY AND ALL DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THE EXECUTION, AMENDMENT OR SUPPLEMENTATION OF
ANY FINANCING STATEMENT OR CONTINUATION STATEMENT) FOR FILING UNDER THE
PROVISIONS OF THE UNIFORM COMMERCIAL CODE OR THE FEDERAL AVIATION ACT AND THE
RULES AND REGULATIONS THEREUNDER, WHICH ARE NECESSARY IN ORDER TO MAINTAIN IN
FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED CREDITORS A VALID
AND PERFECTED LIEN ON THE COLLATERAL, SUBJECT TO NO OTHER LIENS EXCEPT FOR
PERMITTED LIENS.


(B)           WITH RESPECT TO ANY ROUTE TO THE PACIFIC OR ANY RELATED SLOT OR
FOREIGN SLOT ACQUIRED AFTER THE CLOSING DATE BY THE BORROWER AS TO WHICH THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED CREDITORS, DOES NOT HAVE A
PERFECTED LIEN, PROMPTLY (I) EXECUTE AND DELIVER TO THE COLLATERAL AGENT SUCH
SECURITY AGREEMENTS (WHICH SHALL CONTAIN SUBSTANTIALLY THE SAME TERMS AND
CONDITIONS AS THE ROUTE SECURITY AGREEMENT) AND OTHER DOCUMENTS AS THE
COLLATERAL AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE COLLATERAL AGENT,
FOR THE BENEFIT OF THE SECURED CREDITORS, A SECURITY INTEREST IN SUCH PROPERTY
AND (II) TAKE ALL ACTIONS REASONABLY REQUESTED BY THE COLLATERAL AGENT TO GRANT
TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED CREDITORS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN SUCH PROPERTY, INCLUDING THE FILING OF
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE
REQUIRED BY THE SECURITY AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE
COLLATERAL AGENT.

6.13        Gate Utilization.  Utilize all of its Gate Leaseholds in a manner
sufficient to comply in all material respects with applicable lease provisions
governing such Gate Leaseholds.

50


--------------------------------------------------------------------------------




6.14        Slot Utilization.

(a)           Utilize the Slots in a manner consistent in all material respects
with applicable regulations and contracts, taking into account any waivers or
other relief granted to the Borrower by the FAA.

(b)           Cause to be done all things reasonably necessary to preserve and
keep in full force and effect its rights in and use of its Slots, including,
without limitation, satisfying the Use or Lose Rule. Without in any way limiting
the foregoing, the Borrower shall promptly take all such steps as may be
reasonably necessary now or in the future to maintain, renew and obtain the
rights, licenses, authorizations or certifications as are necessary to the
continued and future holding and use by the Borrower of its Slots. It is
understood and agreed that the Borrower may cease using any Slot in connection
with the Pacific Routes in the event that the Borrower determines in good faith
that the preservation of its rights in and/or use of such Slot is no longer
advantageous to the Borrower in connection with the conduct of its operations
utilizing the Pacific Routes.

6.15         Foreign Slot Utilization.

(a)           Utilize the Foreign Slots in a manner consistent in all material
respects with applicable regulations and contracts, taking into account any
waivers or other relief granted to the Borrower by any applicable Foreign
Aviation Authorities.

(b)           Cause to be done all things reasonably necessary to preserve and
keep in full force and effect its rights in and use of its Foreign Slots.
Without in any way limiting the foregoing, the Borrower shall promptly take all
such steps as may be reasonably necessary now or in the future to maintain,
renew and obtain the rights, licenses, authorizations or certifications as are
necessary to the continued and future holding and operation by the Borrower of
its Foreign Slots.  Notwithstanding the foregoing, the Borrower may cease using
any Foreign Slot in the event the Borrower determines in good faith that the
preservation of its rights in and/or use of such Foreign Slot is no longer
advantageous to the Borrower in connection with the conduct of its operations
utilizing the Pacific Routes. If, at any time, the aggregate number of Disposed
Japanese Foreign Slots plus Unavailable Japanese Foreign Slots exceeds 10% of
the Base Number of Japanese Foreign Slots at such time, the Borrower shall
immediately notify the Administrative Agent, and, following receipt of such
notice, the Administrative Agent may, or at the request of the Required Lenders,
the Administrative Agent shall, require that the Borrower deliver to the
Administrative Agent an Appraisal of the Pool Assets within 30 days of such
request (except that an additional Appraisal shall not be requested, if, within
30 days of the delivery of such certificate, the Borrower is required to deliver
an Appraisal pursuant to Section 6.2(f)).

6.16         Route Utilization; Route Reporting.

(a)           Utilize the Pacific Routes in a manner consistent in all material
respects with Title 49, rules and regulations promulgated thereunder, and
applicable foreign law, and the applicable rules and regulations of the FAA, DOT
and any applicable Foreign Aviation Authorities, including, without limitation,
any operating authorizations, certificates, bilateral authorizations and
bilateral agreements with any applicable Foreign Aviation Authorities and
contracts with respect to such Pacific Routes.

(b)           Cause to be done all things reasonably necessary to preserve and
keep in full force and effect its material rights in and to use its Pacific
Routes. Without in any way limiting the foregoing, the Borrower shall promptly
take (i) all such steps as may be reasonably necessary to obtain renewal of each
such Pacific Route authority from the DOT and any applicable Foreign Aviation

51


--------------------------------------------------------------------------------




Authorities, within a reasonable time prior to the expiration of such authority
(as prescribed by law or regulation, if any), and notify the Administrative
Agent of the status of such renewal and (ii) all such other steps as may be
necessary to maintain, renew and obtain Supporting Route Facilities as needed
for the continued and future operations of the Borrower over the Pacific Routes
which are now allocated or possessed, or as may hereafter be allocated or
acquired.  The Borrower shall further take all actions reasonably necessary or,
in the reasonable judgment of Administrative Agent, advisable in order to
maintain its material rights to use its Pacific Routes (including, without
limitation, protecting the Pacific Routes from dormancy or withdrawal by the
DOT) and Supporting Route Facilities for the Pacific Routes. The Borrower and
any applicable Loan Party shall pay any applicable filing fees and other
expenses related to the submission of applications, renewal requests, and other
filings as may be reasonably necessary to maintain or obtain such entity’s
rights in the Pacific Routes and Supporting Route Facilities for the Pacific
Routes. It is understood and agreed that the Borrower may cease using its rights
in and/or use of any Supporting Route Facilities in connection with the Pacific
Routes in the event that the Borrower determines in good faith that the
preservation of its rights in and/or use of such Supporting Route Facilities is
no longer advantageous to the Borrower in connection with the conduct of its
operations utilizing the Pacific Routes.


(C)           SUBJECT TO ANY GOVERNMENTAL REQUIREMENT OF CONFIDENTIALITY,
PROMPTLY UPON RECEIPT THEREOF, DELIVER TO THE ADMINISTRATIVE AGENT COPIES OF (I)
EACH CERTIFICATE OR ORDER ISSUED BY THE DOT AND THE APPLICABLE FOREIGN AVIATION
AUTHORITIES WITH RESPECT TO PACIFIC ROUTES, (II) ALL MATERIAL FILINGS MADE BY
THE BORROWER WITH ANY GOVERNMENTAL AUTHORITY OR ANY FOREIGN AVIATION AUTHORITIES
RELATED TO PRESERVING AND MAINTAINING THE PACIFIC ROUTES AND (III) ANY NOTICES
RECEIVED FROM ANY PERSON NOTIFYING THE BORROWER OR ANY APPLICABLE LOAN PARTY OF
AN EVENT WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT UPON THE PACIFIC ROUTES, OR
THE FAILURE TO PRESERVE SUCH PACIFIC ROUTES AS REQUIRED PURSUANT TO THIS SECTION
6.16.


(D)           IF THE NUMBER OF FLIGHTS BY THE BORROWER DURING ANY FISCAL QUARTER
USING THE PACIFIC ROUTES HAS DECLINED BY MORE THAN 15% FROM THE NUMBER OF
FLIGHTS BY THE BORROWER USING THE PACIFIC ROUTES DURING THE CORRESPONDING
QUARTERLY PERIOD IN THE FISCAL YEAR ENDING DECEMBER 31, 2004 (AND CALCULATED IN
THE SAME MANNER), THE BORROWER SHALL IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT
AND, FOLLOWING RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT MAY, OR, AT THE
REQUEST OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT SHALL, REQUIRE THAT
THE BORROWER DELIVER TO THE ADMINISTRATIVE AGENT AN APPRAISAL OF THE POOL ASSETS
WITHIN 30 DAYS OF SUCH REQUEST (EXCEPT THAT AN ADDITIONAL APPRAISAL SHALL NOT BE
REQUESTED, IF, WITHIN 30 DAYS OF THE DELIVERY OF SUCH CERTIFICATE, THE BORROWER
IS REQUIRED TO DELIVER AN APPRAISAL PURSUANT TO SECTION 6.2(F)).


6.17         CHAPTER 11 CASES.  THE LOAN PARTIES WILL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE APPROVAL OF THE BANKRUPTCY COURT OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


SECTION 7  NEGATIVE COVENANTS

Each of Holdings, NWAC, NWA and the Borrower hereby jointly and severally agree
that, so long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or Agent
hereunder, each of Holdings, NWAC, NWA and the Borrower shall not, and (other
than for purposes of Section 7.4) shall not permit any of its Subsidiaries to,
directly or indirectly:

52


--------------------------------------------------------------------------------





7.1           FINANCIAL CONDITION COVENANTS.

(a)           Cash Liquidity.  Permit Cash Liquidity to be less than
$750,000,000 at any time.

(b)           Consolidated EBITDAR to Consolidated Fixed Charges.  Permit the
ratio of Consolidated EBITDAR to Consolidated Fixed Charges for any period of
four consecutive fiscal quarters ending with any fiscal quarter set forth below
to be less than the ratio set forth below opposite such fiscal quarter:

Fiscal Quarter(s) Ended

 

Consolidated EBITDAR to
Consolidated Fixed Charges

12/31/06

 

1.15 to 1.00

3/31/07

 

1.20 to 1.00

6/30/07

 

1.30 to 1.00

9/30/07

 

1.40 to 1.00

12/31/07 and thereafter

 

1.50 to 1.00

 

(c)           Total Appraised Value Ratio.  Permit the Total Appraised Value
Ratio to be less than 1.50 to 1.00 at any time.

7.2           Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness secured by a Lien in excess in
the aggregate for Holdings and its Subsidiaries of $1,500,000,000 at any time
outstanding except:


(A)           INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;


(B)           INTERCOMPANY INDEBTEDNESS AMONG HOLDINGS AND ITS SUBSIDIARIES;


(C)           INDEBTEDNESS OUTSTANDING ON THE CLOSING DATE AND LISTED ON
SCHEDULE 7.2(C) AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF
BUT ONLY TO THE EXTENT THAT SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION
DOES NOT INCREASE THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS OUTSTANDING
IMMEDIATELY PRIOR TO SUCH REFINANCING, REFINANCINGS, RENEWAL OR EXTENSIONS
(EXCEPT TO THE EXTENT THAT SUCH INCREASE IS PERMITTED UNDER THE $1,500,000,000
LIMITATION SET FORTH ABOVE IN THIS SECTION) AND THAT THE LIEN SECURING SUCH
INDEBTEDNESS IS NOT SPREAD TO COVER ANY ADDITIONAL PROPERTIES;


(D)           INDEBTEDNESS (INCLUDING INDUSTRIAL REVENUE BONDS) IN RESPECT OF
TAX-EXEMPT GOVERNMENT SPONSORED FINANCINGS RELATING TO THE ACQUISITION, LEASING
OR IMPROVEMENT OF PROPERTY IN CONNECTION WITH ITS BUSINESS AND ANY REFINANCING,
REFUNDING, RENEWAL OR EXTENSION THEREOF BUT ONLY TO THE EXTENT THAT SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION DOES NOT INCREASE THE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING,
REFUNDING, RENEWAL OR EXTENSION (EXCEPT TO THE EXTENT SUCH INCREASE IS PERMITTED
UNDER THE $1,500,000,000 LIMITATION SET FORTH ABOVE IN THIS SECTION) AND THAT
THE LIEN SECURING ANY SUCH INDEBTEDNESS SHALL ONLY COVER THE PROPERTY FINANCED
THEREBY;


(E)           INDEBTEDNESS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES INCURRED IN
CONNECTION WITH (I) THE ACQUISITION OF AIRCRAFT (INCLUDING INDEBTEDNESS SECURED
BY AIRCRAFT PURCHASE AGREEMENTS) SO LONG AS SUCH INDEBTEDNESS IS INCURRED NOT
LATER THAN 18 MONTHS AFTER THE ACQUISITION THEREOF AND (II) THE ACQUISITION OF
OTHER ASSETS SO LONG AS SUCH INDEBTEDNESS IS INCURRED NOT LATER THAN 120 DAYS
AFTER THE ACQUISITION THEREOF AND ANY REFINANCING, REFUNDING, RENEWAL OR
EXTENSION THEREOF BUT ONLY

53


--------------------------------------------------------------------------------





TO THE EXTENT THAT SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION DOES NOT
INCREASE THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS OUTSTANDING IMMEDIATELY PRIOR
TO SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION (EXCEPT TO THE EXTENT SUCH
INCREASE IS PERMITTED UNDER THE $1,500,000,000 LIMITATION SET FORTH ABOVE IN
THIS SECTION), AND THAT THE LIEN SECURING ANY SUCH INDEBTEDNESS SHALL ONLY COVER
THE PROPERTY FINANCED THEREBY;


(F)            INDEBTEDNESS IN RESPECT OF MARGIN REQUIREMENTS UNDER FUEL HEDGING
CONTRACTS, PROVIDED THAT THE LIENS SECURING SUCH INDEBTEDNESS SHALL BE LIMITED
TO SUCH FUEL HEDGING CONTRACTS;


(G)           THE PARI PASSU OBLIGATIONS, AND


(H)           INDEBTEDNESS INCURRED IN CONNECTION WITH FINANCING THE BORROWER’S
AIRCRAFT WHICH WERE EITHER (I) PREVIOUSLY LEASED BY THE BORROWER AND ACQUIRED BY
THE BORROWER DURING THE CASES OR (II)  RELEASED FROM PRE-PETITION LIENS DURING
THE CASES.

7.3           Liens.  Create, incur, assume or suffer to exist any Lien upon or
in respect of any Pool Assets or any Supporting Route Facilities or any proceeds
or income in respect thereof, whether now owned or hereafter acquired, except
for (Liens described below are herein referred to as “Permitted Liens”):


(A)           INCHOATE LIENS FOR TAXES NOT YET DUE OR LIENS FOR TAXES BEING
CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE
RESERVES (IN THE GOOD FAITH JUDGMENT OF THE MANAGEMENT OF THE BORROWER) HAVE
BEEN ESTABLISHED IN ACCORDANCE WITH GAAP;


(B)           LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA) IN RESPECT OF THE
POOL ASSETS OR ANY SUPPORTING ROUTE FACILITIES IMPOSED BY LAW WHICH WERE
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND WHICH HAVE NOT ARISEN TO SECURE
INDEBTEDNESS FOR BORROWED MONEY, SUCH AS CARRIERS’, WAREHOUSEMEN’S AND
MECHANICS’ LIENS, STATUTORY LANDLORD’S LIENS, AND OTHER SIMILAR LIENS AND
GOVERNMENTAL CHARGES ARISING IN THE ORDINARY COURSE OF BUSINESS, AND WHICH
EITHER (X) DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF ANY OF
THE POOL ASSETS OR ANY MATERIAL PORTION OF THE SUPPORTING ROUTE FACILITIES, AS
THE CASE MAY BE, OR MATERIALLY IMPAIR THE USE THEREOF IN THE OPERATION OF THE
BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR (Y) ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, WHICH PROCEEDINGS HAVE THE EFFECT OF
PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY OR ASSET SUBJECT TO SUCH LIEN;


(C)           LIENS (WHERE THERE HAS BEEN NO EXECUTION OR LEVY AND NO PLEDGE OR
DELIVERY OF POOL ASSETS OR ANY MATERIAL PORTION OF THE SUPPORTING ROUTE
FACILITIES AS SECURITY THEREFOR) ARISING OUT OF JUDGMENTS OR AWARDS AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO WHICH AN APPEAL OR
PROCEEDING FOR REVIEW IS BEING PROSECUTED IN GOOD FAITH AND WHICH JUDGMENT OR
AWARD SHALL BE VACATED, DISCHARGED, SATISFIED OR STAYED OR BONDED PENDING APPEAL
WITHIN 60 DAYS FROM THE ENTRY THEREOF;


(D)           LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;


(E)           LIENS SECURING THE PARI PASSU OBLIGATIONS, SUBJECT TO THE TERMS
AND CONDITIONS OF THE INTERCREDITOR AGREEMENT;

54


--------------------------------------------------------------------------------





(F)            THE JUNIOR LIEN AND THE PBGC LIEN (AS SUCH TERMS ARE DEFINED IN
THE INTERCREDITOR AGREEMENT), SUBJECT TO THE TERMS AND CONDITIONS OF THE
INTERCREDITOR AGREEMENT, AND OTHER LIENS ON THE COLLATERAL; PROVIDED THAT PRIOR
TO THE CREATION OF ANY SUCH OTHER LIENS, THE INTERCREDITOR AGREEMENT SHALL BE
AMENDED IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
SHALL PROVIDE THAT SUCH LIENS SHALL BE JUNIOR AND SUBORDINATE TO THE LIENS IN
FAVOR OF THE COLLATERAL AGENT CREATED PURSUANT TO THE SECURITY DOCUMENTS AND
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS IN THE INTERCREDITOR AGREEMENT
APPLICABLE TO THE JUNIOR LIEN AND THE PBGC LIEN; AND


(G)           (I) ANY LIENS OR OTHER INTERESTS OF ANY AIRPORT OR AIRPORT
AUTHORITY ON ANY SUPPORTING ROUTE FACILITIES ARISING OUT OF THE BORROWER’S USE
OF SUCH SUPPORTING ROUTE FACILITIES AND (II) ANY LIENS ON ANY SUPPORTING ROUTE
FACILITIES OUTSIDE THE UNITED STATES IMPOSED BY ANY GOVERNMENTAL AUTHORITY
OUTSIDE THE UNITED STATES SO LONG AS THE BORROWER IS CONTESTING THE IMPOSITION
OF SUCH LIEN IN GOOD FAITH BY APPROPRIATE PROCEEDINGS TO THE EXTENT THAT SUCH A
CONTEST IS PERMITTED AND THE BORROWER IS DISPUTING THE IMPOSITION OF SUCH LIEN.

7.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that, so long as (x) no Default or Event of Default
exists, or would result therefrom, and (y) after giving pro forma effect to any
such transaction, the Loan Parties would be in compliance with Section 7.1 of
this Agreement as of the most recently ended fiscal quarter and the Borrower
shall have delivered a certificate of a Responsible Officer to the
Administrative Agent setting forth in reasonable detail the calculations
required to determine such compliance, any Loan Party may merge or consolidate
with, or sell or Dispose of all or substantially all of its assets to, any
Person, provided that (i) in the case of any merger or consolidation, the
surviving corporation shall be such Loan Party or (ii) the surviving
corporation, if not such Loan Party (or the acquiring Person, in the case of a
Disposition of all or substantially all of a Loan Party’s assets), (A) is a
corporation organized and existing under the laws of the United States of
America or any State thereof, (B) executes and delivers agreements assuming the
obligations of such Loan Party under this Agreement and the other Loan
Documents, which assumption agreements and all related actions and documentation
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and (C) delivers to the Administrative Agent a certificate signed by a
Responsible Officer of such Loan Party and an opinion of counsel to such Person
satisfactory to the Administrative Agent, each stating that such transaction and
such assumption agreement comply with this Section and that all conditions
precedent herein provided for relating to such transaction have been complied
with.


7.5           DISPOSITION OF POOL ASSETS.


(A)           CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF (WHETHER
VOLUNTARILY OR INVOLUNTARILY (IT BEING UNDERSTOOD THAT LOSS OF PROPERTY DUE TO
THEFT, DESTRUCTION, CONFISCATION, PROHIBITION ON USE OR SIMILAR EVENT SHALL
CONSTITUTE A DISPOSAL FOR PURPOSES OF THIS COVENANT)), OR REMOVE OR SUBSTITUTE,
ANY POOL ASSETS OR TAKE ANY ACTION THAT COULD MATERIALLY DIMINISH THE FAIR
MARKET VALUE OF THE POOL ASSETS TAKEN AS A WHOLE, OR AGREE TO DO ANY OF THE
FOREGOING AT ANY FUTURE TIME, EXCEPT THAT

(I)            IN THE EVENT OF AN INVOLUNTARY DISPOSAL OF ANY POOL ASSETS, THE
BORROWER SHALL, WITHIN 30 DAYS AFTER THE DATE OF SUCH INVOLUNTARY DISPOSAL,
EITHER (A)  CAUSE TO BE SUBJECTED TO THE LIEN OF THE ROUTE SECURITY AGREEMENT A
REPLACEMENT ROUTE, SUCH REPLACEMENT ROUTE TO BE FREE AND CLEAR OF ALL LIENS
EXCEPT PERMITTED LIENS AND TO HAVE A VALUE, UTILITY AND REMAINING

55


--------------------------------------------------------------------------------




USEFUL LIFE AT LEAST EQUAL TO SUCH ROUTE COLLATERAL SO REPLACED AS OF THE DATE
OF SUCH INVOLUNTARY DISPOSAL OR (B) REDUCE THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOANS BY AN AMOUNT WHICH SHALL EQUAL OR EXCEED THE ALLOCABLE
PREPAYMENT PERCENTAGE OF THE APPRAISED VALUE OF THE POOL ASSET SUBJECT TO SUCH
INVOLUNTARY DISPOSAL, IN ACCORDANCE WITH SECTION 3.2(A); AND

(II)           IN THE EVENT THAT AN APPRAISAL FURNISHED PURSUANT TO SECTION
6.2(F), SECTION 6.15(B) OR SECTION 6.16(D) DISCLOSES THAT THE COVERAGE TEST IS
NOT SATISFIED, THE BORROWER SHALL WITHIN 30 DAYS AFTER THE DATE OF SUCH
APPRAISAL (A) DESIGNATE ADDITIONAL ASSETS AS POOL ASSETS TO THE EXTENT THAT,
AFTER GIVING EFFECT TO SUCH DESIGNATION, THE TOTAL APPRAISED VALUE BASED ON THE
MOST RECENTLY DELIVERED APPRAISALS WITH RESPECT TO ASSETS ALREADY CONSTITUTING
POOL ASSETS AND BASED ON AN APPRAISAL PERFORMED AT THE TIME OF SUCH ADDITION
WITH RESPECT TO ASSETS BEING ADDED TO POOL ASSETS (AND SCHEDULE 7.5 SHALL BE
MODIFIED TO REFLECT SUCH ADDITION), SHALL SATISFY THE COVERAGE TEST, PROVIDED
THAT (1) AT THE TIME OF SUCH ADDITION, THE LENDERS SHALL HAVE RECEIVED A
CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT THE
CONDITIONS SET FORTH IN THIS SECTION SHALL HAVE BEEN SATISFIED AFTER GIVING
EFFECT TO SUCH ADDITION AND ATTACHING THERETO ANY APPRAISALS NOT PREVIOUSLY
DELIVERED TO THE LENDERS AND (2) THE ASSET BEING ADDED SHALL CONSTITUTE A
PACIFIC ROUTE OR (B) REDUCE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOANS IN ACCORDANCE WITH SECTION 3.2(A) AND REDUCE PARI PASSU COMMITMENTS AND/OR
PREPAY PARI PASSU OBLIGATIONS TO THE EXTENT NECESSARY TO SATISFY THE COVERAGE
TEST.


(B)           DIRECTLY OR INDIRECTLY CREATE OR OTHERWISE CAUSE OR SUFFER TO
EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF THE
BORROWER TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY POOL ASSETS
OR ANY SUPPORTING ROUTE FACILITIES (OTHER THAN (I) ANY ENCUMBRANCES OR
RESTRICTIONS IMPOSED BY ANY AIRPORT OR AIRPORT AUTHORITY ON ANY SUPPORTING ROUTE
FACILITIES ARISING OUT OF THE BORROWER’S USE OF SUCH SUPPORTING ROUTE FACILITIES
AND (II) ANY ENCUMBRANCES OR RESTRICTIONS ON ANY SUPPORTING ROUTE FACILITIES
OUTSIDE THE UNITED STATES IMPOSED BY A GOVERNMENTAL AUTHORITY OUTSIDE THE UNITED
STATES SO LONG AS THE BORROWER IS CONTESTING THE IMPOSITION OF SUCH ENCUMBRANCES
AND RESTRICTIONS IN GOOD FAITH BY APPROPRIATE PROCEEDINGS TO THE EXTENT THAT
SUCH A CONTEST IS PERMITTED AND THE BORROWER IS DISPUTING THE IMPOSITION OF SUCH
ENCUMBRANCES AND RESTRICTIONS).

7.6           Restricted Payments.  Declare or pay any dividend (other than
stock dividends on its capital stock with the same or a junior class of stock
with respect to which such stock dividend is being paid) on, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of Holdings, the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Holdings or any Subsidiary (collectively, “Restricted Payments”), except that:


(A)           ANY SUBSIDIARY OF HOLDINGS MAY MAKE RESTRICTED PAYMENTS TO
HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS; AND


(B)           HOLDINGS OR ANY OF ITS SUBSIDIARIES MAY REPURCHASE OR REDEEM ITS
CAPITAL STOCK SOLELY THROUGH THE ISSUANCE OF ADDITIONAL SHARES OF ITS CAPITAL
STOCK WHICH IS OF THE SAME OR A JUNIOR CLASS OF SUCH CAPITAL STOCK BEING
REPURCHASED OR REDEEMED.

7.7           Transactions with Affiliates.  Enter into any transaction or
series of related transactions with any Affiliate of any Loan Party or any of
their respective Subsidiaries, other than on terms and conditions substantially
as favorable to such Loan Party or such Subsidiary as would reasonably be

56


--------------------------------------------------------------------------------




obtained by such Loan Party or such subsidiary at that time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restrictions shall not apply to (a) customary fees paid to members
of the Board of Directors (in their capacity as such) of Holdings and its
Subsidiaries and (b) Restricted Payments permitted by Section 7.6.

7.8           Lines of Business.  Make any material change in the lines of
business in which it is engaged as of the Closing Date.

7.9           ERISA.  None of the Loan Parties will, or will permit any of their
respective Subsidiaries or its ERISA Affiliates to:


(A)           ENGAGE IN ANY TRANSACTION IN CONNECTION WITH WHICH HOLDINGS OR ANY
OF ITS ERISA AFFILIATES COULD BE SUBJECT TO EITHER A TAX IMPOSED BY SECTION
4975(A) OF THE CODE OR THE CORRESPONDING CIVIL PENALTY ASSESSED PURSUANT TO
SECTION 502(I) OF ERISA, WHICH PENALTIES AND TAXES FOR ALL SUCH TRANSACTIONS
COULD BE IN AN AGGREGATE AMOUNT IN EXCESS OF $2,500,000;


(B)           AFTER THE EXIT FACILITIES CONVERSION DATE AND EXCLUDING ANY ACT OR
OMISSION PRIOR TO THE EXIT FACILITIES CONVERSION DATE AND ANY CONSEQUENCES
THEREOF THAT ARE PROVIDED FOR IN THE PLAN OF REORGANIZATION, PERMIT TO EXIST ANY
ACCUMULATED FUNDING DEFICIENCY, FOR WHICH A WAIVER HAS NOT BEEN OBTAINED FROM
THE INTERNAL REVENUE SERVICE, WITH RESPECT TO ANY PENSION PLAN IN AN AGGREGATE
AMOUNT GREATER THAN $5,000,000; OR


(C)           AFTER THE EXIT FACILITIES CONVERSION DATE AND EXCLUDING ANY ACT OR
OMISSION PRIOR TO THE EXIT FACILITIES CONVERSION DATE AND ANY CONSEQUENCES
THEREOF THAT ARE PROVIDED FOR IN THE PLAN OF REORGANIZATION, PERMIT TO EXIST ANY
FAILURE TO MAKE CONTRIBUTIONS OR ANY UNFUNDED BENEFITS LIABILITY WHICH CREATES,
OR WITH THE PASSAGE OF TIME WOULD CREATE, A STATUTORY LIEN OR REQUIREMENT TO
PROVIDE SECURITY UNDER ERISA OR THE CODE IN FAVOR OF THE PBGC OR ANY PENSION
PLAN, MULTIEMPLOYER PLAN OR OTHER ENTITY IN AN AGGREGATE AMOUNT IN EXCESS OF
$5,000,000.

7.10         Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:


(A)           NON-CASH CONSIDERATION RECEIVED IN CONNECTION WITH SALES AND
DISPOSITIONS OF ASSETS;


(B)           INVESTMENTS IN CASH, CASH EQUIVALENTS AND SHORT TERM INVESTMENTS;
AND


(C)           OTHER INVESTMENTS IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$250,000,000 AT ANY TIME, PROVIDED THAT AFTER GIVING EFFECT TO ANY SUCH
INVESTMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED, AND BE
CONTINUING.

7.11         Acquisitions.  Make any Acquisition (excluding any Acquisition
permitted as an Investment under Section 7.10) unless, after giving effect to
any such Acquisition, the sum of Cash Liquidity and the aggregate unused
availability under committed credit facilities available to Holdings and its
Subsidiaries is at least $1,500,000,000 and no Default or Event of Default shall
have occurred and be continuing, provided, however, that any Acquisition of
Flight Equipment from any other Person (other than a manufacturer) in a single
transaction or series of related transactions may be made even if after

57


--------------------------------------------------------------------------------




giving effect to any such Acquisition, the sum of Cash Liquidity and the
aggregate unused availability under committed credit facilities available to
Holdings and its Subsidiaries is less than $1,500,000,000 as long as (i) no
Event of Default shall have occurred and be continuing immediately prior or
after giving affect to such Acquisition, (ii) the cash consideration for such
Acquisition does not exceed $250,000,000 and (iii) if the cash consideration for
such Acquisition exceeds $100,000,000, such excess is financed by a Person that
is not an Affiliate of a Loan Party within 180 days of such Acquisition.

7.12         Chapter 11 Claims; Adequate Protection.  Prior to the Exit
Facilities Conversion Date, incur, create, assume, suffer to exist or permit
(other than those existing, and disclosed to the Administrative Agent, on the
date hereof) any administrative expense, unsecured claim, or other
super-priority claim or Lien (except the Liens securing the Pari Passu
Obligations and Permitted Petition Date Liens that are pari passu with or senior
to the claims of the Secured Creditors against the Loan Parties hereunder, or
apply to the Bankruptcy Court for authority to do so, except for the Carve-Out.

7.13         The DIP Order.  Prior to the Exit Facilities Conversion Date, make
or permit to be made any change, amendment or modification, or any application
or motion for any change, amendment or modification, to the DIP Order, other
than as approved by the Required Lenders.


SECTION 8  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN DUE
IN ACCORDANCE WITH THE TERMS HEREOF; OR THE BORROWER SHALL FAIL TO PAY ANY
INTEREST ON ANY LOAN, OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT, WITHIN FIVE BUSINESS DAYS AFTER ANY SUCH INTEREST OR OTHER AMOUNT
BECOMES DUE IN ACCORDANCE WITH THE TERMS HEREOF, PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL HAVE INFORMED THE BORROWER OF THE AMOUNT OWING; OR


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN
PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY
CERTIFICATE FURNISHED BY IT AT ANY TIME UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT SHALL PROVE TO HAVE BEEN INACCURATE IN
ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE, AND SUCH DEFAULT
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER WRITTEN NOTICE TO THE
BORROWER BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR


(C)           ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY AGREEMENT CONTAINED IN SECTIONS 6.15(B), 6.16(D), 7.3 (OTHER THAN ANY
DEFAULT RESULTING FROM A NONCONSENSUAL LIEN), 7.4, 7.5 OR 7.6; OR


(D)           ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH
DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS (OR 15 DAYS IN THE
CASE OF SECTION 7.1) AFTER NOTICE TO THE BORROWER FROM THE ADMINISTRATIVE AGENT
OR THE REQUIRED LENDERS; OR


(E)           AT ANY TIME PRIOR TO THE EXIT FACILITIES CONVERSION DATE IF ANY OF
THE FOLLOWING WOULD GIVE RISE TO AN ADMINISTRATIVE CLAIM UNDER THE BANKRUPTCY
CODE, INCLUDING, BUT NOT LIMITED TO, THOSE ADMINISTRATIVE CLAIMS ARISING UNDER
SECTIONS 105, 326, 328, 330, 331, 503(B), 506(C), 507(A), 507(B), 546(C) OR 726
OF THE BANKRUPTCY CODE AND AT ANY TIME SUBSEQUENT TO THE EXIT FACILITIES

58


--------------------------------------------------------------------------------





CONVERSION DATE, (I) HOLDINGS OR ANY OF ITS SUBSIDIARIES SHALL (X) DEFAULT IN
MAKING ANY PAYMENT OF ANY INDEBTEDNESS (EXCLUDING THE OBLIGATIONS) WHICH DEFAULT
IS IN EXCESS OF $10,000,000 BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE
INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (Y)
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION
RELATING TO ANY INDEBTEDNESS (EXCLUDING THE OBLIGATIONS) IF SUCH INDEBTEDNESS IS
IN EXCESS OF $25,000,000 IN THE CASE OF ANY ONE ISSUE OF INDEBTEDNESS OR IN
EXCESS OF $50,000,000 IN THE CASE OF ALL SUCH INDEBTEDNESS WHEN AGGREGATED WITH
ALL LEASE CLAIMS DESCRIBED IN CLAUSE (III)(Y) OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS-OF SUCH INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE, ANY SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY; OR (II) ANY
INDEBTEDNESS (OTHER THAN THE OBLIGATIONS), INDIVIDUALLY IN EXCESS OF
$25,000,000, OR IN THE AGGREGATE IN EXCESS OF $50,000,000 (WHEN AGGREGATED WITH
ALL LEASE CLAIMS DESCRIBED IN CLAUSE (III)(Y)), OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES SHALL BE DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID
OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT, PRIOR TO THE STATED
MATURITY THEREOF; OR (III) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT OR CONDITION RELATING
TO ANY LEASE IF (X) THE DEFAULT IS WITH RESPECT TO ANY PAYMENT IN EXCESS OF
$10,000,000 BEYOND THE PERIOD OF GRACE (NOT TO EXCEED 10 DAYS), IF ANY, PROVIDED
IN THE LEASE OR (Y) THE EFFECT OF SUCH DEFAULT IS TO GIVE THE LESSOR PURSUANT TO
SUCH LEASE A CLAIM AGAINST ANY LOAN PARTY (AFTER DEDUCTING FROM SUCH CLAIM THE
VALUE OF THE PROPERTY SUBJECT TO SUCH LEASE) IN EXCESS OF $25,000,000 IN THE
CASE OF ANY ONE LEASE OR IN EXCESS OF $50,000,000 IN THE CASE OF ALL LEASES AND
ALL INDEBTEDNESS DESCRIBED IN CLAUSE (I)(Y) OR (II) OF THIS SECTION, OR


(F)            AT ANY TIME SUBSEQUENT TO THE EXIT FACILITIES CONVERSION DATE,
(I) ANY LOAN PARTY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES SHALL COMMENCE ANY
CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION,
DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B)
SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CONSERVATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL FOR ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, OR ANY LOAN PARTY
OR ANY OF ITS SIGNIFICANT SUBSIDIARIES SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST ANY LOAN
PARTY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES ANY CASE, PROCEEDING OR OTHER
ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY
OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS
UNDISMISSED, UNDISCHARGED AND UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE
SHALL BE COMMENCED AGAINST ANY LOAN PARTY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF
ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS THAT RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF THAT
SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN
60 DAYS FROM THE ENTRY THEREOF; OR (IV) ANY LOAN PARTY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT
TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I),
(II), OR (III) ABOVE; OR (V) ANY LOAN PARTY OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES SHALL GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN
WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY BECOME DUE; OR


(G)           ERISA,  AFTER THE EXIT FACILITIES CONVERSION DATE,

(I)            ANY “REPORTABLE EVENT” AS DESCRIBED IN SECTION 4043 OF ERISA OR
THE REGULATIONS THEREUNDER (EXCLUDING THOSE EVENTS FOR WHICH THE REQUIREMENT FOR
NOTICE HAS BEEN WAIVED BY THE PBGC), OR ANY OTHER EVENT OR CONDITION, WHICH THE
REQUIRED LENDERS DETERMINE

59


--------------------------------------------------------------------------------




CONSTITUTES REASONABLE GROUNDS UNDER SECTION 4042 OF ERISA FOR THE TERMINATION
OF ANY PENSION PLAN BY THE PBGC OR FOR THE APPOINTMENT BY THE APPROPRIATE UNITED
STATES DISTRICT COURT OF A TRUSTEE TO ADMINISTER OR LIQUIDATE ANY PENSION PLAN
SHALL HAVE OCCURRED; OR

(II)           A TRUSTEE SHALL BE APPOINTED BY A UNITED STATES DISTRICT COURT TO
ADMINISTER ANY PENSION PLAN; OR

(III)          THE PBGC SHALL INSTITUTE PROCEEDINGS TO TERMINATE ANY PENSION
PLAN OR TO APPOINT A TRUSTEE TO ADMINISTER ANY PENSION PLAN; OR

(IV)          HOLDINGS OR ANY OF ITS ERISA AFFILIATES SHALL BECOME LIABLE TO THE
PBGC OR ANY OTHER PARTY UNDER SECTION 4062, 4063 OR 4064 OF ERISA WITH RESPECT
TO ANY PENSION PLAN; OR

(V)           HOLDINGS OR ANY OF ITS ERISA AFFILIATES SHALL BECOME LIABLE TO ANY
MULTIEMPLOYER PLAN UNDER SECTION 4201 ET SEQ. OF ERISA; OR

(VI)          ANY PENSION PLAN SHALL FAIL TO SATISFY THE MINIMUM FUNDING
STANDARD REQUIRED FOR ANY PLAN YEAR OR PART THEREOF UNLESS A WAIVER OF SUCH
STANDARD OR EXTENSION OF ANY AMORTIZATION PERIOD IS GRANTED UNDER SECTION 412 OF
THE CODE; OR

(VII)         A CONTRIBUTION REQUIRED TO BE MADE TO A PENSION PLAN OR A
MULTIEMPLOYER PLAN HAS NOT BEEN TIMELY MADE; OR

(VIII)        ANY LOAN PARTY OR ANY SUBSIDIARY OF HOLDINGS OR ANY ERISA
AFFILIATE HAS INCURRED OR IS LIKELY TO INCUR A LIABILITY TO OR ON ACCOUNT OF A
PLAN UNDER SECTION 502(I), OR 502(L) OF ERISA OR SECTION 4975 OF THE CODE; OR

(IX)           ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY HAS INCURRED
OR IS LIKELY TO INCUR LIABILITIES PURSUANT TO ONE OR MORE EMPLOYEE WELFARE
BENEFIT PLANS (AS DEFINED IN SECTION 3(1) OF ERISA) THAT PROVIDE BENEFITS TO
RETIRED EMPLOYEES OR OTHER FORMER EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION
601 OF ERISA) OR EMPLOYEE PENSION BENEFIT PLANS (AS DEFINED IN SECTION 3(2) OF
ERISA) OTHER THAN PENSION PLANS;

if as of the date thereof or any subsequent date, the sum of each Loan Party’s
and its ERISA Affiliates’ various liabilities (such liabilities to include,
without limitation, any liability to the PBGC or to any other party under
Section 4062, 4063 or 4064 of ERISA with respect to any Pension Plan, or to any
Multiemployer Plan under Section 4201 et seq. of ERISA, and to be calculated
after giving effect to the tax consequences thereof) as a result of such events
listed in subclauses (i) through (ix) above exceeds $100,000,000; or


(H)           ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES INVOLVING A LIABILITY OF $25,000,000 OR MORE IN
THE CASE OF ANY ONE SUCH JUDGMENT OR DECREE OR $50,000,000 OR MORE IN THE
AGGREGATE FOR ALL SUCH JUDGMENTS AND DECREES (IN EACH CASE TO THE EXTENT NOT
PAID OR FULLY COVERED BY INSURANCE PROVIDED BY A CARRIER THAT HAS ACKNOWLEDGED
COVERAGE) AND ANY SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED,
DISCHARGED, SATISFIED OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE
ENTRY THEREOF, OR

60


--------------------------------------------------------------------------------



 (I)           THE GUARANTEE CONTAINED IN SECTION 9 SHALL CEASE, FOR ANY REASON,
TO BE IN FULL FORCE AND EFFECT OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN
PARTY SHALL SO ASSERT; OR


(J)            ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY REASON, TO BE
IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY, ANY AFFILIATE OF ANY LOAN PARTY OR
ANY PARTY TO THE INTERCREDITOR AGREEMENT SHALL SO ASSERT, OR ANY LIEN CREATED BY
ANY OF THE SECURITY DOCUMENTS SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME
EFFECT AND PRIORITY PURPORTED TO BE CREATED THEREBY OR ANY LOAN PARTY SHALL
ASSERT IN WRITING THE INVALIDITY, UNENFORCEABILITY OR LACK OF PRIORITY OF SUCH
LIENS; OR


(K)           THE NUMBER OF FLIGHTS BY THE BORROWER DURING ANY FISCAL QUARTER
USING THE PACIFIC ROUTES DECLINES BY MORE THAN 25% FROM THE NUMBER OF FLIGHTS BY
THE BORROWER USING THE PACIFIC ROUTES DURING THE CORRESPONDING QUARTERLY PERIOD
IN THE FISCAL YEAR ENDING DECEMBER 31, 2004 (AND CALCULATED IN THE SAME MANNER);
OR


(L)            THE AGGREGATE NUMBER OF DISPOSED JAPANESE FOREIGN SLOTS PLUS
UNAVAILABLE JAPANESE FOREIGN SLOTS SHALL EXCEED 15% OF THE BASE NUMBER OF
JAPANESE FOREIGN SLOTS; OR


(M)          PRIOR TO THE EXIT FACILITIES CONVERSION DATE, THE CASES SHALL BE
DISMISSED (OR THE BANKRUPTCY COURT SHALL MAKE A RULING REQUIRING THE DISMISSAL
OF THE CASES), SUSPENDED OR CONVERTED TO A CASE UNDER CHAPTER 7 OF THE
BANKRUPTCY CODE, OR ANY LOAN PARTY SHALL FILE ANY PLEADING REQUESTING ANY SUCH
RELIEF; OR A MOTION SHALL BE FILED BY ANY LOAN PARTY FOR THE APPROVAL OF, OR
THERE SHALL ARISE, (I) ANY OTHER CLAIM HAVING PRIORITY SENIOR TO OR PARI PASSU
WITH THE CLAIMS OF THE LENDERS UNDER THE LOAN DOCUMENTS OR ANY OTHER CLAIM
HAVING PRIORITY OVER ANY OR ALL ADMINISTRATIVE EXPENSES OF THE KIND SPECIFIED IN
CLAUSE (B) OF SECTION 503 OR CLAUSE (B) OF SECTION 507 OF THE BANKRUPTCY CODE
(OTHER THAN THE CARVE-OUT) OR (II) ANY LIEN ON THE COLLATERAL HAVING A PRIORITY
SENIOR TO OR PARI PASSU WITH THE LIENS AND SECURITY INTERESTS GRANTED HEREIN,
EXCEPT AS EXPRESSLY PROVIDED HEREIN AND IN THE DIP ORDER; OR


(N)           (I) PRIOR TO THE EXIT FACILITIES CONVERSION DATE, THE DIP ORDER
SHALL CEASE TO BE IN FULL FORCE AND EFFECT, (II) THE LOAN PARTIES SHALL FAIL TO
COMPLY WITH THE TERMS OF THE DIP ORDER IN ANY MATERIAL RESPECT OR (III) THE DIP
ORDER SHALL BE AMENDED, SUPPLEMENTED, STAYED, REVERSED, VACATED OR OTHERWISE
MODIFIED (OR ANY LOAN PARTY SHALL APPLY FOR AUTHORITY TO DO SO) IN ANY RESPECT
MATERIALLY ADVERSE TO THE LENDERS WITHOUT THE WRITTEN CONSENT OF THE REQUIRED
LENDERS (OR ANY LOAN PARTY SHALL FILE, OR OTHERWISE SUPPORT, ANY PLEADING
SEEKING SUCH RELIEF DESCRIBED IN THIS SUBPARAGRAPH); OR


(O)           PRIOR TO THE EXIT FACILITIES CONVERSION DATE, THE BANKRUPTCY COURT
SHALL ENTER AN ORDER APPOINTING A TRUSTEE UNDER CHAPTER 7 OR CHAPTER 11 OF THE
BANKRUPTCY CODE, OR A RESPONSIBLE OFFICER OR AN EXAMINER WITH ENLARGED POWERS
RELATING TO THE OPERATION OF THE BUSINESS (POWERS BEYOND THOSE SET FORTH IN
SUBCLAUSES (3) AND (4) OF CLAUSE (A) OF SECTION 1106 OF THE BANKRUPTCY CODE)
UNDER CLAUSE (B) OF SECTION 1106 OF THE BANKRUPTCY CODE IN ANY OF THE CASES (OR
ANY LOAN PARTY SHALL FILE, OR OTHERWISE SUPPORT, ANY PLEADING SEEKING SUCH
RELIEF DESCRIBED IN THIS SUBPARAGRAPH); OR


(P)           PRIOR TO THE EXIT FACILITIES CONVERSION DATE, THE EXCLUSIVE PERIOD
THAT THE LOAN PARTIES HAVE TO FILE A PLAN OF REORGANIZATION UNDER THE CASES
SHALL TERMINATE OR BE OTHERWISE LIFTED WITHOUT THE LOAN PARTIES HAVING FILED
SUCH A PLAN, OR A PLAN OF REORGANIZATION IS FILED WHICH, EXCEPT AS CONTEMPLATED
BY SECTION 5.5, DOES NOT PROVIDE FOR THE PAYMENT IN FULL IN CASH OF THE
OBLIGATIONS ON OR PRIOR TO THE DATE OF CONSUMMATION THEREOF; OR


(Q)           PRIOR TO THE EXIT FACILITIES CONVERSION DATE, THE LOAN PARTIES OR
ANY OF THEIR SUBSIDIARIES SHALL SUPPORT (IN ANY SUCH CASE BY WAY OF ANY MOTION
OR OTHER PLEADING FILED WITH THE

61


--------------------------------------------------------------------------------





BANKRUPTCY COURT OR ANY OTHER WRITING TO ANOTHER PARTY-IN-INTEREST EXECUTED BY
OR ON BEHALF OF THE LOAN PARTIES OR ANY OF THEIR SUBSIDIARIES) ANY OTHER
PERSON’S OPPOSITION OF ANY MOTION MADE IN THE BANKRUPTCY COURT BY THE LENDERS
SEEKING CONFIRMATION OF THE AMOUNT OF THE LENDERS’ CLAIM (EXCLUSIVE OF ANY BONA
FIDE DISPUTE REGARDING THE AMOUNT OF SUCH CLAIM) OR THE VALIDITY AND
ENFORCEABILITY OF THE LIENS IN FAVOR OF THE COLLATERAL AGENT; OR


(R)            PRIOR TO THE EXIT FACILITIES CONVERSION DATE, THE LOAN PARTIES OR
ANY OF THEIR SUBSIDIARIES SHALL SEEK TO, OR SHALL SUPPORT (IN ANY SUCH CASE BY
WAY OF ANY MOTION OR OTHER PLEADING FILED WITH THE BANKRUPTCY COURT OR ANY OTHER
WRITING TO ANOTHER PARTY-IN-INTEREST EXECUTED BY OR ON BEHALF OF THE LOAN
PARTIES OR ANY OF THEIR SUBSIDIARIES) ANY OTHER PERSON’S MOTION TO, DISALLOW IN
WHOLE OR IN PART THE LENDERS’ CLAIM IN RESPECT OF THE OBLIGATIONS (EXCLUSIVE OF
ANY BONA FIDE DISPUTE REGARDING THE AMOUNT OF SUCH CLAIM) OR TO CHALLENGE THE
VALIDITY AND ENFORCEABILITY OF THE LIENS IN FAVOR OF THE COLLATERAL AGENT, (II)
SUCH LIENS AND/OR SUPER-PRIORITY CLAIMS SHALL OTHERWISE CEASE TO BE VALID AND
PERFECTED IN ALL RESPECTS OR (III) SUCH LIENS AND/OR SUPER-PRIORITY CLAIMS SHALL
OTHERWISE CEASE TO BE ENFORCEABLE IN ANY MATERIAL RESPECT;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
as the case may be, and in each case notwithstanding the provisions of Section
362 of the Bankruptcy Code and without any application, motion or notice to,
hearing before, or order from, the Bankruptcy Court, or (B) if such event is any
other Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement or any other Loan
Document to be due and payable forthwith, whereupon the same shall immediately
terminate and become due and payable, as the case may be and in each case
notwithstanding the provisions of Section 362 of the Bankruptcy Code and without
any application, motion or notice to, hearing before, or order from, the
Bankruptcy Court.  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.  In addition, prior to the Exit Facilities
Conversion Date, subject only to any limitations set forth in the DIP Order, the
automatic stay provided in Section 362 of the Bankruptcy Code shall be deemed
automatically vacated without further action or order of the Bankruptcy Court
and the Agents and the Lenders shall be entitled to exercise all of their
respective rights and remedies under the Security Documents, including, without
limitation, all rights and remedies with respect to the Collateral and the
Guarantors.  In addition to the remedies set forth above, the Agents may
exercise any other remedies provided for by this Agreement and the Security
Documents in accordance with the terms hereof and thereof or any other remedies
provided by applicable law.

Upon the first date on which the Agents and/or the Lenders are entitled to
exercise remedies as provided in the foregoing provisions of this Section and
notice thereof by the Administrative Agent to the Loan Parties (the “Carve-Out
Event Notice”), the right of the Loan Parties to pay professional fees outside
the Carve-Out shall terminate (a “Carve-Out Event”), and, upon such occurrence,
the Loan Parties, after receipt of the Carve-Out Event Notice from the
Administrative Agent, shall provide immediate notice by facsimile to all
professionals informing them that a Carve-Out Event has occurred and further
advising them that the Loan Parties’ ability to pay professionals is subject to
the Carve-Out.

62


--------------------------------------------------------------------------------





SECTION 9  GUARANTY

9.1           The Guaranty.  In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Guarantors from the proceeds of the Loans, each
Guarantor hereby jointly and severally agrees with the Agents and the Lenders as
follows: each Guarantor hereby jointly and severally, unconditionally and
irrevocably guarantees as primary obligor and not merely as surety the full and
prompt payment and performance when due, whether upon maturity, by acceleration
or otherwise, of the Obligations to each of the Lenders and each of the Agents. 
If any or all of the Obligations of the Borrower to the Lenders or the Agents
becomes due and payable hereunder, each Guarantor unconditionally promises on a
joint and several basis to pay such Obligations to the Lenders or the Agents, as
the case may be, or order, on demand, together with any and all expenses which
may be incurred by the Agents or the Lenders in collecting any of the
Obligations.

9.2           Bankruptcy.  Additionally, each Guarantor jointly and severally,
unconditionally and irrevocably guarantees the payment of any and all
Obligations of the Borrower to each of the Lenders and each of the Agents
whether or not due or payable by the Borrower upon the occurrence in respect to
the Borrower of any of the events specified in Section 8(f), and unconditionally
promises to pay such Obligations to each of the Lenders and each of the Agents,
or order, on demand, in lawful money of the United States.

9.3           Nature of Liability.  The liability of each Guarantor hereunder is
exclusive and independent of any security for or other guaranty of the
Obligations of the Borrower whether executed by each Guarantor, any other
guarantor or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by the Borrower or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Obligations of the Borrower, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, or (e)
any payment made to the Agents or the Lenders on the Obligations which such
Agents or such Lenders repay the Borrower or Guarantor (including by depositing
the Proceeds with a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or Guarantor) pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding.

9.4           Independent Obligation.  The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor or the
Borrower, and a separate action or actions may be brought and prosecuted against
each Guarantor whether or not action is brought against any other Guarantor or
the Borrower and whether or not any other guarantor or the Borrower be joined in
any such action or actions.  Each Guarantor waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by the Borrower or
other circumstances which operate to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to each Guarantor.

9.5           Authorization.  Each Guarantor authorizes the Agents and the
Lenders without notice or demand (except as shall be required by applicable
statute and which cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of, the

63


--------------------------------------------------------------------------------




Obligations or any part thereof in accordance with this Agreement, including any
increase or decrease of the rate of interest thereon, (b) take and hold security
from any Guarantor or any other party for the payment of this guaranty or the
Obligations and exchange, enforce, waive and release any such security, (c)
apply such security and direct the order or manner of sale thereof as the Agents
and the Lenders in their discretion may determine and (d) release or substitute
any one or more endorsers, Guarantors, the Borrower or other obligors.

9.6           Reliance.  It is not necessary for the Agents or the Lenders to
inquire into the capacity or powers of the Borrower or its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on its
behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

9.7           Subordination.  Any indebtedness of the Borrower now or hereafter
held by any Guarantor is hereby subordinated to the Obligations of the Borrower
to the Agents and the Lenders; and such indebtedness of the Borrower to such
Guarantor, if any Agent, after an Event of Default has occurred and is
continuing, so requests, shall be collected, enforced and received by such
Guarantor as trustee for the Lenders and be paid over to the Lenders and the
Agents on account of the Obligations of the Borrower to the Lenders and the
Agents, but without affecting or impairing in any manner the liability of such
Guarantor under the other provisions of this Guaranty.  Prior to the transfer by
any Guarantor of any note or negotiable instrument evidencing any indebtedness
of the Borrower to such Guarantor, such Guarantor shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination.


9.8           WAIVER.


(A)           EACH GUARANTOR WAIVES ANY RIGHT (EXCEPT AS SHALL REQUIRED BY
APPLICABLE STATUTE AND WHICH CANNOT BE WAIVED) TO REQUIRE THE AGENTS OR THE
LENDERS TO (A) PROCEED AGAINST THE BORROWER, ANY OTHER GUARANTOR OR ANY OTHER
PARTY, (B) PROCEED AGAINST OR EXHAUST ANY SECURITY HELD FROM THE BORROWER, ANY
OTHER GUARANTOR OR ANY OTHER PARTY OR (C) PURSUE ANY OTHER REMEDY IN THE AGENTS’
OR THE LENDERS’ POWER WHATSOEVER.  EACH GUARANTOR WAIVES ANY DEFENSE BASED ON OR
ARISING OUT OF ANY DEFENSE OF THE BORROWER, ANY OTHER GUARANTOR OR ANY OTHER
PARTY OTHER THAN PAYMENT IN FULL OF THE OBLIGATIONS, INCLUDING, WITHOUT
LIMITATION, ANY DEFENSE BASED ON OR ARISING OUT OF THE DISABILITY OF THE
BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PARTY, OR THE UNENFORCEABILITY OF THE
OBLIGATIONS OR ANY PART THEREOF FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE
OF THE LIABILITY OF THE BORROWER OTHER THAN PAYMENT IN FULL OF THE OBLIGATIONS. 
THE AGENTS AND THE LENDERS MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY
HELD BY THE AGENTS OR THE LENDERS BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES
(TO THE EXTENT SUCH SALE IS PERMITTED BY APPLICABLE LAW), OR EXERCISE ANY OTHER
RIGHT OR REMEDY THE AGENTS AND THE LENDERS MAY HAVE AGAINST THE BORROWER OR ANY
OTHER PARTY, OR ANY SECURITY, WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE
LIABILITY OF EACH GUARANTOR HEREUNDER EXCEPT TO THE EXTENT THE OBLIGATIONS HAVE
BEEN PAID. EACH GUARANTOR WAIVES ANY DEFENSE ARISING OUT OF ANY SUCH ELECTION BY
THE AGENTS AND THE LENDERS, EVEN THOUGH SUCH ELECTION OPERATES TO IMPAIR OR
EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF
SUCH GUARANTOR AGAINST THE BORROWER OR ANY OTHER PARTY OR ANY SECURITY.  UNTIL
ALL OBLIGATIONS OF THE BORROWER TO THE LENDERS AND TO THE AGENTS SHALL HAVE BEEN
PAID IN FULL, EACH GUARANTOR AGREES THAT IT WILL NOT EXERCISE ANY RIGHT OF
SUBROGATION, AND WAIVES ANY RIGHT TO ENFORCE ANY REMEDY WHICH THE AGENTS AND THE
LENDERS NOW HAVE OR MAY HEREAFTER HAVE AGAINST THE BORROWER, AND WAIVES ANY
BENEFIT OF, AND ANY RIGHT TO PARTICIPATE IN, ANY SECURITY NOW OR HEREAFTER HELD
BY THE AGENTS AND THE LENDERS.

64


--------------------------------------------------------------------------------





(B)           EACH GUARANTOR WAIVES ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE,
PROTESTS AND NOTICES, INCLUDING, WITHOUT LIMITATION, NOTICES OF NONPERFORMANCE,
NOTICES OF PROTEST, NOTICES OF DISHONOR, NOTICES OF ACCEPTANCE OF THIS GUARANTY,
AND NOTICES OF THE EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL
OBLIGATIONS. EACH GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING AND KEEPING
ITSELF INFORMED OF THE BORROWER’S FINANCIAL CONDITION AND ASSETS, AND OF ALL
OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF THE OBLIGATIONS AND
THE NATURE, SCOPE AND EXTENT OF THE RISKS WHICH EACH GUARANTOR ASSUMES AND
INCURS HEREUNDER, AND AGREES THAT THE AGENTS AND THE LENDERS SHALL HAVE NO DUTY
TO ADVISE EITHER GUARANTOR OF INFORMATION KNOWN TO THEM REGARDING SUCH
CIRCUMSTANCES OR RISKS.

9.9           Limitation on Enforcement.  The Lenders agree that no Lender shall
have any right individually to seek to enforce or to enforce this guaranty, it
being understood and agreed that such rights and remedies may be exercised only
by the Administrative Agent for the benefit of the Lenders upon the terms of
this Agreement.

SECTION 10 THE AGENTS

10.1         Appointment.  Each Lender hereby irrevocably designates and
appoints each Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

10.2         Delegation of Duties.  Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

10.3         Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by any Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  No Agent shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

65


--------------------------------------------------------------------------------




10.4         Reliance by Agents.  Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Loan Parties), independent accountants and other experts selected by the
Administrative Agent.  Each Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence as it deems appropriate of the requisite
Lenders or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the requisite
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

10.5         Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or a Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the
requisite Lenders, provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

10.6         Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by an Agent
hereunder, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

66


--------------------------------------------------------------------------------




10.7         Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Loan Parties and without
limiting the obligation of the Loan Parties to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

10.8         Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

10.9         Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 15 Business Days’ notice to the Lenders and
the Borrower.  If the Administrative Agent shall resign as Administrative Agent,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or 8(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents.

10.10       Other Agents.  No Agent other than the Administrative Agent shall
have any duties or responsibilities hereunder in its capacity as such.

67


--------------------------------------------------------------------------------





SECTION 11  MISCELLANEOUS

11.1         Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section.  The Required
Lenders and each Loan Party party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Administrative Agent and each
Loan Party party to the relevant Loan Document may, from time to time, (a) enter
into written amendments, supplements or modifications hereto and to the other
Loan Documents or (b) waive, on such terms and conditions as the Required
Lenders or the Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date or reduce the amount of
any required amortization payment in respect of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post default increase in interest rates, which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section without
the written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Guarantors from their
obligations under Section 9, or release (A) either of the US to Japan or the US
to China Routes listed on Schedule 7.5, (B) any substantial portion of the Route
Collateral, or (C) all or substantially all of the Collateral, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 3.8 without the written consent of the Majority Facility
Lenders in respect of each Facility adversely affected thereby; (v) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the written consent of all Lenders under such Facility;
(vi) amend, modify or waive any provision of Section 10 without the written
consent of the Administrative Agent; or (viii) amend, modify or waive any
provision of Sections 2.6, 2.7, 2.8, 2.9, 2.10, 2.11, 2.12 or 2.13 without the
written consent of the Issuing Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.  If, in connection with any proposed
waiver, amendment, supplement or

68


--------------------------------------------------------------------------------




modification to any of the provisions of this Agreement as contemplated by this
Section, the consent of the Required Lenders is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained, then
the Borrower shall have the right, so long as each non-consenting Lender whose
individual consent is required is treated as described in either clause (A) or
(B) below, to either (A) replace such non-consenting Lender with one or more
Replacement Lenders pursuant to Section 3.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed waiver,
amendment, supplement or modification or (B) repay in full all of such
non-consenting Lender’s outstanding Loans and all other Obligations owing to
such Lender, and at such time such Lender shall no longer constitute a “Lender”
for purposes of this Agreement.


11.2         NOTICES.


(A)           EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL NOTICES, REQUESTS AND
DEMANDS TO OR UPON THE RESPECTIVE PARTIES HERETO TO BE EFFECTIVE SHALL BE IN
WRITING (INCLUDING BY TELECOPY), AND ALL SUCH NOTICES, REQUESTS AND DEMANDS
SHALL BE EFFECTIVE WHEN RECEIVED, ADDRESSED AS FOLLOWS IN THE CASE OF THE LOAN
PARTIES AND THE ADMINISTRATIVE AGENT, AND AS SET FORTH IN AN ADMINISTRATIVE
QUESTIONNAIRE DELIVERED TO THE ADMINISTRATIVE AGENT IN THE CASE OF THE LENDERS,
OR TO SUCH OTHER ADDRESS AS MAY BE HEREAFTER NOTIFIED BY THE RESPECTIVE PARTIES
HERETO:

Loan Parties:

 

2700 Lone Oak Parkway
Eagan, MN 55121
Telephone:(612) 726-2274

 

 

 

Fax:

Attn:

 

(612) 726-0665
Daniel B. Matthews
Senior Vice President and
Treasurer

 

 

 

 

 

The Administrative Agent:

 

Citicorp USA, Inc.
388 Greenwich Street, 20th Floor
New York, New York, 10013
Telephone:            (212) 816-2374
Fax:         (212) 816-2613
Attn:       James McCarthy

 

 

 

 

 

with a copy to:

 

Latham & Watkins LLP
Sears Tower, Suite 5800
233 South Wacker Drive
Chicago, IL 60606
Telephone: (312) 876-7700
Fax: (312) 993-9767
Attn:  James W. Doran and David S.
Heller

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT OR THE BORROWER
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT;
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

69


--------------------------------------------------------------------------------




11.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

11.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5         Payment of Expenses and Taxes, Indemnity.  The Borrower agrees

(a) to pay or reimburse each of the Administrative Agent, and the Joint Lead
Arrangers for all their reasonable and adequately documented out-of-pocket costs
and expenses incurred in connection with the development, preparation,
syndication and execution of, and of any amendment, supplement or modification
to, this Agreement and the other Loan Documents and any other documents prepared
in connection herewith or therewith, including the reasonable and adequately
documented fees and disbursements of Latham & Watkins LLP, outside counsel to
the Administrative Agent and search, filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis, (b) to pay the
costs and charges of obtaining Appraisals of the Pool Assets pursuant to this
Agreement, (c) to pay or reimburse each Lender and Agent for all its reasonable
and adequately documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable and adequately
documented fees and disbursements of counsel (including the reasonable allocated
fees and expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent, (d) to pay, indemnify, and hold each Lender and Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (e) to indemnify each Agent,
each Lender and each of their respective affiliates, and each of their
respective officers, directors, employees, representatives, trustees, advisors
and agents from and hold each of them harmless against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses and disbursements (including reasonable and adequately
documented attorney’s and consultant’s fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, any investigation, litigation or other
proceeding (whether or not any Agent or any Lender is a party thereto) related
to the entering into and/or performance of this Agreement or any other Loan
Document or the actual or proposed use of the proceeds of any Loans hereunder or
the consummation of any transactions contemplated therein or in any other Loan
Document or the exercise of any of their rights or remedies provided herein or
in any other Loan Document, including the reasonable and adequately documented
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation, or other proceeding (but excluding any
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements to the extent arising or
incurred by reason of (x) a violation of laws or governmental regulations
pertaining to lending by the

70


--------------------------------------------------------------------------------




Person to be indemnified (or the Agent or Bank of which such Person is an
officer, director, employee, representative or agent); provided that the Person
to be indemnified shall, in all events, be entitled to the indemnification set
forth in Sections 3.9, 3.10 and 3.11) or (y) the gross negligence or willful
misconduct of the Person to be indemnified).  To the extent that the undertaking
to indemnify, pay or hold harmless any Person set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.  The agreements in this Section 11.5 shall survive repayment of
the Loans and all other amounts payable hereunder.


11.6         SUCCESSORS AND ASSIGN; PARTICIPATIONS AND ASSIGNMENTS.

(a)           This Agreement shall be binding upon and inure to the benefit of
the Loan Parties, the Lenders, the Administrative Agent, Issuing Lender
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), all future holders of the Loans and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of each
Lender.


(B)           ANY LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME
SELL TO ONE OR MORE BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES (EACH, A
“PARTICIPANT”) PARTICIPATING INTERESTS IN ANY LOAN OWING TO SUCH LENDER, ANY
COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF SUCH LENDER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF A
PARTICIPATING INTEREST TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, SUCH LENDER
SHALL REMAIN THE HOLDER OF ANY SUCH LOAN FOR ALL PURPOSES UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER AND OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN NO EVENT SHALL ANY PARTICIPANT UNDER
ANY SUCH PARTICIPATION HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY
PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT
WOULD REDUCE THE PRINCIPAL OF OR INTEREST ON, THE LOANS OR ANY FEES PAYABLE
HEREUNDER, OR POSTPONE THE DATE OF THE FINAL MATURITY OF THE LOANS, IN EACH CASE
TO THE EXTENT SUBJECT TO SUCH PARTICIPATION.  THE BORROWER AGREES THAT IF
AMOUNTS OUTSTANDING UNDER THIS AGREEMENT AND THE LOANS ARE DUE OR UNPAID, OR
SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, BE DEEMED TO HAVE THE RIGHT OF SETOFF IN RESPECT OF
ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME
EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT
AS A LENDER UNDER THIS AGREEMENT, PROVIDED THAT, IN PURCHASING SUCH
PARTICIPATING INTEREST, SUCH PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO SHARE
WITH THE LENDERS THE PROCEEDS THEREOF AS PROVIDED IN SECTION 11.7(A) AS FULLY AS
IF IT WERE A LENDER HEREUNDER.  THE BORROWER ALSO AGREES THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.9, 3.10 AND 3.11 WITH RESPECT TO
ITS PARTICIPATION IN THE COMMITMENTS AND THE LOANS OUTSTANDING FROM TIME TO TIME
AS IF IT WAS A LENDER; PROVIDED THAT, IN THE CASE OF SECTION 3.10, SUCH
PARTICIPANT SHALL HAVE COMPLIED WITH THE REQUIREMENTS OF SAID SECTION AND
PROVIDED, FURTHER, THAT NO PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER
AMOUNT PURSUANT TO ANY SUCH SECTION THAN THE TRANSFEROR LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT OF THE PARTICIPATION TRANSFERRED BY
SUCH TRANSFEROR LENDER TO SUCH PARTICIPANT HAD NO SUCH TRANSFER OCCURRED.

71


--------------------------------------------------------------------------------





(C)           ANY LENDER (AN “ASSIGNOR”) MAY, IN ACCORDANCE WITH APPLICABLE LAW,
AT ANY TIME AND FROM TIME TO TIME UPON NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT ASSIGN TO ANY LENDER, ANY AFFILIATE OF ANY LENDER OR TO AN
ELIGIBLE TRANSFEREE (AN “ASSIGNEE”) ALL OR ANY PART OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PURSUANT TO AN
ASSIGNMENT AND ACCEPTANCE, EXECUTED BY SUCH ASSIGNEE, SUCH ASSIGNOR AND ANY
OTHER PERSON WHOSE CONSENT IS REQUIRED PURSUANT TO THIS PARAGRAPH, AND DELIVERED
TO THE ADMINISTRATIVE AGENT FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER;
PROVIDED THAT NO SUCH ASSIGNMENT TO AN ASSIGNEE (OTHER THAN ANY LENDER OR ANY
AFFILIATE OF A LENDER) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN
$5,000,000 (OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF) (OTHER THAN
IN THE CASE OF AN ASSIGNMENT OF ALL OF A LENDER’S INTERESTS UNDER THIS
AGREEMENT), UNLESS OTHERWISE AGREED BY THE BORROWER AND THE ADMINISTRATIVE
AGENT. FOR PURPOSES OF THE PROVISO CONTAINED IN THE PRECEDING SENTENCE, THE
AMOUNT DESCRIBED THEREIN SHALL BE AGGREGATED IN RESPECT OF EACH LENDER AND EACH
LENDER’S AFFILIATES, IF ANY. ANY SUCH ASSIGNMENT NEED NOT BE RATABLE AS AMONG
THE FACILITIES. UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM
AND AFTER THE EFFECTIVE DATE DETERMINED PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER HEREUNDER WITH LOANS AS SET FORTH THEREIN, AND (Y) THE
ASSIGNOR THEREUNDER SHALL, TO THE EXTENT PROVIDED IN SUCH ASSIGNMENT AND
ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE
CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF AN ASSIGNOR’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, SUCH ASSIGNOR SHALL CEASE TO BE A PARTY
HERETO).


(D)           THE ADMINISTRATIVE AGENT SHALL, ON BEHALF OF THE BORROWER,
MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 11.2 A COPY OF EACH ASSIGNMENT
AND ACCEPTANCE DELIVERED TO IT AND A REGISTER (THE “REGISTER”) FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENT OF, AND
THE PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER FROM TIME TO TIME. THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR,
AND THE BORROWER, EACH OTHER LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE
OWNER OF THE LOANS AND ANY NOTES EVIDENCING THE LOANS RECORDED THEREIN FOR ALL
PURPOSES OF THIS AGREEMENT. ANY ASSIGNMENT OF ANY LOAN, WHETHER OR NOT EVIDENCED
BY A NOTE, SHALL BE EFFECTIVE ONLY UPON APPROPRIATE ENTRIES WITH RESPECT THERETO
BEING MADE IN THE REGISTER (AND EACH NOTE SHALL EXPRESSLY SO PROVIDE). ANY
ASSIGNMENT OR TRANSFER OF ALL OR PART OF A LOAN EVIDENCED BY A NOTE SHALL BE
REGISTERED ON THE REGISTER ONLY UPON SURRENDER FOR REGISTRATION OF ASSIGNMENT OR
TRANSFER OF THE NOTE EVIDENCING SUCH LOAN, ACCOMPANIED BY A DULY EXECUTED
ASSIGNMENT AND ACCEPTANCE, AND THEREUPON ONE OR MORE NEW NOTES SHALL BE ISSUED
TO THE DESIGNATED ASSIGNEE.


(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNOR, AN ASSIGNEE AND ANY OTHER PERSON WHOSE CONSENT IS REQUIRED BY SECTION
11.6(C), TOGETHER WITH PAYMENT TO THE ADMINISTRATIVE AGENT OF A REGISTRATION AND
PROCESSING FEE OF $4,000, THE ADMINISTRATIVE AGENT SHALL (I) PROMPTLY ACCEPT
SUCH ASSIGNMENT AND ACCEPTANCE AND (II) RECORD THE INFORMATION CONTAINED THEREIN
IN THE REGISTER ON THE EFFECTIVE DATE DETERMINED PURSUANT THERETO.


(F)            FOR AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE
THAT THE PROVISIONS OF THIS SECTION 11.6 CONCERNING ASSIGNMENTS OF LOANS AND
NOTES RELATE ONLY TO THE ABSOLUTE ASSIGNMENTS AND THAT SUCH PROVISIONS DO NOT
PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS, INCLUDING ANY PLEDGE OR
ASSIGNMENT BY A LENDER OF ANY LOAN OR NOTE TO ANY FEDERAL RESERVE BANK (IT BEING
UNDERSTOOD THAT ANY FORECLOSURE OF ANY SUCH SECURITY INTEREST AND ANY ASSIGNMENT
OF RIGHTS (INCLUDING VOTING RIGHTS) IN CONNECTION THEREWITH SHALL BE SUBJECT TO
THE REQUIREMENTS OF THIS SECTION).

72


--------------------------------------------------------------------------------





(G)           THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT
LENDER, AGREES TO ISSUE NOTES (IN A FORM TO BE REASONABLY AGREED WITH THE
BORROWER) TO ANY LENDER REQUIRING NOTES TO FACILITATE TRANSACTIONS OF THE TYPE
DESCRIBED IN PARAGRAPH (F) ABOVE.


11.7         ADJUSTMENTS; SET-OFF.


(A)           EXCEPT TO THE EXTENT THAT THIS AGREEMENT EXPRESSLY PROVIDES FOR
PAYMENTS TO BE ALLOCATED TO A PARTICULAR LENDER OR TO THE LENDERS UNDER A
PARTICULAR FACILITY, IF ANY LENDER (A “BENEFITTED LENDER”) SHALL, RECEIVE ANY
PAYMENT OF ALL OR PART OF THE OBLIGATIONS OWING TO IT, OR RECEIVE ANY COLLATERAL
IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT
TO EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 8(F), OR
OTHERWISE), IN A GREATER PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL
RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT OF THE OBLIGATIONS OWING TO
SUCH OTHER LENDER, SUCH BENEFITTED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER
LENDERS A PARTICIPATING INTEREST IN SUCH PORTION OF THE OBLIGATIONS OWING TO
EACH SUCH OTHER LENDER, OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS OF
ANY SUCH COLLATERAL, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITTED LENDER TO
SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL RATABLY WITH EACH OF THE
LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR
BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITTED LENDER, SUCH PURCHASE
SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT
OF SUCH RECOVERY, BUT WITHOUT INTEREST.


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO ANY LOAN PARTY,
ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE LOAN PARTIES TO THE EXTENT
PERMITTED BY APPLICABLE LAW, UPON THE COMMENCEMENT AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, TO SET OFF AND APPROPRIATE AND APPLY AGAINST ANY AMOUNT
THEN DUE AND PAYABLE BY ANY LOAN PARTY HEREUNDER ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE RELEVANT LOAN PARTY, AS THE CASE MAY BE. EACH
LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER
ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE
TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND
APPLICATION.

11.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

11.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

11.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Loan Parties, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any

73


--------------------------------------------------------------------------------




Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

11.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12       Submission To Jurisdiction; Waivers.  Each Loan Party hereby
irrevocably and unconditionally:


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE RELEVANT LOAN
PARTY AT ITS ADDRESS SET FORTH IN SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH
THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO
SUE IN ANY OTHER JURISDICTION; AND


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY INDIRECT OR CONSEQUENTIAL DAMAGES.

11.13       Acknowledgements.  Each Loan Party hereby acknowledges that:


(A)           IT HAS BEEN ADVISED BY COUNSEL, IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


(B)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY LOAN PARTY ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE AGENT, AND THE LENDERS, ON ONE HAND, AND THE LOAN PARTIES, ON THE OTHER
HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR;
AND


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE LOAN PARTIES AND THE LENDERS.

74


--------------------------------------------------------------------------------




11.14       Intercreditor Agreement.  Each Lender acknowledges that it has
received and reviewed a copy of the Intercreditor Agreement and has agreed to
the terms thereof.


11.15       CONFIDENTIALITY.


(A)           SUBJECT TO THE PROVISIONS OF CLAUSE (B) OF THIS SECTION, EACH
LENDER SHALL HOLD ALL NON-PUBLIC INFORMATION OBTAINED PURSUANT TO THE
REQUIREMENTS OF THIS AGREEMENT WHICH HAS BEEN IDENTIFIED AS SUCH BY ANY LOAN
PARTY IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURE FOR HANDLING CONFIDENTIAL
INFORMATION OF THIS NATURE AND IN ACCORDANCE WITH SAFE AND SOUND BANKING
PRACTICES AND IN ANY EVENT MAY MAKE DISCLOSURE REASONABLY TO ANY BONA FIDE
PROSPECTIVE TRANSFEREE OR PARTICIPANT IN CONNECTION WITH THE CONTEMPLATED
TRANSFER OF ANY LOAN OR COMMITMENT OR PARTICIPATION THEREIN OR AS REQUIRED OR
REQUESTED BY ANY GOVERNMENTAL AGENCY OR REPRESENTATIVE THEREOF OR PURSUANT TO
LEGAL PROCESS OR TO SUCH LENDER’S ATTORNEY’S, AFFILIATES OR INDEPENDENT
AUDITORS, PROVIDED THAT, UNLESS SPECIFICALLY PROHIBITED BY APPLICABLE LAW OR
COURT ORDER, EACH LENDER SHALL NOTIFY HOLDINGS OF ANY REQUEST BY ANY
GOVERNMENTAL AGENCY OR REPRESENTATIVE THEREOF (OTHER THAN ANY SUCH REQUESTS IN
CONNECTION WITH AN EXAMINATION OF THE FINANCIAL CONDITION OF SUCH LENDER BY SUCH
GOVERNMENTAL AGENCY) FOR DISCLOSURE OF ANY SUCH NON-PUBLIC INFORMATION PRIOR TO
DISCLOSURE OF SUCH INFORMATION; AND PROVIDED FURTHER, THAT IN NO EVENT SHALL ANY
LENDER BE OBLIGATED OR REQUIRED TO RETURN ANY MATERIALS FURNISHED BY HOLDINGS OR
ANY OF ITS SUBSIDIARIES, PROVIDED THAT, IN THE CASE OF DISCLOSURE TO ANY
PROSPECTIVE TRANSFEREE OR PARTICIPANT, SUCH PERSON EXECUTES AN AGREEMENT WITH
SUCH LENDER CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS TO THOSE CONTAINED
IN THIS SECTION 11.15.


(B)           EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT EACH LENDER
MAY SHARE WITH ANY OF ITS AFFILIATES ANY INFORMATION RELATED TO HOLDINGS OR ANY
OF ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY NONPUBLIC CUSTOMER
INFORMATION REGARDING THE CREDITWORTHINESS OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES), PROVIDED SUCH PERSONS SHALL BE SUBJECT TO THE PROVISIONS OF THIS
SECTION TO THE SAME EXTENT AS SUCH LENDER.

11.16       WAIVERS OF JURY TRIAL.  EACH LOAN PARTY, EACH AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.


11.17       TERMINATION, RELEASES OF GUARANTEES AND LIENS.


(A)           AFTER THE DATE UPON WHICH THE PRINCIPAL OF AND ALL ACCRUED
INTEREST ON THE LOANS, AND THE OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS, SHALL
HAVE BEEN INDEFEASIBLY PAID IN FULL (OTHER THAN CONTINGENT OBLIGATIONS WHICH ARE
NOT THEN DUE AND PAYABLE) AND THE COMMITMENTS HAVE BEEN TERMINATED, THIS
AGREEMENT SHALL TERMINATE (PROVIDED THAT ALL INDEMNITIES SET FORTH HEREIN SHALL
SURVIVE) AND THE COLLATERAL AGENT IS HEREBY IRREVOCABLY AUTHORIZED BY EACH
LENDER (WITHOUT REQUIREMENT OF NOTICE TO OR CONSENT OF ANY LENDER EXCEPT AS
EXPRESSLY REQUIRED BY SECTION 11.1) TO TAKE ANY ACTION REQUESTED BY THE BORROWER
HAVING THE EFFECT OF RELEASING ANY COLLATERAL OR GUARANTEE OBLIGATIONS
(INCLUDING, AT THE REQUEST AND EXPENSE OF THE BORROWER, THE EXECUTION AND
DELIVERY OF A PROPER INSTRUMENT OR INSTRUMENTS ACKNOWLEDGING THE SATISFACTION
AND TERMINATION OF THIS AGREEMENT), AND THE COLLATERAL AGENT WILL DULY ASSIGN,
TRANSFER AND DELIVER TO THE BORROWER (WITHOUT RECOURSE AND WITHOUT ANY
REPRESENTATION OR WARRANTY) SUCH OF ITS COLLATERAL AS MAY BE IN THE POSSESSION
OF THE COLLATERAL AGENT THAT HAS NOT THERETOFORE BEEN SOLD OR OTHERWISE APPLIED
OR RELEASED PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

75


--------------------------------------------------------------------------------





(B)           IN THE EVENT THAT ANY PART OF THE COLLATERAL IS SOLD IN CONNECTION
WITH A SALE PERMITTED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IS
OTHERWISE RELEASED AT THE DIRECTION OF THE REQUIRED LENDERS (OR ALL THE LENDERS
IF REQUIRED BY SECTION 11.1 OF THIS AGREEMENT) AND THE PROCEEDS OF SUCH SALE OR
SALES OR FROM SUCH RELEASE ARE APPLIED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH COLLATERAL WILL BE SOLD FREE AND CLEAR OF THE LIENS CREATED BY
THIS AGREEMENT AND THE COLLATERAL AGENT, AT THE REQUEST AND EXPENSE OF THE
BORROWER, WILL DULY ASSIGN, TRANSFER AND DELIVER TO THE BORROWER (WITHOUT
RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH OF THE COLLATERAL OF
THE BORROWER AS IS THEN BEING (OR HAS BEEN) SO SOLD OR RELEASED AND AS MAY BE IN
THE POSSESSION OF THE COLLATERAL AGENT AND HAS NOT THERETOFORE BEEN RELEASED
PURSUANT TO THIS AGREEMENT.


(C)           AT ANY TIME THAT THE BORROWER DESIRES THAT COLLATERAL BE RELEASED
AS PROVIDED IN THE FOREGOING SECTION 11.17(A) OR (B) IT SHALL DELIVER TO THE
COLLATERAL AGENT A CERTIFICATE SIGNED BY ITS CHIEF FINANCIAL OFFICER OR ANOTHER
AUTHORIZED SENIOR OFFICER STATING THAT THE RELEASE OF THE RESPECTIVE COLLATERAL
IS PERMITTED PURSUANT TO SECTION 11.17(A) OR (B). IF REQUESTED BY THE COLLATERAL
AGENT (ALTHOUGH THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION TO MAKE ANY SUCH
REQUEST), THE BORROWER SHALL FURNISH APPROPRIATE LEGAL OPINIONS (FROM COUNSEL,
WHICH MAY BE IN-HOUSE COUNSEL, ACCEPTABLE TO THE COLLATERAL AGENT) TO THE EFFECT
SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE. THE COLLATERAL AGENT SHALL HAVE
NO LIABILITY WHATSOEVER TO ANY LENDER AS THE RESULT OF ANY RELEASE OF COLLATERAL
BY IT AS PERMITTED BY THIS SECTION 11.17.


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN
ANY OTHER LOAN DOCUMENT, NO SUCH COLLATERAL SHALL BE RELEASED IN CONNECTION WITH
CLAUSE (B) OF THIS SECTION 11.17 UNLESS THE CORRESPONDING LIENS (IF ANY) OF U.S.
BANK AND THE PBGC (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND ANY OTHER LIEN
ON SUCH COLLATERAL PERMITTED UNDER SECTION 7.3(F) OF THIS AGREEMENT ARE RELEASED
PRIOR TO OR CONCURRENTLY WITH ANY SUCH RELEASE HEREUNDER.

[Remainder of Page Intentionally Left Blank]

[Signature Pages Follow]

76


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

NORTHWEST AIRLINES CORPORATION

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

Name:  Daniel B. Matthews

 

 

Title: Senior Vice President and Treasurer

 

 

 

NORTHWEST AIRLINES HOLDINGS

 

CORPORATION

 

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

Name:  Daniel B. Matthews

 

 

Title: Senior Vice President and Treasurer

 

 

 

NWA INC.

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

Name:  Daniel B. Matthews

 

 

Title: Senior Vice President and Treasurer

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

Name:  Daniel B. Matthews

 

 

Title: Senior Vice President and Treasurer

 

 

 

CITICORP USA, INC., as

 

Administrative Agent and Lender

 

 

 

By:

/s/ James J. McCarthy

 

 

 

Name:  James J. McCarthy

 

 

Title: Director/Vice President

 

 

 

 

,

 

 

 

SIGNATURE PAGE TO

THE SUPER PRIORITY DEBTOR IN POSSESSION AND

 EXIT CREDIT AND GUARANTY AGREEMENT


--------------------------------------------------------------------------------




 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender

 

 

 

By:

/s/ Frank Fazio

 

 

 

Name:  Frank Fazio

 

 

Title: Director

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

 

Name:  Marguerite Sutton

 

 

Title: Director

 

 

SIGNATURE PAGE TO

THE SUPER PRIORITY DEBTOR IN POSSESSION AND

 EXIT CREDIT AND GUARANTY AGREEMENT

 


--------------------------------------------------------------------------------




 

CALYON NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Brian Bolotin

 

 

 

Name:  Brian Bolotin

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Charles Moran

 

 

 

Name:  Charles Moran

 

 

Title: Director

 

SIGNATURE PAGE TO

THE SUPER PRIORITY DEBTOR IN POSSESSION AND

 EXIT CREDIT AND GUARANTY AGREEMENT

 


--------------------------------------------------------------------------------




 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ David Kopolow

 

 

 

Name:  David Kopolow

 

 

Title: Senior Vice President

 

SIGNATURE PAGE TO

THE SUPER PRIORITY DEBTOR IN POSSESSION AND

 EXIT CREDIT AND GUARANTY AGREEMENT

 


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Donald Shokrian

 

 

 

Name:  Donald Shokrian

 

 

Title: Managing Director

 

SIGNATURE PAGE TO

THE SUPER PRIORITY DEBTOR IN POSSESSION AND

 EXIT CREDIT AND GUARANTY AGREEMENT

 


--------------------------------------------------------------------------------




 

MORGAN STANLEY SENIOR FUNDING, INC., as a
Lender

 

 

 

 

By:

/s/ Bruce Buchanan

 

 

 

Name:  Bruce Buchanan

 

 

Title: Authorized Signatory

 

 

SIGNATURE PAGE TO

THE SUPER PRIORITY DEBTOR IN POSSESSION AND

 EXIT CREDIT AND GUARANTY AGREEMENT

 


--------------------------------------------------------------------------------